 

Exhibit 10.1



 

Execution Version

 

CREDIT AGREEMENT

 

Dated as of April 4, 2017

 

among

 

THE KEYW CORPORATION,
as the Borrower,

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent, Swingline Lender and L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 



 

 

RBC CAPITAL MARKETS*, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A. and SUNTRUST BANK,

as Co-Syndication Agents,

 

CAPITAL ONE, N.A. and M&T BANK,

as Joint Lead Arrangers and Co-Documentation Agents

 

and

 

REGIONS BANK, as Senior Managing Agent

 



 



 



 



* RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

 

 

 

TABLE OF CONTENTS

 

  Article I     Definitions and Accounting Terms         Section 1.01 Defined
Terms 1 Section 1.02 Other Interpretive Provisions 44 Section 1.03 Accounting
Terms 45 Section 1.04 Rounding 45 Section 1.05 References to Agreements and Laws
45 Section 1.06 Times of Day 46 Section 1.07 Timing of Payment or Performance 46
Section 1.08 Letter of Credit Amounts 46 Section 1.09 Pro Forma Calculations;
Limited Condition Acquisitions. 46         Article II     The Commitments and
Credit Extensions         Section 2.01 The Loans 47 Section 2.02 Borrowings,
Conversions and Continuations of Loans 48 Section 2.03 Letters of Credit 49
Section 2.04 Swingline Loans. 57 Section 2.05 Prepayments 60 Section 2.06
Termination or Reduction of Commitments 64 Section 2.07 Repayment of Loans 65
Section 2.08 Interest 66 Section 2.09 Fees 67 Section 2.10 Computation of
Interest and Fees 68 Section 2.11 Evidence of Indebtedness 68 Section 2.12
Payments Generally; Administrative Agent’s Clawback 69 Section 2.13 Sharing of
Payments 71 Section 2.14 Increase in Revolving Credit Facility 71 Section 2.15
Increase in Term Facility 73 Section 2.16 New Incremental Term Facilities 75
Section 2.17 Extension of Term Loans and Revolving Credit Commitments. 78
Section 2.18 Cash Collateral 81 Section 2.19 Defaulting Lenders 82 Section 2.20
Incremental Equivalent Debt 83         Article III     Taxes, Increased Costs
Protection and Illegality         Section 3.01 Taxes 85 Section 3.02 Illegality
87 Section 3.03 Inability to Determine Rates 88 Section 3.04 Increased Cost and
Reduced Return; Capital Adequacy 88

 

 i 

 

 

Section 3.05 Funding Losses 89 Section 3.06 Matters Applicable to All Requests
for Compensation 90 Section 3.07 Replacement of Lenders under Certain
Circumstances 91 Section 3.08 Survival 92         Article IV     Conditions
Precedent to Credit Extensions         Section 4.01 Conditions to Closing Date
92 Section 4.02 Conditions to All Credit Extensions 95         Article V    
Representations and Warranties         Section 5.01 Existence, Qualification and
Power 95 Section 5.02 Authorization; No Contravention 96 Section 5.03
Governmental Authorization; Other Consents 96 Section 5.04 Binding Effect 96
Section 5.05 Financial Statements; No Material Adverse Effect 96 Section 5.06
Absence of Adverse Proceedings 97 Section 5.07 No Default 97 Section 5.08
Ownership of Property; Liens; Intellectual Property; Insurance. 97 Section 5.09
Environmental Compliance 98 Section 5.10 Taxes 98 Section 5.11 ERISA; Labor
Matters 98 Section 5.12 Subsidiaries; Business Locations; Taxpayer
Identification Number 100 Section 5.13 Margin Regulations; Investment Company
Act; EEA Financial Institution 100 Section 5.14 Disclosure 101 Section 5.15
Compliance with Laws 101 Section 5.16 No Debarment 101 Section 5.17 Solvency 101
Section 5.18 Status of the Facilities as Senior Indebtedness 101 Section 5.19
Perfection, Etc. 102 Section 5.20 PATRIOT Act; Anti-Terrorism; Anti-Money
Laundering; Etc. 102 Section 5.21 FCPA; Anti-Corruption. 102 Section 5.22
Sanctioned Persons. 103         Article VI     Affirmative Covenants        
Section 6.01 Financial Statements 103 Section 6.02 Certificates; Other
Information 104 Section 6.03 Notices 106 Section 6.04 Payment of Taxes 106
Section 6.05 Preservation of Existence 107 Section 6.06 Maintenance of
Properties 107

 

 ii 

 

 

Section 6.07 Maintenance of Insurance 107 Section 6.08 Compliance with Law;
Anti-Terrorism Laws, Anti-Money Laundering and Embargoed Persons; Environmental
Laws. 108 Section 6.09 Books and Records 108 Section 6.10 Inspection Rights 109
Section 6.11 Use of Proceeds 109 Section 6.12 Covenant to Guarantee Obligations
and Give Security 109 Section 6.13 Further Assurances 111         Article VII  
  Negative Covenants         Section 7.01 Liens 112 Section 7.02 Investments 115
Section 7.03 Indebtedness 117 Section 7.04 Fundamental Changes 120 Section 7.05
Dispositions 121 Section 7.06 Restricted Payments 123 Section 7.07 Change in
Nature of Business; Conduct of Business 126 Section 7.08 Transactions with
Affiliates 127 Section 7.09 Burdensome Agreements 128 Section 7.10 Financial
Covenants 129 Section 7.11 Fiscal Year 129 Section 7.12 Prepayments, Etc. of
Indebtedness; Amendments 129 Section 7.13 Passive Nature of Parent 130 Section
7.14 Use of Proceeds 130 Section 7.15 Organization Documents; Legal Name, State
of Formation and Form of Entity 130 Section 7.16 Ownership of Subsidiaries 130
Section 7.17 Sale and Leaseback Transactions 130 Section 7.18 Use of Proceeds
130         Article VIII     Events of Default and Remedies         Section 8.01
Events of Default 130 Section 8.02 Remedies Upon Event of Default 133 Section
8.03 Application of Funds 134         Article IX     Administrative Agent and
Other Agents         Section 9.01 Appointment and Authorization of Agents 135
Section 9.02 Delegation of Duties 136 Section 9.03 Liability of Agents 136
Section 9.04 Reliance by Agents 136 Section 9.05 Notice of Default 137

 

 iii 

 

 

Section 9.06 Credit Decision; Disclosure of Information by Agents 137 Section
9.07 Indemnification of Agents 138 Section 9.08 Agents in their Individual
Capacities 138 Section 9.09 Successor Agents 139 Section 9.10 Administrative
Agent May File Proofs of Claim 139 Section 9.11 Collateral and Guaranty Matters
140 Section 9.12 Secured Cash Management Agreements and Secured Hedge Agreements
141 Section 9.13 Other Agents; Arranger 141 Section 9.14 Appointment of
Supplemental Administrative Agents 142         Article X     Miscellaneous      
  Section 10.01 Amendments, Etc. 142 Section 10.02 Notices; Electronic
Communications 145 Section 10.03 No Waiver; Cumulative Remedies; Enforcement 147
Section 10.04 Expenses 148 Section 10.05 Indemnification by the Borrower 149
Section 10.06 Payments Set Aside 150 Section 10.07 Successors and Assigns 150
Section 10.08 Confidentiality 156 Section 10.09 Setoff 157 Section 10.10 No
Pledge, Security from Foreign Subsidiaries 157 Section 10.11 Interest Rate
Limitation 157 Section 10.12 Counterparts 157 Section 10.13 Integration;
Effectiveness 158 Section 10.14 Survival of Representations and Warranties 158
Section 10.15 Severability 158 Section 10.16 Tax Forms 158 Section 10.17
Governing Law; Jurisdiction; Etc. 160 Section 10.18 WAIVER OF RIGHT TO TRIAL BY
JURY 161 Section 10.19 Binding Effect 161 Section 10.20 No Advisory or Fiduciary
Responsibility 162 Section 10.21 Affiliate Activities 162 Section 10.22
Electronic Execution of Assignments and Certain Other Documents 163 Section
10.23 Lender Action 163 Section 10.24 PATRIOT Act 163 Section 10.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 163 Section
10.26 MIRE Events 164

 

 iv 

 

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 4, 2017,
among THE KEYW CORPORATION, a Maryland corporation (the “Borrower”) and a
wholly-owned subsidiary of THE KEYW HOLDING CORPORATION, a Maryland corporation
(“Parent”), Parent, each lender from time to time party hereto (collectively,
the “Lenders” and individually, each a “Lender”) and ROYAL BANK OF CANADA, as
Swingline Lender, L/C Issuer and Administrative Agent.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that, upon the satisfaction in full of the
applicable conditions precedent set forth in Article IV below, the applicable
Lenders (a) make term loans to the Borrower in an aggregate principal amount of
$135,000,000 on the Closing Date and (b) make available to the Borrower a
$50,000,000 revolving credit facility available to be borrowed in Dollars for
the making, from time to time, of revolving loans and the issuance, from time to
time, of letters of credit, in each case on the terms and subject to the
conditions set forth in this Agreement;

 

WHEREAS, each Loan Party desires to secure all of the Obligations under the Loan
Documents by granting to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and Lien upon substantially all of the
property of such Loan Party, subject to the limitations described herein and in
the Collateral Documents; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower and each
L/C Issuer is willing to issue Letters of Credit, in each case on the terms and
subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

Article I
Definitions and Accounting Terms

 

Section 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means the acquisition by the Borrower of all of the outstanding
equity interests of the Target, pursuant to and in accordance with the
Acquisition Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of March 8, 2017, and by and among the Borrower, Sandpiper Acquisition
Corporation, Sotera Holdings Inc., and Sotera Equity Partners GP LLC (including
the related disclosure schedules and exhibits thereto).

 

“Acquisition Agreement Representations” means, (a) with respect to the
Acquisition, such of the representations made by or with respect to the Target
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the accuracy of such representations and warranties
is a condition to the Borrower’s or any of its Affiliates’ obligation to
consummate the Acquisition under the Acquisition Agreement or to the extent that
the Borrower has the right to terminate its (or any of its Affiliates has the
right to terminate its) obligations under the Acquisition Agreement (without
giving effect to notice or lapse of time or both) as a result of a breach of
such representations and warranties in the Acquisition Agreement and (b) with
respect to any proposed Limited Condition Acquisition, the representations and
warranties made by the seller or sellers party to the definitive documentation
relating to such Limited Condition Acquisition as are material to the interests
of the Administrative Agent and the Lenders, but only to the extent that the
Borrower or its Affiliates have the right to terminate their respective
obligations under such documentation (or the right to not consummate such
Limited Condition Acquisition pursuant to such documentation) as a result of a
failure of such representations and warranties to be true and correct.

 

 1 

 

 

“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Revolving Facility Increase in
accordance with Section 2.14, (b) Term Facility Increase in accordance with
Section 2.15 or (c) Incremental Term Commitment in accordance with Section 2.16.

 

“Administrative Agent” means Royal Bank, acting through such of its Affiliates
or branches as it may designate, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent permitted by
the terms hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire provided to
the Borrower by the Administrative Agent on or prior the Closing Date or any
other form approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means each Agent, together with its Related Parties.

 

“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Managing Agent and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Anti-Terrorism Law” has the meaning specified in Section 5.20(a).

 

“Applicable Commitment Fee” means a percentage per annum equal to:

 

(a)          from the Closing Date until the first Business Day that immediately
follows the date on which a Compliance Certificate is delivered pursuant to
Section 6.02(a) in respect of the fiscal quarter ending June 30, 2017, 0.50% per
annum; and

 

(b)          thereafter, for any day, the applicable percentage per annum set
forth below, as determined by reference to the Total Net Leverage Ratio as set
forth in the then most recently-delivered Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) prior to such day:

 

 2 

 

 

Applicable Commitment Fee Pricing Level  Total Net Leverage Ratio  Applicable
Commitment Fee  I  ≤ 3.00:1.00   0.375% II  > 3.00:1.00   0.50%

 

Any increase or decrease in the Applicable Commitment Fee resulting from a
change in the Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date the applicable Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, however, that
“Pricing Level II” shall apply without regard to the Total Net Leverage Ratio
(i) at any time after the date on which any annual or quarterly financial
statements were required to have been delivered pursuant to Section 6.01(a) or
Section 6.01(b) but were not so delivered, commencing with the first Business
Day immediately following such required date of delivery and continuing until
the first Business Day immediately following the date on which such financial
statement are delivered or (ii) at all times when an Event of Default under
Section 8.01(a), (f) or (g) shall have occurred and be continuing.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Commitment Fee for any period shall be subject
to the provisions of Section 2.10(b).

 

“Applicable Discount” has the meaning specified in the definition of Dutch
Auction.

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)          from the Closing Date until the first Business Day that immediately
follows the date on which a Compliance Certificate is delivered pursuant to
Section 6.02(a) in respect of the fiscal quarter ending June 30, 2017, (i) in
the case of Eurodollar Rate Loans, 3.75% per annum and (ii) in the case of Base
Rate Loans, 2.75% per annum; and

 

(b)          thereafter, for any day, the applicable percentage per annum set
forth below, as determined by reference to the Total Net Leverage Ratio as set
forth in the then most recently-delivered Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) prior to such day:

 

Applicable Rate Pricing Level  Total Net Leverage Ratio  Eurodollar
Rate Loans   Base Rate
Loans  I  > 4.00:1.00   3.75%   2.75% II  >3.50:1.00 but < 4.00:1.00   3.50% 
 2.50% III  >3.00:1.00 but < 3.50:1.00   3.25%   2.25% IV  >2.50:1.00 but <
3.00:1.00   3.00%   2.00% V  >2.00:1.00 but < 2.50:1.00   2.75%   1.75% VI  ≤
2.00:1.00   2.50%   1.50%

 

 3 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date the applicable Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that “Pricing Level I”
shall apply without regard to the Total Net Leverage Ratio (i) at any time after
the date on which any annual or quarterly financial statements were required to
have been delivered pursuant to Section 6.01(a) or Section 6.01(b) but were not
so delivered, commencing with the first Business Day immediately following such
required date of delivery and continuing until the first Business Day
immediately following the date on which such financial statement are delivered
or (ii) at all times when an Event of Default under Section 8.01(a), (f) or (g)
shall have occurred and be continuing. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Commitment Fee
for any period shall be subject to the provisions of Section 2.10(b).

 

“Appropriate Lenders” means, at any time, (a) with respect to Loans of any
Tranche, the Lenders of such Tranche, (b) with respect to the Letter of Credit
Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swingline Sublimit, (i) each Swingline Lender and (ii) if any Swingline
Loans are then outstanding, the Revolving Credit Lenders.

 

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of Cash Equivalents.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means, collectively, RBC Capital Markets, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, SunTrust Robinson Humphrey, Inc., Capital One, N.A.
and M&T Bank, in their respective capacities as joint lead arrangers in respect
of the Facilities.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E, or otherwise in form and substance reasonably acceptable
to the Administrative Agent.

 

“Auction” has the meaning specified in the definition of Dutch Auction.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Dutch
Auction; provided that the Borrower shall not designate the Administrative Agent
as the Auction Agent without the written consent of the Administrative Agent (it
being understood that the Administrative Agent shall be under no obligation to
agree to act as the Auction Agent); provided, further, that neither the Borrower
nor any of its Affiliates may act as the Auction Agent.

 

“Auction Amount” has the meaning specified in the definition of Dutch Auction.

 

“Auction Notice” has the meaning specified in the definition of Dutch Auction.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

 4 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as established from time to time by the
Administrative Agent as its “prime rate” at its principal U.S. office and
(c) the Eurodollar Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for an Interest Period of one month plus 1%.
The “prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate established by the Administrative Agent shall take
effect at the opening of business on the day such change is effective.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement. In the event the Borrower consummates any merger, amalgamation or
consolidation in accordance with Section 7.04, the surviving Person in such
merger, amalgamation or consolidation shall be deemed to be the “Borrower” for
all purposes of this Agreement and the other Loan Documents.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, Swingline Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state of New York; provided that if such day relates to
any Eurodollar Rate Loan, the term “Business Day” shall also exclude any day
that is not a London Banking Day.

 

“Capitalized Lease Obligations” means, as applied to any Person, all obligations
of such Person under leases of real or personal property, or a combination
thereof, that have been or should be, in accordance with GAAP, recorded as
capitalized leases of such Person, in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP; provided that any change
in GAAP after the Closing Date will not cause any obligation that was not or
would not have been a Capitalized Lease Obligation prior to such change to be
deemed a Capitalized Lease Obligation following such change.

 

“Cash Collateral” shall have a meaning correlative to the following definition
of “Cash Collateralize” and shall include the proceeds of such cash collateral
and other credit support.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer and the Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer benefiting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
(which documents are hereby consented to by the Lenders).

 

 5 

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries:

 

(a)          (i) Dollars, (ii) readily marketable obligations issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof, in each case having maturities of not more than twelve
(12) months from the date of acquisition thereof; provided that the full faith
and credit of the United States is pledged in support thereof, (iii) securities
issued or directly and fully guaranteed or insured by any State, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least A by S&P or P-1 by Moody’s, in each
case having maturities of not more than twelve (12) months from the date of
acquisition thereof;

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated at least P-2 (or the then
equivalent grade) by Moody’s or at least A-2 (or the then equivalent grade) by
S&P and (iii) has combined capital and surplus of at least $500,000,000 (any
such bank being an “Approved Domestic Bank”), in each case with maturities of
not more than three hundred sixty-five (365) days from the date of acquisition
thereof;

 

(c)          commercial paper and variable or fixed rate notes issued by an
Approved Domestic Bank (or by the parent company thereof) or any variable rate
note issued by, or guaranteed by, a domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than three hundred
two hundred seventy (270) from the date of acquisition thereof;

 

(d)          marketable short-term money market and similar funds (including
such funds investing a portion of their assets in municipal securities) having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower);

 

(e)          repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States in which such Person shall have a
perfected first-priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a Fair Market Value of at least 100% of
the amount of the repurchase obligations;

 

(f)          investment funds investing at least 95% of their assets in
securities of the types (including as to credit quality and maturity) described
in clauses (a) through (e) above; and

 

(g)          solely with respect to any Subsidiary that is a Foreign Subsidiary,
(x) such local currencies in those countries in which such Foreign Subsidiary
transacts business from time to time in the ordinary course of business and
(y) investments of comparable tenor and credit quality to those described in the
foregoing clauses (a) through (f) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes.

 

 6 

 

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to any
Loan Party.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent or (ii) in the case of any Cash Management Agreement in effect on or
prior to the Closing Date, is as of the Closing Date, or becomes within thirty
(30) days after the Closing Date, a Lender or an Agent or an Affiliate of a
Lender or an Agent and a party to a Cash Management Agreement, in each case, in
its capacity as a party to such Cash Management Agreement.

 

“Casualty Event” means any event that gives rise to the receipt by Parent, the
Borrower or any of their respective Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace, restore or
repair, or compensate for the loss of, such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, more than fifty percent
(50%) of the Voting Equity Interests of Parent;

 

(b)          the passage of thirty days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, directly or indirectly, control over more than fifty percent (50%) of
the Voting Equity Interests of Parent;

 

(c)          Parent shall at any time cease to, directly or indirectly, own and
Control, legally and beneficially, all of the outstanding Equity Interests in
the Borrower; or

 

(d)          a “Fundamental Change” (as defined in the Convertible Notes
Indenture) or similar event, however defined, occurs and the effect of such
event is to permit any holders of Convertible Notes to require the Convertible
Notes to be repaid or repurchased.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with such Section 4.01 and the initial
Loans are advanced.

 

 7 

 

 

“Closing Date Refinancing” has the meaning given to such term in the definition
of the Transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages (if any), security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
securing all or a portion of the Obligations.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans from one
Type to the other or (e) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or such other form as may be agreed between the Borrower and the
Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to Parent and its Subsidiaries on a consolidated basis,
an amount equal to the sum of:

 

(a)          Consolidated Net Income for such period; plus

 

(b)          to the extent deducted (or in the case of clause (b)(viii) below,
not included) in determining Consolidated Net Income for such period, the sum,
without duplication of:

 

(i)          total interest expense (including that portion attributable to
Capitalized Lease Obligations in accordance with GAAP and capitalized interest)
in accordance with GAAP with respect to all outstanding Indebtedness of Parent
and its Subsidiaries, amortization or write-off of debt discount, debt issuance,
warrant and other equity issuance costs and commissions, discounts, redemption
premium and other fees and charges associated with Capitalized Lease Obligations
or other Indebtedness or the permitted acquisition or repayment of any
Indebtedness of Parent and its Subsidiaries,

 

(ii)         any provision for Taxes based on income, profits or capital for
such period, including state, foreign and franchise and similar Taxes and any
tax distributions made during such period,

 

 8 

 

 

(iii)        total depreciation expense,

 

(iv)        total amortization expense,

 

(v)         any other non-cash charges (other than any such non-cash item to the
extent it represents an accrual of, or reserve for, anticipated cash
expenditures in any future period),

 

(vi)        transaction costs (including retention and transaction bonuses),
expenses or charges (other than depreciation or amortization expenses) related
to any equity offering, sale or redemption or repurchase of equity interest or
non-ordinary course disposition or divestiture, acquisition or similar
Investment, Disposition, recapitalization, in each case, permitted hereunder, or
the incurrence or amendment of Indebtedness permitted to be incurred hereunder
(in each case, whether or not successful, and including the Transactions),

 

(vii)       (x) any costs (including fees and expenses) incurred to the extent
covered by indemnification provisions in any agreement or otherwise reimbursable
by a third-party, (y) any costs incurred with respect to liability, casualty
events or business interruption, to the extent covered by insurance and received
during such period and (z) the amount of any non-recurring restructuring charge
or reserve, retention, severance or integration costs or other non-recurring
business optimization expense or cost; provided that (A) amounts added-back to
Consolidated EBITDA in reliance on the foregoing clause (b)(vii)(x) and
(b)(vii)(y) shall only be permitted so long as Parent or its applicable
Subsidiary has submitted in good faith, and reasonably expects to receive
payment in connection with, a claim for reimbursement of such amounts under the
relevant indemnification provision or insurance policy (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within the next four (4) fiscal quarters) and such coverage or claim
has not been denied by the applicable indemnifying party or carrier in writing
within two hundred seventy (270) days of such submission and (B) amounts
added-back to Consolidated EBITDA in reliance on clause (b)(vii)(z), together
with amounts added-back to Consolidated EBITDA pursuant to clause (b)(viii) and
(b)(ix) below, shall not, in the aggregate, exceed 10.0% of Consolidated EBITDA
(determined prior to giving effect to such add-backs) in any four consecutive
fiscal quarter period,

 

(viii)      pro forma “run rate” cost savings, operating expense reductions and
synergies, in each case, related to permitted acquisitions and divestitures
consummated by Parent and projected by the Borrower in good faith (and certified
by the chief financial officer of Borrower in reasonable detail) to result from
actions taken or expected to be taken (in the good faith determination of
Borrower) within twelve months after the date any such transaction is
consummated, and in each case to the extent reasonably expected to be realized
within such twelve month period; provided that amounts added-back to
Consolidated EBITDA in reliance on this clause (b)(viii) (including any such
amounts that would be permitted to be included in financial statements prepared
in accordance with Regulation S-X, but excluding any such amounts relating to
the Transactions), together with amounts added-back to Consolidated EBITDA
pursuant to clause (b)(vii)(z) above and clause (b)(ix) below, shall not, in the
aggregate, exceed 10.0% of Consolidated EBITDA (determined prior to giving
effect to such add-backs) in any four consecutive fiscal quarter period,

 

(ix)         any non-cash loss attributable to the mark-to-market movement in
the valuation of hedging obligations (to the extent the cash impact resulting
from such loss has not been realized) pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815-Derivatives and Hedging,

 

 9 

 

 

(x)          regular and recurring fees paid to the Administrative Agent and the
Lenders pursuant to the Loan Documents and fees and out-of-pocket expenses
incurred in connection with the Loan Documents, including any amendments or
waivers,

 

(xi)       without duplication of any amounts included in the determination of
interest expenses pursuant to clause (b)(i) above, net payments made in respect
of hedging obligations and other derivative instruments entered into for the
purpose of hedging interest rate risk,

 

(xii)       any extraordinary expenses and charges of the Borrower and its
Subsidiaries for such period,

 

(xiii)       non-cash stock based compensation expenses, and

 

(xiv)      any unrealized foreign currency translation losses resulting from the
impact of foreign currency changes on the valuation of assets and liabilities of
Parent and its Subsidiaries; minus

 

(c)          to the extent included in the calculation of such Consolidated Net
Income, the sum, without duplication, of:

 

(i)           non-cash income Tax benefits or gains and other non-cash items
added in the calculation of Consolidated Net Income (other than any such
non-cash item (x) to the extent it is anticipated to result in the receipt of
cash payments in any future period or in respect of which cash was received in a
prior period or (y) which represents the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period),

 

(ii)          amounts (whether positive or negative) otherwise included in
Consolidated EBITDA solely as a result of the cumulative effect of a change in
accounting principles during such period,

 

(iii)        any non-cash mark-to-market gains relating to any Swap Contracts
permitted pursuant to this Agreement, and

 

(iv)        any unrealized foreign currency translation gains resulting from the
impact of foreign currency changes on the valuation of assets and liabilities of
Borrower and its Subsidiaries;

 

in the case of each of the foregoing, as determined on a consolidated basis for
Parent and its Subsidiaries in conformity with GAAP.

 

Notwithstanding anything herein to the contrary, Consolidated EBITDA (before
giving effect to any pro forma adjustments or other adjustments contemplated in
the definitions of Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect)
shall be deemed to be (i) $13,878,000 for the fiscal quarter ended March 31,
2016, (ii) $15,493,000 for the fiscal quarter ended June 30, 2016,
(iii) $14,297,000 for the fiscal quarter ended September 30, 2016 and
(iv) $12,989,000 for the fiscal quarter ended December 31, 2016.

 

“Consolidated Funded First Lien Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any assets of Parent or its
Subsidiaries (other than Liens that are expressly junior in priority to the
Liens securing the Obligations or junior in priority to the Liens securing other
Consolidated Funded First Lien Indebtedness, in each case, either pursuant to
intercreditor agreements or pursuant to the terms of the instrument creating
such junior Liens); provided that such Consolidated Funded Indebtedness is not
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement.

 

 10 

 

 

“Consolidated Funded Indebtedness” means all third-party indebtedness for
borrowed money, unreimbursed obligations in respect of drawn letters of credit,
Capitalized Lease Obligations and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of Parent and its Subsidiaries
on a consolidated basis; provided that any Indebtedness that is issued at a
discount to its initial principal amount shall be calculated based on the entire
stated principal amount thereof, without giving effect to any discounts or
upfront payments.

 

“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any assets of Parent or its
Subsidiaries; provided that such Consolidated Funded Indebtedness is not
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement.

 

“Consolidated Interest Expense” means, for any period, for Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, fees, charges and related expenses in connection
with borrowed money (including capitalized interest but excluding amortization
of debt discount and premium) or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest in accordance with
GAAP and paid (or required to be paid) in cash during such period, plus (b) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP and paid (or required to be paid) in
cash during such period plus (c) the implied interest component of Synthetic
Leases with respect to such period; provided that, for any fiscal quarter ending
prior to June 30, 2017, the amount of any Consolidated Interest Expense shall be
determined on a Pro Forma Basis after giving effect to the Transactions.

 

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to Parent and its Subsidiaries on a consolidated
basis, net income (or loss) for such period taken as a single accounting period
determined in accordance with GAAP; provided, that there shall be excluded (a)
the income (or loss) of any Person (other than a Subsidiary of Parent) in which
any other Person (other than Parent or any of its Subsidiaries) has a joint
interest (provided that Consolidated Net Income shall be increased by the amount
of dividends or other distributions actually paid in cash or Cash Equivalents to
any Loan Party by such other Person during such period), (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of Parent
or is merged into or consolidated with Parent or any of its Subsidiaries or that
Person’s assets are acquired by Parent or any of its Subsidiaries, (c) the
income (or loss) of any Subsidiary of Parent to the extent that the declaration
or payment of dividends or similar distributions or other payment by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any material agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-Tax gains or losses attributable to asset sales or returned surplus assets
of any Plan and (e) to the extent not included in clauses (a) through (d) above,
any extraordinary gains or extraordinary losses.

 

“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of Parent and its Subsidiaries as set forth on the
consolidated balance sheet of Parent and its Subsidiaries as of the last day of
the applicable Test Period; provided that at all times prior to the first
delivery of the financial statements delivered pursuant to Section 6.01, this
definition shall be applied based on the pro-forma consolidated balance sheet of
Parent and its Subsidiaries set forth on Schedule 1.01(a) hereto.

 

 11 

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other contractual
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Notes” means the 2.50% convertible senior notes due 2019 issued by
the Parent in an aggregate principal amount of $149,500,000 pursuant to the
Convertible Notes Indenture.

 

“Convertible Note Documents” means the Convertible Notes Indenture, the
Convertible Notes and all documents entered into in connection therewith.

 

“Convertible Notes Indenture” means the Indenture, dated as of July 21, 2014
between the Parent and the Convertible Notes Trustee governing the Convertible
Notes.

 

“Convertible Notes Trustee” means Wilmington Trust, National Association, in its
capacity as the trustee under the Convertible Note Documents, and its successors
and assigns in such capacity.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) an L/C
Credit Extension and (c) a Swingline Loan.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declining Lender” has the meaning specified in Section 2.05(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (after, as well as before,
judgment), (a) with respect to any principal or interest, the applicable
interest rate plus 2.00% per annum (provided that with respect to Eurodollar
Rate Loans, the determination of the applicable interest rate is subject to
Section 2.02(c) to the extent that Eurodollar Rate Loans may not be converted
to, or continued as, Eurodollar Rate Loans, pursuant thereto) and (b) with
respect to overdue fees and other amounts, the highest interest rate applicable
to Base Rate Loans that are Revolving Credit Loans plus 2.00% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

 12 

 

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, (a) has
refused (which refusal may be given verbally or in writing and has not been
retracted) or failed to perform any of its funding obligations hereunder (unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied), including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans within two (2)
Business Days after the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations (which notification has not been withdrawn
in writing) or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such notification or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such notification or
public statement) cannot be satisfied) or, solely with respect to a Revolving
Credit Lender, under other syndicated credit agreements generally in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
reasonable request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations; provided that a Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such confirmation by the
Administrative Agent or (d) has, or has a direct or indirect parent company that
has, other than via an Undisclosed Administration, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or any substantial part of its assets, (iii) taken any action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment, (iv) become subject to forced liquidation,
(v) made a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt or (vi)
become the subject of a Bail-In Action; provided that no Lender shall be a
Defaulting Lender solely by virtue of (x) the ownership or acquisition by a
Governmental Authority of any equity interest in that Lender or any direct or
indirect parent company thereof or (y) the occurrence of any of the events
described in clause (d)(i), (d)(ii), (d)(iii), (d)(iv), (d)(v) or (d)(vi) of
this definition which in each case has been dismissed or terminated prior to the
date of this Agreement. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.19(b)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer, each Swingline Lender and each Lender.

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Parent or any Subsidiary in connection with a
Disposition made pursuant to Section 7.05(o) that is designated as “Designated
Non-Cash Consideration” on the date received pursuant to a certificate of a
Responsible Officer of the Borrower setting forth the basis of such Fair Market
Value (with the amount of Designated Non-Cash Consideration in respect of any
Disposition being reduced for purposes of Section 7.05(o) to the extent Parent
or any Subsidiary converts the same to cash or Cash Equivalents within two
hundred seventy (270) days following the closing of the applicable Disposition).

 

“Designation Date” has the meaning specified in Section 2.17(f).

 

“Discount Range” has the meaning specified in the definition of Dutch Auction.

 

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
of any property by any Person (including any sale and leaseback transaction and
any issuance of Equity Interests by a Subsidiary of such Person), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided, however, that “Disposition” and “Dispose” shall not be deemed to
include (a) any issuance by Borrower of any of its Equity Interests to another
Person, or (b) any license or sublicense of any property by any Person.

 

 13 

 

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Term Loan Maturity Date in effect at the time of issuance of
such Equity Interests; provided that (i) if such Equity Interests would not
constitute a Disqualified Equity Interest but for the terms thereof giving the
holders the right to require the issuer to redeem or purchase such Equity
Interests upon the occurrence of an “asset sale or a “change of control”, such
Equity Interests shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the repayment in full of all of the
Loans and all other Obligations under the Loan Documents that are accrued and
payable and (ii) if such Equity Interests are issued pursuant to a plan for the
benefit of officers, directors or employees of Parent, the Borrower or any
Subsidiary or by any such plan to any such Person, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by Parent or a Subsidiary or any other Person in order to
satisfy applicable statutory or regulatory obligations or as a result of such
Person’s termination, death or disability.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of Parent that is not a Foreign
Subsidiary.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Term Loans of any Tranche in accordance
with the following procedures or such other procedures as may be agreed to
between the Auction Agent and the Borrower:

 

(a)          Notice Procedures. In connection with any Auction, the Borrower
shall provide notification to the Auction Agent (for distribution to the
Appropriate Lenders) of the Tranche of Term Loans that will be the subject of
the Auction (an “Auction Notice”). Each Auction Notice shall be in a form
reasonably acceptable to the Auction Agent and shall specify (i) the total cash
value of the bid, in a minimum amount of $5,000,000 with minimum increments of
$1,000,000 in excess thereof (the “Auction Amount”) and (ii) the discounts to
par, which shall be expressed as a range of percentages (the “Discount Range”),
representing the range of purchase prices (expressed as discounts to par) that
could be paid in the Auction for such Term Loans at issue.

 

(b)          Reply Procedures. In connection with any Auction, each applicable
Lender may, in its sole discretion, participate in such Auction by providing the
Auction Agent with a notice of participation (the “Return Bid”) which shall be
in a form reasonably acceptable to the Auction Agent and shall specify (i) a
discount to par (such discount being the “Reply Discount”) that must be
expressed as a price, which must be within the Discount Range, and (ii) a
principal amount of the applicable Loans such Lender is willing to sell, which
must be in increments of $1,000,000 or in an amount equal to such Lender’s
entire remaining amount of the applicable Loans (the “Reply Amount”). Lenders
may only submit one Return Bid per Auction. In addition to the Return Bid, each
Lender wishing to participate in such Auction must execute and deliver, to be
held in escrow by the Auction Agent, an assignment and acceptance agreement in a
form reasonably acceptable to the Auction Agent (and shall authorize the Auction
Agent to adjust the same to reflect any ratable treatment required by clause (c)
below).

 

 14 

 

 

(c)          Acceptance Procedures. Based on the Reply Discounts and Reply
Amounts received by the Auction Agent, the Auction Agent, in consultation with
the Borrower, will determine the applicable discount with respect to all Loans
(the “Applicable Discount”) for the Auction, which shall be the highest Reply
Discount for which the Borrower or its Subsidiary, as applicable, can complete
the Auction at the Auction Amount; provided that, in the event that the Reply
Amounts are insufficient to allow the Borrower or its Subsidiary, as applicable,
to complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), the Borrower or such Subsidiary shall either, at its election,
(i) withdraw the Auction or (ii) complete the Auction at an Applicable Discount
equal to the lowest Reply Discount. The Borrower or its Subsidiary, as
applicable, shall purchase the applicable Loans (or the respective portions
thereof) from each applicable Lender with a Reply Discount that is equal to or
greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided that if the aggregate proceeds required to purchase all
applicable Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, the Borrower or its Subsidiary, as applicable, shall purchase such
Loans at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to adjustment for rounding as specified by the Auction
Agent). Each participating Lender will receive notice of a Qualifying Bid as
soon as reasonably practicable but in no case later than five (5) Business Days
from the date the Return Bid was due.

 

(d)          Additional Procedures. Once initiated by an Auction Notice, the
Borrower or its Subsidiary, as applicable, may not withdraw an Auction other
than a Failed Auction. Furthermore, in connection with any Auction, upon
submission by a Lender of a Qualifying Bid, such Lender will be obligated to
sell the entirety or its allocable portion of the Reply Amount, as the case may
be, at the Applicable Discount.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loan to such Person under
Section 10.07(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
governmental restrictions relating to pollution, the protection of the
environment, the release of Hazardous Materials into the environment and human
exposure to Hazardous Materials, including those related to the treatment,
transport, storage and disposal of Hazardous Materials, air emissions and
discharges to public pollution control systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
monitoring or oversight by a Governmental Authority, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) human exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

 15 

 

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (but excluding
any debt security or instrument that is convertible into, or exchangeable for,
capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA); (d) the filing of a notice of
intent to terminate or the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, respectively, (e) the institution by the PBGC of
proceedings to terminate a Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan or Multiemployer Plan;
(g) the determination that any Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) the
determination that any Multiemployer Plan is considered a plan in endangered or
critical status within the meaning of Sections 431 and 432 of the Code or
Sections 304 and 305 of ERISA; (i) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (j) the
conditions for the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of ERISA shall have been met with respect to any Plan; or (k) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of Parent or any Subsidiary, other than in the usual course.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Base Rate” means, the rate per annum equal to (i) the London
Interbank Offered Rate set by ICE Benchmark Administration Limited (or such
other Person that takes over the administration of such rate) (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period (or, in the case of any
interest calculation with respect to a Base Rate Loan on any date, at
approximately 11:00 a.m., London time, on such date), for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by the Administrative Agent’s London branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period (or, in the case of any interest
calculation with respect to a Base Rate Loan on any date, at the date and time
of determination).

 

 16 

 

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate = Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

 

Notwithstanding the foregoing, at no time shall the Eurodollar Rate for any
purpose be less than 0.00% per annum with respect to any Loan.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning specified in the Security Agreement.

 

“Excluded Subsidiary” means any Subsidiary that is (a) a CFC, FSHCO, or a
Subsidiary of any CFC or FSHCO, (b)  not wholly-owned directly by Parent, the
Borrower or one or more of their respective wholly-owned Subsidiaries, (c) an
Immaterial Subsidiary that is designated as such by the Borrower, (d) a
Subsidiary that is prohibited by applicable Law from guaranteeing the
Facilities, or which would require governmental (including regulatory) or third
party consent, approval, license or authorization to provide a guarantee (which,
consent, approval, license or authorization cannot be obtained after the
Borrower’s use of commercially reasonable efforts (which efforts shall not
require, for the avoidance of doubt, payment of any fee or similar amount other
than de minimis amounts)) unless, such consent, approval, license or
authorization has been received or the requirement for such third party consent
was established in order to avoid becoming a Guarantor, (e) a Subsidiary that is
prohibited from guaranteeing the Facilities by any Contractual Obligation in
existence on the Closing Date and listed on Schedule 1.01(b) hereto (or, in the
case of any newly acquired Subsidiary, in existence at the time of acquisition
but not entered into in contemplation thereof), (f) a not-for-profit Subsidiary
or (g) any Subsidiary to the extent the cost of providing such guarantee is
excessive in relation to the value afforded thereby as reasonably determined by
the Administrative Agent; provided that any Subsidiary shall only be an Excluded
Subsidiary for so long as one or more of the preceding clauses (a) through (g)
continue to apply to it; provided, further, that, notwithstanding the above, if
a Subsidiary executes the Guaranty as a “Guarantor” then it shall not constitute
an “Excluded Subsidiary” (unless released from its obligations under the
Guaranty as “Guarantor” in accordance with the terms hereof and thereof);
provided, further, that no Subsidiary of Parent shall be an Excluded Subsidiary
if such Subsidiary guarantees or is a primary obligor of obligations in respect
of any Indebtedness with an aggregate outstanding principal amount in excess of
the Threshold Amount.

 

 17 

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Loan Party, or grant by such Loan Party of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one Swap Contract, such exclusion
shall apply to only the portion of such Swap Obligations that is attributable to
Swap Contracts for which such Guaranty or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Agent or any Lender, or required to be withheld or deducted from a payment
to any Agent or any Lender, as applicable, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such recipient being organized under the
laws of, doing business in, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.07) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such recipient’s failure to comply
with Section 10.16 and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing Loans” has the meaning specified in Section 2.17(a).

 

“Existing Revolving Loans” has the meaning specified in Section 2.17(a).

 

“Existing Revolving Tranche” has the meaning specified in Section 2.17(a).

 

“Existing Term Loans” has the meaning specified in Section 2.17(a).

 

“Existing Term Tranche” has the meaning specified in Section 2.17(a).

 

“Existing Tranche” has the meaning specified in Section 2.17(a).

 

“Extended Loans” has the meaning specified in Section 2.17(a).

 

“Extended Revolving Commitments” has the meaning specified in Section 2.17(a).

 

 18 

 

 

“Extended Revolving Tranche” has the meaning specified in Section 2.17(a).

 

“Extended Term Loans” has the meaning specified in Section 2.17(a).

 

“Extended Term Tranche” has the meaning specified in Section 2.17(a).

 

“Extended Tranche” has the meaning specified in Section 2.17(a).

 

“Extending Lender” has the meaning specified in Section 2.17(b).

 

“Extension” has the meaning specified in Section 2.17(b).

 

“Extension Amendment” has the meaning specified in Section 2.17(c).

 

“Extension Date” has the meaning specified in Section 2.17(d).

 

“Extension Election” has the meaning specified in Section 2.17(b).

 

“Extension Request” has the meaning specified in Section 2.17(a).

 

“Extension Request Deadline” has the meaning specified in Section 2.17(b).

 

“Facility” means the Initial Term Facility, any Incremental Term Facility, any
other Tranche of Term Commitments or Term Loans, the Initial Revolving Credit
Facility, any other Tranche of Revolving Credit Commitments, the Letter of
Credit Sublimit, the Swingline Sublimit and any other Facility hereunder, as the
context may require.

 

“Failed Auction” has the meaning specified in the definition of Dutch Auction.

 

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower in good faith (which
shall be conclusive if reasonably determined in good faith).

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future Treasury Regulations promulgated
thereunder or official interpretation thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.

 

“FCPA” has the meaning specified in Section 5.21(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as reasonably determined by the Administrative Agent.

 

 19 

 

 

“Fee Letter” means the Fee Letter dated March 8, 2017, among the Borrower and
Royal Bank.

 

“First Lien Net Leverage Ratio” means, with respect to Parent and its
Subsidiaries on a consolidated basis, as of the end of any Test Period, the
ratio of (a) Consolidated Funded First Lien Indebtedness (less up to $25,000,000
of Unrestricted Cash and Cash Equivalents of as of the date of such
determination) of Parent and its Subsidiaries as of the end of such Test Period
to (b) Consolidated EBITDA of Parent and its Subsidiaries for such Test Period.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” has the meaning specified in Section 10.16(b)(i).

 

“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Loan Party
or Subsidiary sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by any
Loan Party or Subsidiary, other than any such plan, fund, program, agreement or
arrangement sponsored by a Governmental Authority

 

“Foreign Plan Event” has the meaning specified in Section 5.11(d).

 

“Foreign Subsidiary” means (i) any direct or indirect Subsidiary of Parent that
is organized under the laws of a jurisdiction other than one of the fifty states
of the United States or the District of Columbia (or is a disregarded entity,
for U.S. federal income tax purposes, the assets of which are treated as owned
by a Subsidiary that is so organized), (ii) any FSHCO, or (iii) any Subsidiary
of a Person described in clause (i) or (ii).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations (other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof) and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

 20 

 

 

“FSHCO” means any Subsidiary (i) that is organized under the laws of the United
States, any state thereof or the District of Columbia (or is a disregarded
entity, for U.S. federal income tax purposes, the assets of which are treated as
owned by a Subsidiary that is so organized) and (ii) substantially all of the
assets of which consist, for U.S. federal income tax purposes, of equity or
Indebtedness of one or more CFCs.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.

 

“Government Contract” means any contract with the United States government or
any department, agency or instrumentality thereof under which the Borrower or
any Subsidiary is a prime contractor or a subcontractor.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, supra national
authority or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any such obligation of such Person, direct
or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other monetary obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part) or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary or reasonable indemnity
obligations in effect on the Closing Date, or entered into in connection with
any acquisition or Disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

 21 

 

 

“Guarantors” means, collectively, Parent and each of its and the Borrower’s
direct and indirect Domestic Subsidiaries (excluding the Borrower) listed on
Schedule 1 (such Subsidiaries of Parent and the Borrower not to include any
Excluded Subsidiary), and each other Subsidiary of Parent and the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all radioactive and all hazardous or toxic
substances, materials or wastes, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated as “hazardous” or “toxic”, or as a “pollutant” or a “contaminant”,
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent, (ii)
within thirty (30) days after the time it enters into a Swap Contract, becomes a
Lender or an Agent or an Affiliate of a Lender or an Agent; provided that no
such Person shall be considered a Hedge Bank or a Secured Party until such time
as it shall have delivered written notice to the Administrative Agent that such
Person has become a Lender or an Agent or an Affiliate of a Lender or an Agent,
or (iii) with respect to Swap Contracts in effect as of the Closing Date, is, as
of the Closing Date or within thirty (30) days thereafter, a Lender or an Agent
or an Affiliate of a Lender or an Agent and a party to a Swap Contract, in each
case, in its capacity as a party to such Swap Contract, to the extent not
already a party to the Loan Documents.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“ICE LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.

 

“Immaterial Subsidiary” means any Subsidiary of Parent designated in writing to
the Administrative Agent by a Responsible Officer of Parent as an “Immaterial
Subsidiary” that on a stand-alone basis, at any time, has (a) assets that are
not in excess of 2.5% of Parent’s and its Subsidiaries’ Consolidated Total
Assets and (b) Consolidated EBITDA that is not in excess of 2.5% of the
Consolidated EBITDA of Parent and its Subsidiaries, in each case as of the most
recently-ended Test Period; provided that, at any time, such designated
Subsidiary, together with all Subsidiaries previously designated by the Borrower
as “Immaterial Subsidiaries” do not, in the aggregate, have (i) assets in excess
of 5.0% of Parent’s and its Subsidiaries’ Consolidated Total Assets or
(ii) Consolidated EBITDA in excess of 5.0% of the Consolidated EBITDA of Parent
and its Subsidiaries, in each case as of the most recently-ended Test Period.

 

 22 

 

 

“Incremental Amount” means, at any date of determination, an amount not in
excess of (a) the sum of (i) $40,000,000 minus (ii) the sum of (x) the aggregate
principal amount of any Revolving Facility Increase, Term Facility Increase or
any Incremental Term Commitment pursuant to Section 2.14, 2.15 or 2.16 in each
case incurred in reliance on this clause (a), plus (y) the aggregate principal
amount of any issuance or incurrence of Incremental Equivalent Debt pursuant to
Section 2.20 incurred in reliance on this clause (a), (and, with respect to each
Limited Condition Acquisition, at the election of the Borrower in accordance
with Section 1.09(b), and only during the period from and after the related
definitive agreement for such acquisition is entered into and until the earlier
of the consummation of such acquisition or the termination of such agreement,
the aggregate amount of the Indebtedness referenced in the foregoing clauses (x)
and (y) above contemplated to be incurred in connection with such Limited
Condition Acquisition), plus (b) the aggregate principal amount of all voluntary
prepayments of Loans under Section 2.05 (other than in connection with a
Permitted Refinancing thereof) and voluntary repurchases of Loans permitted
hereunder; provided that any such voluntary prepayment of a Revolving Credit
Loan is accompanied by a corresponding permanent reduction of Revolving Credit
Commitments, as applicable, pursuant to Section 2.06(a); provided, further,
that, in the case of any repurchase of Loans at less than the par value thereof,
amounts added pursuant to this clause (b) shall be limited to the actual cash
amount paid by the Borrower in respect of such repurchase plus (c) an unlimited
additional amount such that, in the case of this clause (c) only, after giving
Pro Forma Effect to the incurrence of such Indebtedness (and, in the case of any
Revolving Facility Increase, assuming a full utilization thereof on the date of
incurrence of the applicable commitments and with the proceeds of any such
Indebtedness being excluded from the determination of Unrestricted Cash and Cash
Equivalents for such calculation (but, for the avoidance of doubt, giving effect
to any repayment, repurchase or other reduction of Indebtedness effected with
such proceeds substantially simultaneously with the incurrence thereof)), the
First Lien Net Leverage Ratio would not exceed 1.50:1.00.

 

“Incremental Equivalent Debt” has the meaning specified in Section 2.20(a).

 

“Incremental Equivalent Debt Documentation” means, collectively, the indentures,
loan agreements, credit agreements or other similar agreements pursuant to which
any Incremental Equivalent Debt is issued or incurred.

 

“Incremental Term Commitment Effective Date” has the meaning specified in
Section 2.16(c).

 

“Incremental Term Commitments” has the meaning specified in Section 2.16(a).

 

“Incremental Term Facility” has the meaning specified in Section 2.16(a).

 

“Incremental Term Lender” has the meaning specified in Section 2.16(b).

 

“Incremental Term Loan” has the meaning specified in Section 2.16(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which have been reimbursed) of (i) all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties and (ii) surety
bonds, performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          to the extent such obligations are a fixed amount and past due, all
obligations of such Person to pay the deferred purchase price of property (other
than (w) trade accounts payable in the ordinary course of business and not more
than one hundred eighty (180) days overdue, (x) any purchase price adjustment,
contingent payment or deferred payment incurred in connection with an
acquisition or other Investment, so long as such obligation has not become a
liability on the balance sheet of such Person in accordance with GAAP, (y)
expenses accrued in the ordinary course of business and (z) obligations
resulting from take-or pay contracts entered into in the ordinary course of
business);

 

 23 

 

 

(e)          Indebtedness (excluding prepaid interest thereon) of such Person
secured by a Lien on property owned or being purchased by such Person (including
Indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings but excluding customary reservations or retention agreements relating
to property purchased by such Person);

 

(f)          all Capitalized Lease Obligations;

 

(g)          all obligations of such Person with respect to redemption,
repayment or other repurchase (excluding accrued dividends to the extent not
increasing liquidation preference) in respect of Disqualified Equity Interests;
and

 

(h)          all Guarantees of such Person in respect of any of the foregoing;

 

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, except to the extent the holders of such Indebtedness do not have
recourse to such Person. The amount of any net obligation owed by such Person
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market
Value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Loan Parties under any Loan Document.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Initial Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations and
(c) purchase participations in Swingline Loans, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Initial Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Initial Revolving
Credit Commitment of all Revolving Credit Lenders shall be $50,000,000 on the
Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

 

“Initial Revolving Credit Facility” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Initial Revolving Credit Commitments at such time.

 

 24 

 

 

“Initial Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Initial Term Commitment” or opposite a
comparable caption in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Initial Term Commitments is $135,000,000.

 

“Initial Term Facility” means, at any time, (a) prior to the Closing Date, the
aggregate Initial Term Commitments of all Term Lenders at such time and
(b) thereafter, the aggregate Initial Term Loans of all Term Lenders at such
time.

 

“Initial Term Loans” has the meaning specified in Section 2.01(a).

 

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit B to the
Security Agreement, together with each intellectual property security agreement
supplement executed and delivered pursuant to Section 6.12.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit I hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended minus Taxes paid in cash by Parent or any of its Subsidiaries during such
period to (b) Consolidated Interest Expense for the period of the four fiscal
quarters most recently ended.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter or a shorter period, or to the extent consented to by
all Appropriate Lenders, twelve (12) months thereafter, as selected by the
Borrower in a Committed Loan Notice; provided that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 25 

 

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the scheduled Maturity Date
of the Facility under which such Loan was made.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate appearing on ICE Benchmark Administration
page (or on any successor or substitute page of such service) for the longest
period (for which that rate is available) which is less than the Interest Period
and (b) the rate appearing on the ICE Benchmark Administration page (or on any
successor or substitute page of such service) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, by means of (a) the purchase or other acquisition of Equity Interests or
debt or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor incurs debt of the type
referred to in clause (h) of the definition of Indebtedness in respect of such
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such other Person; provided, however, that (i) Swap
Contracts entered into and investments made by Parent or any of its Subsidiaries
at the direction of an employee thereof under any deferred compensation plan or
a “rabbi trust” formed in connection with such plans and (ii) license or
sublicenses of any property by any Person, shall not constitute “Investments”
for purposes of this Agreement. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested (measured at the time
made), without adjustment for subsequent increases or decreases in the value of
such Investment.

 

“IP Rights” has the meaning specified in Section 5.08(b).

 

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

 

 26 

 

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of Parent or any of its Subsidiaries and (b) any Person in whom Parent
or any of its Subsidiaries beneficially owns any Equity Interest that is not a
Subsidiary.

 

“Junior Financing” means any Indebtedness (other than intercompany Indebtedness)
that is expressly subordinated in right of payment to the Obligations or
is unsecured (including, without limitation, the Convertible Notes).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date or expiration date applicable to any Term Loan, Revolving Credit Loan or
Commitment hereunder at such time, including the latest maturity or expiration
date of any Initial Term Loan, any Incremental Term Commitment (or Loan
thereunder), any Extended Term Tranche or any Extended Revolving Tranche (or
Loan thereunder), in each case, as extended in accordance with this Agreement
from time to time.

 

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any Tranche of Term Loans hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan, any
Incremental Term Facility (or Loan thereunder), any Incremental Term Commitment
(or Loan thereunder) or any Extended Term Tranche, in each case, as extended in
accordance with this Agreement from time to time.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
applicable Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date
required under Section 2.03(c)(i) or refinanced as a Revolving Credit Borrowing
pursuant to Section 2.03(c)(ii).

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means (a) Royal Bank, in its capacity as an issuer of standby
Letters of Credit hereunder (it being understood that Royal Bank shall not be
obligated to issue any trade or commercial letters of credit hereunder) or any
successor issuer of Letters of Credit hereunder and (b) any other Lender
reasonably acceptable to the Borrower and the Administrative Agent that agrees
to issue Letters of Credit pursuant hereto, in each case in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

 27 

 

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and each
Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer, together with a request for an L/C Credit
Extension, substantially in the form of Exhibit A-2 hereto.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day); provided that, as to any L/C Issuer, the Letter of Credit Expiration Date
shall not, without the prior written consent of such L/C Issuer, be later than
the day that is five (5) Business Days prior to the scheduled Maturity Date of
the Initial Revolving Credit Facility as of the Closing Date.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any leases evidencing Capitalized Lease Obligations having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any acquisition or similar Investment
permitted by Section 7.02 that Parent or one or more of its Subsidiaries is
contractually committed to consummate, and whose consummation is not conditioned
on the availability of, or on obtaining, third party financing (it being
understood that (a) such commitment may be subject to other conditions
precedent, which conditions precedent may be amended, satisfied or waived in
accordance with the terms of the applicable agreement and (b) that the payment
of a “termination”, “breakup” or similar fee shall not, in and of itself,
constitute a financing out).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Term Loan, an Incremental Term Loan, an Extended Term
Loan, an Initial Revolving Credit Loan, a Swingline Loan or an Extended Loan
under an Extended Revolving Commitment.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) any intercreditor or
subordination agreement, (vi) any Extension Amendment and (v) any joinder
agreement entered into pursuant to Section 2.14, 2.15 or 2.16; but specifically
excluding Secured Hedge Agreements and Secured Cash Management Agreements.

 

 28 

 

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Managing Agent” means Regions Bank, in its capacity as Senior Managing Agent
hereunder.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent) or financial condition of the
Borrower and the Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under the Loan Documents, (c) a material adverse
effect on the legality, validity or enforceability of the Loan Documents or
(d) a material adverse effect on the rights and remedies of the Lenders or the
Administrative Agent under the Loan Documents.

 

“Material Real Property” means any parcel of real property (other than a parcel
with a Fair Market Value of less than $3,000,000) owned in fee by a Loan Party;
provided, however, that one or more parcels owned in fee by such Loan Party and
located adjacent to, contiguous with, or in close proximity to, and comprising
one property with a common street address shall, in the reasonable discretion of
the Administrative Agent, be deemed to be one parcel for the purposes of this
definition.

 

“Maturity Date” means: (a) with respect to the Initial Revolving Credit
Facility, the earliest of (i) April 4, 2022, (ii) the date that is one hundred
eighty (180) days prior to the scheduled maturity date of the Convertible Notes,
as in effect on the date hereof, unless (x) the Convertible Notes are converted
into equity, repaid or refinanced in accordance with Section 7.03(s)(ii) or
(y) a Permitted Convertible Notes Escrow Refinancing is consummated on or prior
to such date and (iii) the date of termination in whole of the Initial Revolving
Credit Commitments (including in respect of L/C Credit Extensions and the
Swingline Sublimit) pursuant to Section 2.06(a) or 8.02, (b) with respect to the
Initial Term Facility, the earliest of (i) April 4, 2022, (ii) the date that is
one hundred eighty (180) days prior to the scheduled maturity date of the
Convertible Notes, as in effect on the date hereof, unless (x) the Convertible
Notes are converted into equity, repaid or refinanced in accordance with
Section 7.03(s)(ii) or (y) a Permitted Convertible Notes Escrow Refinancing is
consummated on or prior to such date and (iii) the date that the Initial Term
Loans are declared due and payable pursuant to Section 8.02, (c) with respect to
any Tranche of Extended Term Loans or Extended Revolving Commitments, the final
maturity date as specified in the applicable Extension Amendment and (d) with
respect to any Incremental Term Facility, the final maturity date as specified
in the applicable amendment to this Agreement in respect of such Facility;
provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately preceding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Minimum Extension Condition” has the meaning specified in Section 2.17(g).

 

“MIRE Events” means, if there are any Mortgaged Properties, any increase,
extension or renewal of any of the Commitments or Loans (including the provision
of Incremental Term Loans or any other incremental credit facilities hereunder,
but excluding (i) any continuation or conversion of borrowings, (ii) the making
of any Revolving Credit Loans or (iii) the issuance, renewal or extension of
Letters of Credit).

 

“MNPI” has the meaning specified in Section 6.02.

 

 29 

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Mortgaged Properties” means any Material Real Property with respect to which a
Mortgage is required pursuant to Section 6.12.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party, any Subsidiary thereof or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means an amount equal to:

 

(a)          with respect to the Disposition of any asset by Parent or any of
its Subsidiaries or any Casualty Event, the excess, if any, of (i) the sum of
cash and Cash Equivalents received, directly or indirectly, in connection with
such Disposition or Casualty Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event received by or paid to or for the account of Parent or any
of its Subsidiaries and including any proceeds received as a result of unwinding
any related Swap Contract in connection with such related transaction) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is required to
be repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by Parent or such Subsidiary in connection with such Disposition or Casualty
Event (including attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary or reasonable fees
actually incurred in connection therewith), (C) taxes paid or reasonably
estimated to be payable in connection with such Disposition or Casualty Event
and any repatriation costs associated with receipt by the applicable taxpayer of
such proceeds, (D) any costs associated with unwinding any related Swap Contract
in connection with such transaction, (E) any reserve for adjustment in respect
of (x) the sale price of the property that is the subject of such Disposition
established in accordance with GAAP and (y) any liabilities associated with such
property and retained by Parent or any of its Subsidiaries after such
Disposition, including pension and other post-employment benefit liabilities and
Environmental Liabilities or against any indemnification obligations associated
with such transaction, (F) any customer deposits required to be returned as a
result of such Disposition, (G) the pro rata portion of the net cash proceeds of
any Disposition or Casualty Event by any non-wholly owned Subsidiary (calculated
without regard to this clause (G)) attributable to minority interests and not
available for distribution to or for the account of Parent or a wholly-owned
Subsidiary thereof as a result thereof and (H) the amount of any payments
required to be made by Parent or any of its Subsidiaries in respect of such
Disposition pursuant to equity options, management incentive plans or similar
obligations in each case entered into in the ordinary course of business, and it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration (including, without limitation, any Designated Non-Cash
Consideration) received by Parent or any Subsidiaries in any such Disposition
and (ii) upon the reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount, or any offsetting other reserve)
of any reserve described in clause (E) above; and

 

 30 

 

 

(b)          with respect to the incurrence or issuance of any Indebtedness by
Parent or any of its Subsidiaries, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance and in connection
with unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, taxes paid or
reasonably estimated to be payable or issuance and other out-of-pocket fees and
expenses and other customary expenses, incurred by Parent or such Subsidiary in
connection with such incurrence or issuance and any costs associated with
unwinding any related Swap Contract in connection therewith.

 

For the avoidance of doubt, Net Cash Proceeds shall not include cash receipts
from proceeds of insurance or indemnity payments to the extent that such
proceeds, awards or payments are received by Parent or any of its Subsidiaries
in respect of any third party claim against Parent or such Subsidiary, as
applicable, and applied to pay (or to reimburse Parent or such Subsidiary, as
applicable, for its prior payment of) such claim and the costs and expenses of
Parent or such Subsidiary, as applicable, with respect thereto.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Extending Lender” has the meaning specified in Section 2.17(e).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Notice Period” has the meaning specified in Section 10.26.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swingline Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that (a) obligations of Parent or
any of its Subsidiaries under any Secured Cash Management Agreement or Secured
Hedge Agreement shall be secured and guaranteed pursuant to the Collateral
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (b) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Secured Hedge Agreements or Cash Management
Agreements. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, premiums, if any, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party; provided,
however, that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

 

“OFAC” has the meaning specified in Section 5.22(a).

 

“OID” has the meaning specified in the definition of All-In Yield.

 

 31 

 

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction) and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture, trust or other applicable agreement of formation or organization and,
if applicable, any agreement or instrument with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Connection Taxes” means, with respect to any Agent or any Lender, as
applicable, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means: (a) with respect to any Tranche of Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

 

“Parent” has the meaning specified in the introductory paragraph to this
Agreement. In the event Parent consummates any merger, amalgamation or
consolidation in accordance with Section 7.13, the surviving Person in such
merger, amalgamation or consolidation shall be required to become and shall be
deemed to be “Parent” for all purposes of this Agreement and the other Loan
Documents.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(k).

 

“PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56. (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

 

“Perfection Exceptions” has the meaning specified in the Security Agreement.

 

 32 

 

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Parent or any Subsidiary of all of the Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that (a) no Event of Default shall have occurred and be
continuing or would result therefrom, (b) immediately after giving effect to
such purchase or acquisition, the Borrower shall be in Pro Forma Compliance with
the financial covenants set forth in Section 7.10, (c) any Person or assets or
division acquired in connection herewith shall be in the same business or lines
of business or reasonably related, ancillary or complementary businesses
(including related, complementary, synergistic or ancillary technologies) in
which the Borrower and/or its Subsidiaries are then engaged, or reasonable
extensions thereof, (d) each applicable Loan Party and any such newly created or
acquired Subsidiary shall have complied with the requirements of Section 6.12 or
made arrangements reasonably satisfactory to the Administrative Agent for
compliance therewith after the effectiveness of such Permitted Acquisition, and
(e) the total cash consideration (but excluding earn-outs, purchase price
adjustments and other contingent payment obligations, except to the extent of
any reserve required under GAAP in connection therewith (as determined at the
time of the consummation of such Permitted Acquisition) to be established in
respect thereof by the Borrower or its Subsidiaries to such sellers and all
assumptions of Indebtedness in connection therewith) paid by or on behalf of the
Borrower and its Subsidiaries for any such purchase or other acquisition of an
entity that does not or will not (within the timeframe required by Section 6.12)
become a Guarantor (including by way of merger) or of assets that do not or will
not (within the timeframe required by Section 6.12) become Collateral, when
aggregated with the cash consideration (calculated on the same basis) paid by or
on behalf of the Borrower and the other Subsidiaries for all other purchases and
other acquisitions made by the Borrower and the other Subsidiaries of entities
that do not or will not (within the timeframe required by Section 6.12) become
Guarantors (including by way of merger) or of assets that do not or will not
(within the timeframe required by Section 6.12) become Collateral, shall not
exceed $15,000,000.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by Parent in connection with the issuance of the Convertible Notes;
provided that the purchase price for such Permitted Bond Hedge Transaction, less
the proceeds received by Parent from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by Parent from the sale
of the Convertible Notes; and provided further that such Permitted Bond Hedge
Transaction does not require that Parent or any Subsidiary pay cash or Cash
Equivalents to the counterparty in connection with a settlement, exercise or
early termination of such Permitted Bond Hedge Transaction or otherwise in
connection therewith (other than the payment of the initial premium to purchase
such Permitted Bond Hedge Transaction and any cash paid in lieu of fractional
shares).

 

“Permitted Convertible Notes Escrow Refinancing” means the proceeds of any
Indebtedness otherwise permitted to be incurred hereunder, which proceeds are
held in a restricted escrow account on terms reasonably satisfactory to the
Administrative Agent and the sole purpose of which is satisfying, in full, the
Convertible Notes on or prior to the maturity date thereof.

 

 33 

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, redemption, repurchase,
defeasance, exchange and/or extension (collectively to “Refinance” or a
“Refinancing” or “Refinanced”) of any Indebtedness (any such Indebtedness as so
modified, refinanced, refunded, renewed, replaced, redeemed, repurchased,
defeased, exchanged and/or extended, “Refinancing Indebtedness”) of such Person;
provided that (a) the principal amount (or, if issued with original issue
discount, the aggregate issue price) of such Refinancing Indebtedness does not
exceed the principal amount of the Indebtedness so Refinanced except by an
amount equal to unpaid accrued interest, fees and premium (including tender
premium) and penalties (if any) thereon, plus upfront fees and OID thereon, plus
other reasonable and customary fees and expenses incurred or paid in connection
with such Refinancing, plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder; (b) such Refinancing
Indebtedness has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being Refinanced;
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations arising under the Loan Documents and was required to be
subordinated when initially incurred, such Refinancing Indebtedness is
subordinated in right of payment to the Obligations arising under the Loan
Documents on terms, taken as a whole, not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced; (d) if the Indebtedness being Refinanced is secured by a
second-priority or other junior-priority security interest in the Collateral
and/or subject to any intercreditor arrangements for the benefit of the Lenders
and was required to be subject to such intercreditor arrangements when initially
incurred, such Refinancing Indebtedness is secured and subject to intercreditor
arrangements on terms, taken as a whole, not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced and (e) such Refinancing Indebtedness is incurred by the Person who
is or would have been permitted to be the obligor or guarantor (or any successor
thereto) on the Indebtedness being Refinanced; provided that, notwithstanding
the foregoing, in the case of the Convertible Notes (or any Permitted
Refinancing thereof), such Refinancing Indebtedness (A) shall have a final
maturity date at least 181 days after the scheduled Maturity Date with respect
to each of the Initial Revolving Credit Facility and the Initial Term Facility,
(B) shall not have any amortization payments or any mandatory prepayment,
redemption or other similar requirements (other than in connection with an
issuance of Equity Interests by Parent (up to the net cash proceeds received by
Parent from such issuance of Equity Interests) or a change of control) in each
case prior to the date at least 181 days after the scheduled Maturity Date with
respect to each of the Initial Revolving Credit Facility and the Initial Term
Facility, and (C) shall not rank senior in right of payment to the Convertible
Notes on the date hereof or be secured.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by Parent substantially concurrently with any purchase by Parent of a
related Permitted Bond Hedge Transaction with a strike price higher than the
strike price of the Permitted Bond Hedge Transaction; provided that (i) such
Permitted Warrant Transaction does not require Parent or any Subsidiary to pay
cash or Cash Equivalents to the counterparty in connection with a settlement,
exercise or early termination of such Permitted Warrant Transaction or otherwise
in connection therewith (other than, in the case of an early termination of such
Permitted Warrant Transaction, pursuant to customary exceptions (substantially
similar to or no more onerous on Parent and its Subsidiaries than such
exceptions in the warrants with respect to the Convertible Notes) to the right
of an issuer to settle the relevant close-out amount, cancellation amount or
other similar payment obligation in shares, and other than cash paid in lieu of
fractional shares), and (ii) that Parent or any Subsidiary shall not elect to
pay cash or Cash Equivalents to the counterparty in connection with such
Permitted Warrant Transaction prior to the Maturity Date with respect to each of
the Initial Revolving Credit Facility and the Initial Term Facility.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (other than a Multiemployer Plan)
within the meaning of Section 3(3) of ERISA that is or within the last six years
has been maintained, contributed to or required to be contributed to by a Loan
Party, Subsidiary thereof or any ERISA Affiliate and is subject to Title IV of
ERISA or the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA.

 

 34 

 

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Interests” has the meaning specified in the Security Agreement.

 

“Prepayment Amount” has the meaning specified in Section 2.05(c).

 

“Prepayment Date” has the meaning specified in Section 2.05(c).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) historical income
statement items (whether positive or negative) attributable to the property or
Person, if any, subject to such Specified Transaction, (i) in the case of a
Dispositions or other disposition of all or substantially all Equity Interests
in any Subsidiary of the Borrower or any division, product line, or facility
used for operations of the Borrower or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition, or any other purchase
or other acquisition of all or substantially all of the property and assets or
business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all or substantially all of the
Equity Interests in a Person, in each case, in accordance with Section 7.02,
shall be included, (b) any repayment, retirement, redemption, satisfaction, and
discharge or defeasance of Indebtedness or Disqualified Equity Interests, in
each case, in accordance with Section 7.12 and (c) any Indebtedness incurred or
assumed by Parent or any of its Subsidiaries in connection therewith and in
compliance with Sections 7.01 and 7.03, and if such Indebtedness has a floating
or formula rate, such Indebtedness shall have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of determination (taking into account any hedging obligations
applicable to such Indebtedness if such hedging obligation has a remaining term
in excess of twelve (12) months); provided that “Pro Forma Basis”, “Pro Forma
Compliance” and “Pro Forma Effect” in respect of any Specified Transaction shall
be calculated in a reasonable and factually supportable manner and certified by
a Responsible Officer of the Borrower; provided, further, that at all times
prior to the first delivery of the Section 6.01 Financials, this definition
shall be applied based on the pro forma financial statements of Parent and its
Subsidiaries set forth on Schedule 1.01(a) hereto.

 

“Pro Rata Share” means, with respect to each Lender and any Facility or all the
Facilities (as the case may be) at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place, and subject to adjustment as
provided in Section 2.19), the numerator of which is the amount of the
Commitments of such Lender under the applicable Facility or the Facilities (and,
in the case of any Term Loan Tranche after the applicable borrowing date and
without duplication, the principal amount of Term Loans of such Tranche of such
Lender) at such time and the denominator of which is the amount of the Aggregate
Commitments (and, in the case of any Term Loan Tranche and without duplication,
the principal amount of Term Loans of such Tranche) under the applicable
Facility or the Facilities at such time; provided that if the commitment of each
Lender to make Loans, the obligation of each L/C Issuer to make L/C Credit
Extensions and the obligation of each Swingline Lender to make Swingline Loans
have been terminated pursuant to Section 8.02, then the Pro Rata Share of each
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as applicable.

 

 35 

 

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualifying Bids” has the meaning specified in the definition of Dutch Auction.

 

“Refinance”, “Refinancing” and “Refinanced” has the meaning given to such terms
in the definition of Permitted Refinancing.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same Guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Regulation S-X” means Regulation S-X under the Securities Act.

 

“Regulation T” means Regulation T of the FRB as in effect from time to time.

 

“Regulation U” means Regulation U of the FRB as in effect from time to time.

 

“Regulation X” means Regulation X of the FRB as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents,
attorneys-in-fact, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

 

“Relevant Transaction” has the meaning specified in Section 2.05(b)(i).

 

“Replaceable Lender” has the meaning specified in Section 3.07(a).

 

“Reply Amount” has the meaning specified in the definition of Dutch Auction.

 

“Reply Discount” has the meaning specified in the definition of Dutch Auction.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Obligations in respect of Swingline Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitments of, unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall in each
case be excluded for purposes of making a determination of Required Lenders;
provided, further, that the amount of any participation in any Swingline Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swingline Lender or L/C Issuer, as the case may
be, in making such determination; provided, further, that at any time there are
two or more unaffiliated Lenders, “Required Lenders” must include at least two
unaffiliated Lenders.

 

 36 

 

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Obligations
in respect of Swingline Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders; provided, further, that the amount of any
participation in any Swingline Loans and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination; provided, further, that at any time there are two or more
unaffiliated Revolving Credit Lenders, “Required Revolving Lenders” must include
at least two unaffiliated Revolving Credit Lenders.

 

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date (except as otherwise expressly set forth
in Section 4.01), any secretary or assistant secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

 

“Return Bid” has the meaning specified in the definition of Dutch Auction.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders.

 

“Revolving Credit Commitment” means, as to each applicable Revolving Credit
Lender, (i) its Initial Revolving Credit Commitment, if any, (ii) its Extended
Revolving Commitment, if any, and (iii) without duplication of the foregoing,
its commitment to provide Revolving Credit Loans in connection with a Revolving
Facility Increase, if any, in each case as the context may require.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of any
Tranche of Revolving Credit Commitments of the Revolving Credit Lenders at such
time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

 37 

 

 

“Revolving Credit Loan” means Initial Revolving Credit Loans and Extended Loans
under an Extended Revolving Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

 

“Revolving Facility Increase” has the meaning specified in Section 2.14(a).

 

“Revolving Facility Increase Effective Date” has the meaning specified in
Section 2.14(d).

 

“Revolving Facility Increase Lender” has the meaning specified in Section
2.14(b).

 

“Rollover Indebtedness” means Indebtedness of any Loan Party issued to any
Lender in lieu of such Lender’s pro rata portion of any prepayment of Term Loans
made pursuant to Section 2.05(a).

 

“Royal Bank” means Royal Bank of Canada.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanctions” has the meaning specified in Section 5.22(a).

 

“Sanctioned Country” has the meaning specified in Section 5.22(a).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Section 2.17 Additional Amendment” has the meaning specified in
Section 2.17(c).

 

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b), together with the
accompanying Compliance Certificate delivered, or required to be delivered,
pursuant to Section 6.02(a).

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank, except
for any such Cash Management Agreement designated by the Borrower (and
acknowledged and agreed to by the applicable Cash Management Bank) in writing to
the Administrative Agent as an “unsecured cash management agreement” as of the
Closing Date or, if later, as of the time of entering into such Cash Management
Agreement.

 

 38 

 

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank, except
for any such Swap Contract designated by the Hedge Bank that is party to the
Swap Contract and the Borrower in writing to the Administrative Agent as an
“unsecured hedge agreement” as of the Closing Date or, if later, as of the time
of entering into such Swap Contract.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swingline Lender), the L/C Issuers, the Hedge Banks to the extent
they are party to one or more Secured Hedge Agreements, the Cash Management
Banks to the extent they are party to one or more Secured Cash Management
Agreements, any Supplemental Administrative Agent, each co-agent or subagent
appointed by the Administrative Agent from time to time pursuant to Article IX
and the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement dated the date
hereof executed by the Loan Parties, substantially in the form of Exhibit G,
together with each other security agreement and security agreement supplement
executed and delivered pursuant to Section 6.12.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Secured Net Leverage Ratio” means, with respect to Parent on a
consolidated basis and as of the end of any Test Period, the ratio of
(a) Consolidated Funded Senior Secured Indebtedness (less up to $25,000,000 of
Unrestricted Cash and Cash Equivalents of as of the date of such determination)
of Parent and its Subsidiaries as of the end of such Test Period to
(b) Consolidated EBITDA of Parent and its Subsidiaries for such Test Period.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis on any date of determination, that on such date (a)          
the amount of the fair value of the assets of the Borrower and its Subsidiaries,
on a consolidated basis as of such date, exceeds, on a consolidated basis, the
amount of all liabilities of the Borrower and its Subsidiaries on a consolidated
basis, contingent or otherwise, (b) the present fair saleable value of the
property (on a going concern basis) of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business, (c)
the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business and
(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, any business or transaction contemplated as
of the date hereof for which they have unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Specified Existing Tranche” has the meaning specified in Section 2.17(a).

 

“Specified Representations” means the representations and warranties made in
Sections 5.01(a) (with respect to the Loan Parties only), 5.01(b)(ii), 5.02(a)
(limited to the execution, delivery and performance of the Loan Documents,
incurrence of Indebtedness under the Loan Documents and the granting on the
closing date of the guarantees and Liens in respect thereof), 5.04, 5.13, 5.17,
5.18, 5.19, 5.20, 5.21(b) and 5.22(b), in each case, after giving effect to the
Transactions.

 

 39 

 

 

“Specified Transaction” means any incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness (excluding
Indebtedness incurred for working capital purposes other than pursuant to this
Agreement, and including any contemplated incurrence of Indebtedness in
connection with a Limited Condition Acquisition, unless and to the extent such
Limited Condition Acquisition has been consummated without any such contemplated
Indebtedness or the definitive agreement for such Limited Condition Acquisition
has been terminated) or Disqualified Equity Interests, any acquisition or
similar Investment permitted pursuant to Section 7.02 that results in a Person
becoming a Subsidiary of Parent or any Disposition or other disposition that
results in a Subsidiary of Parent ceasing to be a Subsidiary, any investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, any Disposition or other disposition of
a business unit, line of business or division of Parent or a Subsidiary thereof,
the cessation of the operations of a business unit, line of business or division
of Parent or a Subsidiary thereof or any operational change not in the ordinary
course of business, in each case (other than in connection with any operating
change) whether by merger, consolidation, amalgamation or otherwise or any
material restructuring of the Borrower or implementation of any initiative not
in the ordinary course of business, in each case, in accordance with the terms
of this Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (b) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a direct
or indirect Subsidiary or Subsidiaries of Parent or the Borrower, as
appropriate.

 

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Parent (other
than the Borrower) that are Guarantors.

 

“Supplemental Administrative Agent” has the meaning specified in Section 9.14(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement; provided that any
agreements or arrangements related to a Permitted Bond Hedge Transaction or a
Permitted Warrant Transaction shall not be deemed a Swap Contract.

 

“Swap Obligation” means with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

 40 

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer (other than a counterparty to any such Swap Contracts) in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Swingline Borrowing” means a borrowing consisting of a Swingline Loan made by
the Swingline Lender pursuant to Section 2.04.

 

“Swingline Lender” means Royal Bank, in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Swingline Loan pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-3.

 

“Swingline Sublimit” means $15,000,000. The Swingline Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered  borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Target” means Sotera Holdings Inc., a Delaware corporation, and its
Subsidiaries.

 

“Target Material Adverse Effect” means “Material Adverse Effect” as such term is
defined in the Acquisition Agreement (as in effect on March 8, 2017).

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any additions to tax, penalties and interest with respect
thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each applicable Term Lender, (i) its Initial Term
Commitment, if any, (ii) its Incremental Term Commitment in the form of an
Incremental Term Facility, if any, (iii) its commitment to provide Extended Term
Loans, if any, and (iv) without duplication of the foregoing, its commitment to
provide Term Loans in connection with a Term Facility Increase, if any, in each
case as the context may require.

 

“Term Facility” means the Initial Term Facility, any Incremental Term Facility,
any other Tranche of Term Commitments or Term Loans,

 

“Term Facility Increase” has the meaning specified in Section 2.15(a).

 

 41 

 

 

“Term Facility Increase Lender” has the meaning specified in Section 2.15(b).

 

“Term Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has an Initial Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans and/or Term Commitments (other
than Initial Term Commitments) at such time.

 

“Term Loan” means an Initial Term Loan, an Incremental Term Loan or an Extended
Term Loan, as the context may require.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made or held by such Term Lender.

 

“Test Period” means, as of the date of any determination under this Agreement,
the four (4) consecutive fiscal quarters of the Borrower then last ended and for
which Section 6.01 Financials have been delivered to the Administrative Agent.

 

“Threshold Amount” means $10,000,000.

 

“Total Net Leverage Ratio” means, with respect to Parent on a consolidated
basis, as of the end of any Test Period, the ratio of (a) Consolidated Funded
Indebtedness (less up to $25,000,000 of Unrestricted Cash and Cash Equivalents
of as of the date of such determination) of Parent and its Subsidiaries as of
the end of such Test Period to (b) Consolidated EBITDA of Parent and its
Subsidiaries for such Test Period; provided that, so long as the Convertible
Notes have not matured or been satisfied in full on or prior to the applicable
date of determination of the Total Net Leverage Ratio, from and following the
consummation of a Permitted Convertible Notes Escrow Refinancing, the aggregate
outstanding principal amount of any Convertible Notes shall not be included in
the determination of Consolidated Funded Indebtedness pursuant to clause
(a) above.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans, all
Swingline Loans and all L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

 

“Tranche” (a) with respect to Term Loans or Term Commitments, refers to whether
such Term Loans or Term Commitments are (i) Initial Term Loans or Initial Term
Commitments, (ii) Incremental Term Facilities or Incremental Term Loans with the
same terms and conditions made on the same day or (iii) Extended Term Loans or
Extended Term Tranches (of the same series) and (b) with respect to Revolving
Credit Loans or Revolving Credit Commitments, refers to whether such Revolving
Credit Loans or Revolving Credit Commitments are (i) Initial Revolving Credit
Commitments or Initial Revolving Credit Loans or (ii) Extended Revolving
Commitments or Extended Loans under such Extended Revolving Commitment (of the
same series).

 

“Transactions” means, collectively, the following:

 

(a)          the incurrence by the Borrower, on the Closing Date, of the Initial
Term Loans and Initial Revolving Credit Commitments;

 

 42 

 

 

(b)          the consummation of the Acquisition and, if applicable, the other
transactions described in the Acquisition Agreement or related thereto, in each
case, in accordance with the terms of the Acquisition Agreement;

 

(c)          the use of the proceeds of the Initial Term Loans and the Initial
Revolving Credit Loans (to the extent permitted pursuant to Section 6.11) in
connection with (i) the payment of consideration with respect to the
Acquisition, (ii) the refinancing the existing Indebtedness of the Target and
the termination or release of guarantees and Liens in respect thereof, and the
termination and unwinding of any interest rate hedging agreements in connection
therewith and (iii) the refinancing the existing Indebtedness of the Borrower
and its Subsidiaries and the termination or release of guarantees and Liens in
respect thereof, and the termination and unwinding of any interest rate hedging
agreements in connection therewith (clauses (ii) and (ii), collectively, the
“Closing Date Refinancing”); and

 

(d)          the payment of all fees, premiums, expenses (including, without
limitation, legal fees and expenses) and other transaction costs incurred in
connection with the transactions described in the foregoing provisions of this
definition.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Undisclosed Administration” means, in relation to any Person, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Person is subject to home
jurisdiction supervision if applicable Law requires that such appointment is not
to be publicly disclosed.

 

“Unfunded Advances/Participations” means, (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to any L/C Issuer, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Credit
Lender shall have failed to make Revolving Credit Loans or L/C Advances to
reimburse such L/C Issuer pursuant to Section 2.03(c) and (c) with respect to
any Swingline Lender, the aggregate amount, if any, of outstanding Swingline
Loans in respect of which a Revolving Creditor Lender shall have failed to make
Revolving Credit Loans to reimburse such Swingline Lender pursuant to
Section 2.04(c).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents of the
Borrower and its Subsidiaries on hand on the applicable date of determination,
other than cash or Cash Equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date; provided any proceeds of Permitted Convertible
Notes Escrow Refinancing shall, for the avoidance of doubt, be deemed
“restricted” for purposes of this definition.

 

 43 

 

 

“U.S. Lender” has the meaning specified in Section 10.16(c).

 

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors (or other similar governing body) of such
Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02         Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(i)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(ii)         The term “including” is by way of example and not limitation.

 

(iii)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(iv)        Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.

 

 44 

 

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Section 1.03         Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the audited Section 6.01 Financials, except as otherwise specifically
prescribed herein.

 

(b)          If at any time any change in GAAP or the application thereof would
affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (subject to the approval of
the Required Lenders not to be unreasonably withheld, conditioned or delayed);
provided that, until so amended, (A) such ratio, basket, requirement or other
provision shall continue to be computed or interpreted in accordance with GAAP
or the application thereof prior to such change therein and (B) in the case of
any relevant calculation, the Borrower shall provide to the Administrative Agent
and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio,
basket, requirement or other provision made before and after giving effect to
such change in GAAP or the application thereof.

 

(c)          Notwithstanding anything to the contrary contained herein, all
financial covenants, basket amounts and ratios contained herein or in any other
Loan Document shall be calculated (i) without giving effect to any election
under FASB ASC 825 (or any similar accounting principle) permitting a Person to
value its financial liabilities at the fair value thereof and (ii) without
giving effect to any changes in GAAP after the Closing Date that would require
lease obligations that were treated as operating leases under GAAP as in effect
on the Closing Date to be classified and accounted for as capital leases or
otherwise reflected as Indebtedness on the Borrower’s consolidated balance
sheet.

 

Section 1.04         Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.05         References to Agreements and Laws. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

 45 

 

 

Section 1.06        Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight savings or
standard, as applicable).

 

Section 1.07        Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

Section 1.08         Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Section 1.09        Pro Forma Calculations; Limited Condition Acquisitions.

 

(a)          Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement,
the First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Total Net Leverage Ratio shall be calculated (including for purposes of
Sections 2.14, 2.15, 2.16 and 2.20) on a Pro Forma Basis with respect to each
Specified Transaction occurring during the applicable four (4) quarter period to
which such calculation relates, and subsequent to the end of such four-quarter
period but not later than the date of such calculation (notwithstanding that
such ratio may be said to be determined as of the end of a Test Period);
provided that notwithstanding the foregoing, when calculating the Total Net
Leverage Ratio for purposes of (i) the Applicable Commitment Fee and
(ii) determining actual compliance (and not Pro Forma Compliance or compliance
on a Pro Forma Basis) with the financial covenants set forth in Section 7.10,
any Specified Transaction and any related adjustment contemplated in the
definition of Pro Forma Basis (and corresponding provisions of the definition of
Consolidated EBITDA) that occurred subsequent to the end of the applicable four
(4) quarter period shall not be given Pro Forma Effect.

 

(b)          Notwithstanding anything to the contrary herein, for purposes of
determining (i) compliance on a Pro Forma Basis with any First Lien Net Leverage
Ratio, Senior Secured Net Leverage Ratio or Total Net Leverage Ratio or
(ii) whether a Default or Event of Default has occurred and is continuing, in
each case, in connection with the consummation of a Limited Condition
Acquisition, the date of such determination shall, at the election of the
Borrower (with such election to be made on or prior to the date on which the
definitive agreements for such Limited Condition Acquisition are executed by the
Borrower or its applicable Subsidiary), be the time the definitive agreements
for such Limited Condition Acquisition are entered into after giving Pro Forma
Effect to such Limited Condition Acquisition and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof), in each case, as if they occurred at the
beginning of the applicable Test Period, and, for the avoidance of doubt, if any
of such ratios or amounts are exceeded as a result of fluctuations in such ratio
or amount including due to fluctuations in Consolidated EBITDA of the Borrower
or the Person subject to such acquisition or investment, at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios will not
be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant transaction or action is permitted
to be consummated or taken; provided that if the Borrower elects to have such
determinations occur at the time of entry into the definitive agreement with
respect to such Limited Condition Acquisition, the Indebtedness to be incurred
(and any associated Liens) shall be deemed incurred at the time of such election
(until such time as the Indebtedness is actually incurred or the applicable
acquisition agreement is terminated without actually consummating the applicable
Limited Condition Acquisition (in which case such Limited Condition Acquisition
and the incurrence of related Indebtedness (and any associated Liens) will not
be treated as having occurred)) and outstanding thereafter for purposes of Pro
Forma Compliance with any applicable ratios, tests or other baskets, as the case
may. Notwithstanding anything herein to the contrary, for purposes of
determining compliance with any provision of this Agreement which requires Pro
Forma Compliance with the financial covenants set forth in Section 7.10 prior to
June 30, 2017, such Pro Forma Compliance Requirement shall be deemed to be a
requirement that the Borrower is in Pro Forma Compliance with a Total Net
Leverage Ratio not to exceed 5.50:1.00.

 

 46 

 

 

Article II
The Commitments and Credit Extensions

 

Section 2.01         The Loans.

 

(a)          The Term Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan denominated in
Dollars to the Borrower on the Closing Date in an aggregate amount not to exceed
such Term Lender’s Initial Term Commitment (the “Initial Term Loans”). The
initial Term Borrowing shall consist of Term Loans made simultaneously by the
Term Lenders in accordance with their respective Initial Term Commitments.
Amounts borrowed under this Section 2.01(a) and subsequently repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

 

(b)          The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans denominated in Dollars (each such loan, an “Initial Revolving Credit
Loan”) to the Borrower from time to time on and after the Closing Date (except
that Initial Revolving Credit Loans may only be borrowed on the Closing Date in
an aggregate principal amount not to exceed $10,000,000), on any Business Day
until and excluding the Business Day preceding the Maturity Date for the Initial
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Initial Revolving Credit Commitment;
provided, however, that after giving effect to any Borrowing of Initial
Revolving Credit Loans, (i) the Total Revolving Credit Outstandings applicable
to the Initial Revolving Credit Facility shall not exceed the Initial Revolving
Credit Commitment and (ii) the aggregate Outstanding Amount of the Initial
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share (under
the Initial Revolving Credit Facility) of the Outstanding Amount of all L/C
Obligations (applicable to the Initial Revolving Credit Facility) and Pro Rata
Share (under the Initial Revolving Credit Facility) of the Outstanding Amount of
all Swingline Loans applicable to the Initial Revolving Credit Facility, shall
not exceed such Lender’s Initial Revolving Credit Commitment. Within the limits
of each Lender’s Initial Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. If at the time of any Borrowing of Revolving Credit Loans
(including any deemed Borrowing of Revolving Credit Loans made pursuant to
Section 2.03) there shall be more than one Tranche of Revolving Credit
Commitments, such Borrowing shall be allocated pro rata among such Tranches.

 

 47 

 

 

Section 2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be initially given by
telephone as provided below. Each such notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. (New York City time) three
(3) Business Days prior to the requested date of any Borrowing of, conversion of
Base Rate Loans to, or continuation of, Eurodollar Rate Loans, or of any
conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) 11:00 a.m. (New
York City time) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period of twelve months in
duration as provided in the definition of Interest Period, (x) the applicable
notice must be received by the Administrative Agent not later than 2:00 p.m.
(New York City time) four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them and (y) not
later than 10:00 a.m. (New York City time) three (3) Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower whether or not the requested Interest Period has
been so consented to by all the Appropriate Lenders. Each written notice by the
Borrower pursuant to this Section 2.02(a) shall be delivered by the Borrower to
the Administrative Agent in the form of a Committed Loan Notice, and each
telephone notice shall be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice, in each case, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of, or conversion to, Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, the
Borrower will be deemed to have specified an Interest Period of one month.

 

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each applicable Lender of the amount of its ratable
share of the applicable Term Loans or Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (or, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings and second, to the Borrower as
provided above.

 

 48 

 

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due under Section 3.05
in connection therewith. During the existence of a Default, at the election of
the Administrative Agent or the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following such change.

 

(e)          After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect.

 

(f)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

Section 2.03        Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until no later than thirty (30) days
prior to the Latest Maturity Date of the Revolving Credit Facility, to issue
Letters of Credit for the account of the Borrower or any Subsidiary (provided
that the Borrower hereby irrevocably agrees to reimburse the applicable L/C
Issuer for amounts drawn on any Letters of Credit issued for the account of any
other Subsidiary on a joint and several basis with such Subsidiary and any
Letter of Credit issued for the account of a Subsidiary that is not a Loan Party
shall be subject to receipt of such “know your customer” documentation as may be
requested by the applicable L/C Issuer) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any Subsidiary; provided that no L/C Issuer shall be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit, if as of the
date of and after giving effect to such L/C Credit Extension (x) the Total
Revolving Credit Outstandings would exceed the aggregate Revolving Credit
Facility, (y) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender, plus such Lender’s Pro Rata Share (under the aggregate Revolving
Credit Facility) of the Outstanding Amount of all L/C Obligations and Pro Rata
Share (under the aggregate Revolving Credit Facility) of the Outstanding Amount
of all Swingline Loans would exceed such Lender’s Revolving Credit Commitment or
(z) the Outstanding Amount of all L/C Obligations would exceed the Letter of
Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

 49 

 

 

(ii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;

 

(B)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolving Lenders have approved such expiry
date;

 

(C)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the applicable L/C Issuer and all
the Revolving Credit Lenders have approved such expiry date;

 

(D)         the issuance of such Letter of Credit would violate one or more
generally applicable policies of such L/C Issuer in place at the time of such
request;

 

(E)          such Letter of Credit is in an initial stated amount of less than
$100,000 (or such lesser amount as is acceptable to the applicable L/C Issuer in
its sole discretion), or such Letter of Credit is to be denominated in a
currency other than Dollars; or

 

(F)          any Revolving Credit Lender is at that time a Defaulting Lender, if
after giving effect to Section 2.19(a)(iv), any Fronting Exposure remains
outstanding, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, reasonably satisfactory to such L/C Issuer with the
Borrower or such Lender to eliminate such Fronting Exposure arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has Fronting Exposure.

 

(iii)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)        Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

 

 50 

 

 

(v)         It is agreed that, in the case of a Letter of Credit that is a
commercial letter of credit, such commercial letter of credit shall in no event
provide for time drafts or bankers’ acceptances.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. (New York City
time) at least two (2) Business Days (or such shorter period or later time as
such L/C Issuer and the Administrative Agent may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day not later than thirty (30) days prior to the Maturity Date of the
Revolving Credit Facility, unless the Administrative Agent and the applicable
L/C Issuer otherwise agree); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the Person for whose account the requested Letter of
Credit is to be issued (which must be the Borrower or a Subsidiary thereof); and
(H) such other matters as the applicable L/C Issuer may reasonably request. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer: (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment and (4) such other matters as the
applicable L/C Issuer may reasonably request. In the event that any Letter of
Credit Application includes representations and warranties, covenants and/or
events of default that do not contain the materiality qualifiers, exceptions or
thresholds that are applicable to the analogous provisions of this Agreement or
other Loan Documents, or are otherwise more restrictive, the relevant
qualifiers, exceptions and thresholds contained herein shall be incorporated
therein or, to the extent more restrictive, shall be deemed for purposes of such
Letter of Credit Application to be the same as the analogous provisions herein.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by such L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or any Subsidiary (as designated in the Letter
of Credit Application) or enter into the applicable amendment, as the case may
be. Immediately upon the issuance of each Letter of Credit, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
aggregate Revolving Credit Facility, multiplied by the amount of such Letter of
Credit.

 

 51 

 

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than one (1) Business Day in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date, as applicable;
provided, however, that such L/C Issuer shall not permit any such renewal if
such L/C Issuer has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise).

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also (A) deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment and (B) notify each Revolving Credit Lender of such issuance
or amendment and the amount of such Revolving Credit Lender’s Pro Rata Share
therein.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Each L/C Issuer shall
notify the Borrower on the date of any payment by such L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), and the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing no later than on the next succeeding Business Day (and
any reimbursement made on such next Business Day shall be taken into account in
computing interest and fees in respect of any such Letter of Credit). If the
Borrower fails to so reimburse such L/C Issuer on such next Business Day, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof (based
on such Lender’s Pro Rata Share of the aggregate Revolving Credit Facility). In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on such date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice); provided that, subject to the satisfaction of all applicable
conditions set forth in Section 4.02, Borrower may, at its option utilize the
Swingline Loans, or may make other arrangements for payment satisfactory to the
L/C Issuer, for reimbursement of all L/C Borrowings as required in this Section
2.03(c)(i). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

 52 

 

 

(ii)         Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer in an amount equal to its applicable Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate then applicable to
Revolving Credit Loans (and in the event there shall be more than one Tranche of
Revolving Credit Loans, such Default Rate shall be determined based on the
Tranche with the highest Default Rate). In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s applicable Pro Rata Share of such amount shall be solely for the
account of such L/C Issuer.

 

(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

 53 

 

 

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer, any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate reasonably determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          If at any time after an L/C Issuer has made a payment under any
Letter of Credit issued by it and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its applicable Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its applicable Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

 54 

 

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)         any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of the Borrower in
respect of such Letter of Credit; or

 

(vi)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower;

 

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrower to the extent provided in the second proviso to Section 2.03(f).

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower and any
other account party shall be conclusively deemed to have waived any such claims
against any L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as they may have against the beneficiary
or transferee at Law or under any other agreement. None of the applicable L/C
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of such L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against such L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to indirect, special, punitive, consequential or
exemplary, damages suffered by the Borrower which a court of competent
jurisdiction determines in a final non-appealable judgment were caused by such
L/C Issuer’s willful misconduct, bad faith or gross negligence. In furtherance
and not in limitation of the foregoing, the applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

 55 

 

 

(g)          Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial letter of credit.

 

(h)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share under the aggregate Revolving Credit Facility, a Letter of Credit fee
which shall accrue for each Letter of Credit in an amount equal to the
Applicable Rate then in effect for Eurodollar Rate Loans with respect to the
Revolving Credit Facility associated with such Lender multiplied by the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, that any Letter of Credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral reasonably
satisfactory to the applicable L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account (unless the Borrower has provided Cash
Collateral, in which case such fee shall not be due and owing in respect of the
portion of the Letter of Credit which has been Cash Collateralized by the
Borrower). Such Letter of Credit fees shall be computed on a quarterly basis in
arrears and shall be due and payable on the last Business Day of each March,
June, September and December, in respect of the quarterly period then ending (or
portion thereof, in the case of the first and last payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(i)           Fronting Fee and Documentary and Processing Charges Payable to an
L/C Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee at a rate equal to the greater of (x) $500 per annum
and (y) 0.125% per annum (or such lower amount as may be mutually agreed by the
Borrower and the applicable L/C Issuer), computed on the maximum daily amount
available to be drawn under each Letter of Credit issued by such L/C Issuer on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
quarterly period then ending (or portion thereof, in the case of the first and
last payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the maximum daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect and agreed by the Borrower and such L/C Issuer . Such
customary fees and standard costs and charges are due and payable within five
(5) Business Days of demand and are nonrefundable.

 

 56 

 

 

(j)           Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(k)          Reporting. To the extent that any Letters of Credit are issued by
an L/C Issuer other than the Administrative Agent, each such L/C Issuer shall
furnish to the Administrative Agent a report detailing the daily L/C Obligations
outstanding under all Letters of Credit issued by it, such report to be in a
form and at reporting intervals as shall be agreed between the Administrative
Agent and such L/C Issuer; provided that in no event shall such reports be
furnished at intervals greater than 31 days.

 

(l)           Provisions Related to Extended Revolving Credit Commitments. If
the Maturity Date in respect of any Tranche of Revolving Credit Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other Tranches of Revolving Credit Commitments in respect of which the Maturity
Date shall not have occurred are then in effect, each unexpired Letter of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
this Section 2.03) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of each such non-terminating
Tranches up to an aggregate amount for any such Tranche not to exceed the
aggregate amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and to the extent any unexpired Letters of Credit
are not able to be reallocated pursuant to this clause (i) and there are
outstanding Revolving Credit Loans under any non-terminating Tranche, the
Borrower agrees to repay, ratably with respect to any such Tranche, all such
Revolving Credit Loans (or such lesser amount as is necessary to enable a
reallocation of all unexpired Letters of Credit pursuant to this clause (i)) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in a manner
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer but only up to the amount of such Letter of Credit not so reallocated.
Except to the extent of reallocations of participations pursuant to clause (i)
of the immediately preceding sentence, the occurrence of a Maturity Date with
respect to a given Tranche of Revolving Credit Commitments shall have no effect
upon (and shall not diminish) the percentage participations of the Revolving
Credit Lenders of any other Tranche in any Letter of Credit issued before such
Maturity Date.

 

Section 2.04        Swingline Loans.

 

(a)          Swingline Facility. Subject to the terms and conditions set forth
herein, the Swingline Lender shall, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, make loans (each such loan, a “Swingline
Loan”) to the Borrower in Dollars from time to time on any Business Day until
and excluding the Business Day preceding the Maturity Date for the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swingline Sublimit, notwithstanding the fact that such Swingline
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swingline
Lender, may exceed the amount of such Lender’s Initial Revolving Credit
Commitment; provided, however, that after giving effect to any Swingline Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations and Pro Rata Share of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Revolving Credit Commitment;
provided, further, that the Borrower shall not use the proceeds of any Swingline
Loan to refinance any outstanding Swingline Loan and (iii) the Swingline Lender
shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swingline Loan shall be a Base
Rate Loan. Immediately upon the making of a Swingline Loan, each Revolving
Credit Lender shall be deemed to, and hereby (and without the need for any
further documentation) irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swingline Loan.

 

 57 

 

 

(b)          Borrowing Procedures. Each Borrowing of Swingline Loans shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. (New York City time) on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a written Swingline Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. (New York City time) on the date of the proposed Swingline
Loan (A) directing the Swingline Lender not to make such Swingline Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. (New York
City time) on the borrowing date specified in such Swingline Loan Notice, make
the amount of its Swingline Loan available to the Borrower.

 

(c)          Refinancing of Swingline Loans.

 

(i)          If a Swingline Loan has not been repaid within five (5) Business
Days of the date of incurrence thereof, the Swingline Lender shall request, on
behalf of the Borrower (and the Borrower hereby irrevocably requests and
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice); provided that, after giving effect to such Loan, the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility.
The Swingline Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swingline Lender.

 

 58 

 

 

(ii)         If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Credit Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swingline Lender as set forth
herein shall be deemed to be a request by the Swingline Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swingline
Loan, and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Revolving Credit Loan included
in the relevant Borrowing or funded participation in the relevant Swingline
Loan, as the case may be. A certificate of the Swingline Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swingline Loans pursuant to
this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Borrower, any Subsidiary of Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)          At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Lender its Pro Rata Share of such payment in the same
funds as those received by the Swingline Lender.

 

 59 

 

 

(ii)         If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Credit Lender shall pay to the Swingline Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swingline Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)          Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans. Until each Revolving Credit Lender funds its Revolving Credit Loans that
are Base Rate Loans or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Pro Rata Share of any Swingline Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swingline
Lender.

 

(f)           Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

Section 2.05        Prepayments.

 

(a)          Optional.

 

(i)          The Borrower may, upon notice to the Administrative Agent in
substantially the form of Exhibit B, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (1) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) (A) three (3) Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the Business Day
prior to the prepayment of Base Rate Loans; (2) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$250,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment, the Tranche of Loans to be prepaid, the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans (except that if the Tranche of Loans to be prepaid includes both
Base Rate Loans and Eurodollar Rate Loans, absent direction by the Borrower, the
applicable prepayment shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner that minimizes the amount payable by the Borrower in respect of such
prepayment pursuant to Section 3.05). The Administrative Agent shall promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s ratable
share of the relevant Tranche). If such notice is given by the Borrower, subject
to clause (iii) below, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Subject to Section 2.19, each prepayment of outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to each Tranche of Term
Loans as the Borrower may direct, and shall be applied to the remaining
amortization payments of such Tranche of Term Loans as directed by the Borrower
(and absent any such direction, pro rata among all Tranches of Term Loans to the
remaining amortization payments thereunder in direct order of maturity thereof),
and each such prepayment shall be paid to the Appropriate Lenders in the same
Tranche on a pro rata basis; provided, that, notwithstanding anything herein to
the contrary, any such prepayment of Incremental Term Loans or Extended Term
Loans pursuant to this Section 2.05(a) shall be accompanied by at least a pro
rata prepayment of the Initial Term Loans. Any prepayment of a Revolving Credit
Loan shall be applied pro rata among each Tranche of Revolving Credit Loans then
outstanding (provided that the foregoing shall not apply to any prepayment in
connection with the termination of a Tranche of Revolving Credit Commitments)
and each such prepayment shall be paid to the Appropriate Lenders in the same
Tranche on a pro rata basis.

 

 60 

 

 

(ii)         The Borrower may, upon notice to the Swingline Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swingline Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment and
(B) any such prepayment shall be in a minimum principal amount of $100,000 (or,
if less, the entire principal thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. Subject to clause (iii) below,
if such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may state that any notice of prepayment under
Section 2.05(a)(i) is conditioned upon the occurrence or non-occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(iv)        Notwithstanding any other provision of this Section 2.05(a), in
connection with a refinancing in full of the Facilities any Lender may, with the
consent of the Borrower, elect to accept Rollover Indebtedness in lieu of all or
part of such Lender’s pro rata portion of any prepayment of Term Loans, made
pursuant to this Section 2.05(a).

 

(b)          Mandatory.

 

(i)          (A)         If (x) Parent, the Borrower or any of their respective
Subsidiaries Disposes of any property or assets (other than any Disposition
(1) to a Loan Party or (2) by a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party) pursuant to Section 7.05(j), (l), (o) or
(p), or (y) any Casualty Event occurs, and the transactions or series of related
transactions described in this clause (A) result in the receipt by Parent, the
Borrower and the Subsidiaries of Net Cash Proceeds (any such transaction or
series of related transactions being a “Relevant Transaction”), the Borrower
shall (1) give written notice to the Administrative Agent thereof promptly after
the date of receipt of such Net Cash Proceeds and (2) except to the extent the
Borrower elects in such notice to reinvest all or a portion of such Net Cash
Proceeds in accordance with Section 2.05(b)(i)(B), the Borrower shall, subject
to Section 2.05(b)(vi) hereof, prepay an aggregate principal amount of Term
Loans in an amount equal to the Net Cash Proceeds received from such Relevant
Transaction in excess of such annual limit within fifteen (15) Business Days of
receipt thereof by Parent, the Borrower or such Subsidiary; provided that the
Borrower may use a portion of the Net Cash Proceeds received from such Relevant
Transaction to prepay or repurchase any other Indebtedness that is secured by
the Collateral on a pari passu or senior basis to the Obligations to the extent
such other Indebtedness and the Liens securing the same are permitted hereunder
and the documentation governing such other Indebtedness requires such a
prepayment or repurchase thereof with the proceeds of such Relevant Transaction,
in each case in an amount not to exceed (1) in the case of pari passu
Indebtedness, the product of (x) the amount of such Net Cash Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of such
other pari passu Indebtedness and the denominator of which is the aggregate
outstanding principal amount of Term Loans and such other Indebtedness, and (2)
in the case of Senior Indebtedness, the amount of such Net Cash Proceeds.

 

 61 

 

 

(B)         With respect to any Net Cash Proceeds realized or received with
respect to any Relevant Transaction at the option of the Borrower, the Borrower
may, so long as no Event of Default would result therefrom, reinvest all or any
portion of such Net Cash Proceeds in the business of the Borrower and its
Subsidiaries (including to make Permitted Acquisitions) within three hundred
sixty five (365) days following receipt of such Net Cash Proceeds (or, if the
Borrower or the relevant Subsidiary, as applicable, has contractually committed
within three hundred sixty five (365) days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, then within five hundred forty five
(545) days following receipt of such Net Cash Proceeds); provided, however, that
if any of such Net Cash Proceeds are no longer intended to be so reinvested at
any time after the occurrence of the Relevant Transaction (or are not reinvested
within such three hundred sixty five (365) days or five hundred forty five (545)
days, as applicable), an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Term Loans (subject to the proviso set
forth in Section 2.05(b)(i)(A)) as set forth in this Section 2.05.

 

(ii)         Upon the incurrence or issuance by Parent, the Borrower or any of
their respective Subsidiaries of (x) Refinancing Indebtedness in respect of the
Term Loans, the Borrower shall prepay the Tranche of Loans being refinanced or
(y) any Indebtedness not expressly permitted to be incurred or issued pursuant
to Section 7.03, the Borrower shall prepay the Term Loans, in each case in an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Parent, the Borrower or such Subsidiary.

 

(iii)        If for any reason the sum of the Total Revolving Credit
Outstandings under any Tranche at any time exceed the sum of the Revolving
Credit Commitments then in effect for such Tranche (including after giving
effect to any reduction in the Revolving Credit Commitments pursuant to Section
2.06), the Borrower shall immediately prepay Revolving Credit Loans and/or
Swingline Loans under such Tranche and/or Cash Collateralize the L/C Obligations
allocable to such Tranche in an aggregate amount as may be necessary to
eliminate such excess (provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(iii) unless after the prepayment in full of the Revolving Credit
Loans under such Tranche, the sum of the Total Revolving Credit Outstandings
under such Tranche exceed the aggregate Revolving Credit Commitments then in
effect for such Tranche); and each such prepayment shall be paid to the
Revolving Credit Lenders under such Tranche on a pro rata basis.

 

 62 

 

 

(iv)        Subject to Sections 2.16(e)(v), 2.17 and 2.19, (A) each prepayment
of Term Loans pursuant to this Section 2.05(b) (other than pursuant to
Sections 2.05(b)(ii)(x) and (iii)) shall be (i) allocated to the Tranches of
Term Loans outstanding based upon the then outstanding principal amounts of the
respective Tranches of Term Loans, pro rata, based upon the applicable remaining
scheduled installments of principal due in respect of each such Tranche of Term
Loans, (ii) applied pro rata to Term Loans of Term Lenders within each Tranche,
based upon the outstanding principal amounts owing to each such Term Lender
under each such Tranche of Term Loans and (iii) applied to reduce such remaining
scheduled installments of principal within each such Tranche in direct order of
maturity; provided that (x) with respect to the allocation of such prepayments
under this clause (A) between an Existing Term Tranche and Extended Term Tranche
of the same extension series, the Borrower may allocate such prepayments as the
Borrower may specify, subject to the limitation that the Borrower shall not
allocate to Extended Term Loans of any extension series any such mandatory
prepayment unless such prepayment under this clause (A) is accompanied by at
least a pro rata prepayment, based upon the applicable remaining scheduled
installments of principal due in respect thereof, of the Term Loans of the
Existing Term Tranche, if any, from which such Extended Loans were converted or
exchanged (unless such Term Loans of the Existing Term Tranche have otherwise
been repaid in full) and (y) the Borrower may allocate less than a pro rata
amount of such prepayment to any Incremental Term Loan or Refinancing Term Loan
to the extent so provided in the applicable joinder agreement and (B) each
prepayment of Term Loans required by Section 2.05(b)(ii)(x) shall be
(i) allocated to the Tranche or Tranches of Term Loans being Refinanced,
(ii) applied pro rata to Term Loans of Term Lenders within each Tranche subject
to such prepayment, based upon the outstanding principal amounts owing to each
such Term Lender under each such Tranche or Tranches of Term Loans and
(iii) applied to reduce such remaining scheduled installments of principal
within each such Tranche or Tranches in direct order of maturity.

 

(v)         All prepayments under this Section 2.05 shall be made together with,
in the case of any such prepayment of a Eurodollar Rate Loan on a date other
than the last day of an Interest Period therefor, any amounts owing in respect
of such Eurodollar Rate Loan pursuant to Section 3.05. Each prepayment of Term
Loans under any Tranche pursuant to this Section 2.05(b) shall be applied on a
pro rata basis to the then outstanding Base Rate Loans and Eurodollar Rate Loans
under the Tranche being prepaid; provided that if there are no Declining Lenders
with respect to such prepayment, then the amount thereof shall be applied first
to Base Rate Loans under the Tranche being prepaid to the full extent thereof
before application to Eurodollar Rate Loans under such Tranche, in each case in
a manner that minimizes the amount payable by the Borrower in respect of such
prepayment pursuant to Section 3.05.

 

(vi)        Notwithstanding any other provisions of this Section 2.05, to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary or the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary, in each case giving rise to a prepayment event pursuant to
Section 2.05(b)(i), if distributed by such Foreign Subsidiary, (x) would result
in material adverse tax consequences for the Borrower and its Subsidiaries
(taken as a whole) or adverse tax consequences that are material in relation to
the amount of such Net Cash Proceeds or (y) would violate, require consents from
a Governmental Authority under or otherwise be or delayed by applicable local
law from being repatriated to the United States, in each case as reasonably
determined by the Borrower in good faith in consultation with the Administrative
Agent, (A) the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Term Loans; provided that the Borrower will use
commercially reasonable efforts (which shall not require the incurrence of any
costs or losses beyond a de minimis amount) to take all actions permitted by
applicable Law, in order to repatriate or otherwise permit the payment of such
amounts; provided, further, that, in the case of any such prepayment that is
delayed by applicable local law, such prepayment be made when reasonably
practicable after such delay.

 

 63 

 

 

(c)          Term Lender Opt-Out. With respect to any prepayment of Term Loans
pursuant to Section 2.05(b)(i) or (ii) (other than pursuant to Section
2.05(b)(ii)(x)) the Term Lenders may decline to accept the applicable
prepayment. The Borrower shall notify the Administrative Agent of any event
giving rise to a prepayment under Section 2.05(b)(i) or (ii) (other than under
Section 2.05(b)(ii)(x)) at least ten (10) Business Days prior to the date of
such prepayment. Each such notice shall specify the expected date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment that is required to be made under Section 2.05(b)(i) or (ii) (other
than under Section 2.05(b)(ii)(x)) (the “Prepayment Amount”). The Administrative
Agent will promptly notify each Appropriate Lender of the contents of any such
prepayment notice so received from the Borrower, including the date on which
such prepayment is to be made (the “Prepayment Date”). Any Appropriate Lender
may decline to accept all (but not less than all) of its share of any such
prepayment (other than such prepayment pursuant to Section 2.05(b)(ii)(x)) (any
such Lender, a “Declining Lender”) by providing written notice to the
Administrative Agent no later than five (5) Business Days after the date of such
Appropriate Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. If any Appropriate Lender does not give a notice to the
Administrative Agent on or prior to such fifth Business Day informing the
Administrative Agent that it declines to accept the applicable prepayment, then
such Lender will be deemed to have accepted such prepayment. On any Prepayment
Date, an amount equal to the Prepayment Amount minus the portion thereof
allocable to Declining Lenders, in each case for such Prepayment Date, shall be
paid to the Administrative Agent by the Borrower and applied by the
Administrative Agent ratably to prepay Term Loans under the Term Loan Tranches
owing to Appropriate Lenders (other than Declining Lenders) in the manner
described in Section 2.05(b) for such prepayment. Any amounts that would
otherwise have been applied to prepay Term Loans under any Term Loan Tranche
owing to Declining Lenders may be, at Borrower’s election, (i) applied pro rata
to all Term Loans of each Appropriate Lender which did not decline such
prepayment, or (ii) retained by the Borrower.

 

(d)          All payments or repayments of Loans made pursuant to this Section
2.05 shall be made in Dollars.

 

Section 2.06         Termination or Reduction of Commitments.

 

(a)          Optional.

 

(i)          The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, the Letter of Credit
Sublimit, the Swingline Sublimit or the unused Revolving Credit Commitments, or
from time to time permanently reduce the unused portions of the Term
Commitments, the Letter of Credit Sublimit, the Swingline Sublimit or the unused
Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days (or such shorter
period as the Administrative Agent shall agree) prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) any Tranche of Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder and reallocations pursuant to Section 2.03(l), the Total Revolving
Credit Outstandings allocable to such Tranche would exceed the Revolving Credit
Commitments in respect of such Tranche, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit or
(C) the Swingline Sublimit if, after giving effect thereto, the Outstanding
Amount of Swingline Loans outstanding hereunder would exceed the Swingline
Sublimit.

 

(ii)         Any such notice of termination or reduction of commitments pursuant
to Section 2.06(a)(i) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to 2:00 p.m.
(New York City time) on the specified effective date) if such condition is not
satisfied.

 

 64 

 

 

(b)          Mandatory.

 

(i)          The aggregate Term Commitments in respect of the Initial Term Loans
shall be automatically and permanently reduced to zero (0) on the date of the
Term Borrowing of the Initial Term Loans.

 

(ii)         If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the amount of the Revolving Credit Facility at such
time, the Letter of Credit Sublimit or the Swingline Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

 

(iii)        The aggregate Initial Revolving Credit Commitments shall
automatically and permanently be reduced to zero (0) on the Maturity Date with
respect to the Initial Revolving Credit Facility.

 

(c)          Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Term Commitments, the Letter of Credit Sublimit, the Swingline
Sublimit or the Revolving Credit Commitment under this Section 2.06. Upon any
reduction of Commitments under a Facility, the Commitment of each Lender under
such Facility shall be reduced by such Lender’s ratable share of the amount by
which such Facility is reduced (other than the termination of the Commitment of
any Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments and unpaid, shall
be paid on the effective date of such termination.

 

Section 2.07         Repayment of Loans.

 

(a)          Initial Term Loans. Beginning with the fiscal quarter ending
September 30, 2017, the Borrower shall repay to the Administrative Agent, for
the ratable account of the Term Lenders holding Initial Term Loans, the
aggregate principal amount of all Initial Term Loans outstanding in consecutive
quarterly installments on the dates (or if such day is not a Business Day, the
immediately preceding Business Day) set forth below as follows (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Sections 2.05 and 2.06, or be increased as a result of any increase in the
amount of Initial Term Loans pursuant to Section 2.15 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth below for the Initial Term Loans made as of the
Closing Date)):

 

Fiscal Quarter Ending   Amount       September 30, 2017 through June 30, 2019  
1.25% of the aggregate principal amount of the aggregate Initial Term Loans on
the Closing Date       September 30, 2019 through June 30, 2021   1.875% of the
aggregate principal amount of the aggregate Initial Term Loans on the Closing
Date

 

 65 

 

 

Fiscal Quarter Ending   Amount       September 30, 2021 through March 31, 2022  
2.50% of the aggregate principal amount of the aggregate Initial Term Loans on
the Closing Date       Maturity Date for the Initial Term Facility   The unpaid
aggregate principal amounts of all outstanding Initial Term Loans

 

(b)          Initial Revolving Credit Loans. The Borrower shall repay to the
Revolving Credit Lenders under the Initial Revolving Credit Facility on the
Maturity Date for the Initial Revolving Credit Facility, the aggregate principal
amount of all Initial Revolving Credit Loans outstanding on such date.

 

(c)          Swingline Loans. The Borrower shall repay to the Swingline Lenders
on the Maturity Date for the Initial Revolving Credit Facility the aggregate
principal amount of all Swingline Loans outstanding on such date.

 

(d)          Incremental Term Loans. The principal amount of Incremental Term
Loans of each Term Lender shall be repaid by the Borrower as provided in the
amendment to this Agreement in respect of such Incremental Term Loans as
contemplated by Section 2.16, subject to the requirements of Section 2.16 (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Sections 2.05 and 2.06, or be increased as a result of any increase in the
amount of Incremental Term Loans pursuant to Section 2.15 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth in the amendment to this Agreement in respect
of such Incremental Term Loans as contemplated by Section 2.16 for the initial
incurrence of such Incremental Term Loans)). To the extent not previously paid,
each Incremental Term Loan shall be due and payable on the Maturity Date
applicable to such Incremental Term Loans.

 

(e)          Extended Term Loans. The principal amount of Extended Term Loans of
each Extending Lender shall be repaid as provided in the amendment to this
Agreement in respect of such Extended Term Loans as contemplated by Section
2.17, subject to the requirements of Section 2.17 (which installments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Sections 2.05 and 2.06).
To the extent not previously paid, each Extended Term Loan shall be due and
payable on the Maturity Date applicable to such Extended Term Loans.

 

(f)           Extended Revolving Commitments. The Borrower shall repay to the
Lenders under any Extended Revolving Commitments on the Maturity Date applicable
to the Loans under such Extended Revolving Commitments the aggregate principal
amount of all Loans outstanding under such Extended Revolving Commitments on
such date.

 

Section 2.08         Interest.

 

(a)          Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
(A) the Eurodollar Rate for such Interest Period plus (B) the Applicable Rate
for Eurodollar Rate Loans under such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date or conversion date, as the case may be, at a rate
per annum equal to the sum of (A) the Base Rate plus (B) the Applicable Rate for
Base Rate Loans under such Facility; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans under the Revolving Credit Facility.

 

 66 

 

 

(b)          Commencing upon the occurrence of and during the continuation of an
Event of Default under Section 8.01(a), (f) or (g) or upon the request of the
Administrative Agent (made at the request or direction of the Required Lenders,
upon the occurrence and during the continuation of any other Event of Default,
the Borrower shall pay interest on all Obligations hereunder, which shall
include all Obligations following an acceleration pursuant to Section 8.02
(including an automatic acceleration) at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          Accrued interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein; provided that in the event of any repayment or prepayment
of any Loan (other than Revolving Credit Loans bearing interest based on the
Base Rate that are repaid or prepaid without any corresponding termination or
reduction of the Revolving Credit Commitments), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

(d)          All interest paid or payable pursuant to this Section 2.08 shall be
paid in Dollars.

 

Section 2.09         Fees. In addition to certain fees described in Sections
2.03(h) and (i):

 

(a)          Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender under the Initial Revolving
Credit Facility in accordance with its Pro Rata Share of the Initial Revolving
Credit Facility, a commitment fee equal to the Applicable Commitment Fee,
multiplied by the actual daily amount by which the aggregate Initial Revolving
Credit Commitments exceed the sum of (A) the Outstanding Amount of Initial
Revolving Credit Loans (but excluding, for the avoidance of doubt, any Swingline
Loans) and (B) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.19. The commitment fee under the Initial Revolving
Credit Facility shall accrue at all times from the Closing Date until the
Maturity Date for the Initial Revolving Credit Facility, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the last Business Day of the fiscal
quarter ending June 30, 2017, and on the Maturity Date for the Initial Revolving
Credit Facility.

 

(b)          Other Fees.

 

(i)          The Borrower shall pay to RBC Capital Markets and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.

 

(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

 67 

 

 

Section 2.10         Computation of Interest and Fees; Retroactive Adjustments
of Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans (except for Base
Rate computations in respect of clauses (a) and (c) of the definition thereof)
shall be made on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred sixty (360)-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a three
hundred sixty-five (365)-day year). Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)          If as a result of any restatement of or other adjustment to the
financial statements of Parent and its Subsidiaries or for any other reason, the
Borrower or the Lenders determine that (i) the Total Net Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of such ratio would have resulted in higher interest or fees
for any period, the Borrower shall be obligated to pay to the Administrative
Agent for the account of the applicable Lenders or the applicable L/C Issuers,
as the case may be, promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and with any such demand by the Administrative Agent being excused), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the applicable L/C Issuer, as the case may be, under Section
2.03(c)(iii), Sections 2.03(h) or (i), Section 2.08(b) or under Article VIII.
The Borrower’s obligations under this Section 2.10(b) shall survive the
termination of the Aggregate Commitments and acceleration of the Loans pursuant
to Section 8.02 and the repayment of all other Obligations after an acceleration
of the Loans pursuant to Section 8.02. Except in any case where a demand is
excused as provided above, any additional interest or fees under this Section
2.10(b) shall not be due and payable until a demand is made for such payment by
the Administrative Agent and accordingly, any nonpayment of such interest or
fees as a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the Default Rate, in each case at any time prior
to the date that is five (5) Business Days following such demand.

 

Section 2.11         Evidence of Indebtedness.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and evidenced by one or
more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as a
non-fiduciary agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit the obligation of the Borrower hereunder to pay any amount owing
with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

 68 

 

 

(b)          In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swingline Loans.
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its
accounts or records pursuant to Sections 2.11(a) and (b), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such accounts or records, such Lender, under this Agreement
and the other Loan Documents, absent manifest error; provided that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such accounts or records shall not
limit the obligations of the Borrower under this Agreement and the other Loan
Documents.

 

Section 2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. (New York City time) on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its ratable share in respect of the
relevant Facility or Tranche (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York City time) shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Except as otherwise
expressly provided herein, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

 

(b)          (i)           Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City
time) on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with and at the time required by Section 2.02(b) and
may, in its sole discretion and in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if any Lender does not in
fact make its share of the applicable Borrowing available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand an amount equal to such applicable
share in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower by the
Administrative Agent to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing and (B) in the case of
a payment to be made by the Borrower, the highest interest rate applicable to
Term Loans that are Base Rate Loans. If both the Borrower and such Lender pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make its share of any Borrowing
available to the Administrative Agent.

 

 69 

 

 

(ii)         Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the applicable L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower did
not in fact make such payment, then each of the Appropriate Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed by the
Administrative Agent to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

 

(d)          Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.07 are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 9.07 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to fund its participation or to make its
payment under Section 9.07.

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

 70 

 

 

(f)          Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
L/C Borrowings then due to such parties.

 

Section 2.13         Sharing of Payments. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations or in Swingline Loans held by it
(excluding any amounts applied by the Swingline Lender to outstanding Swingline
Loans), any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such sub-participations in the
participations in L/C Obligations and/or Swingline Loans, as applicable, held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent shall
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and shall in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section 2.13 shall from and
after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased. For the avoidance
of doubt, the provisions of this Section 2.13 shall not be construed to apply to
(A) the application of Cash Collateral provided for in Section 2.18, (B) the
assignments and participations (including by means of a Dutch Auction and open
market repurchases) described in Section 10.07, (C) the incurrence of any
Rollover Indebtedness in accordance with Section 2.05(a)(iv), any Incremental
Term Commitments in accordance with Section 2.16 or any Extension in accordance
with Section 2.17 or (D) any applicable circumstances contemplated by Sections
2.14, 2.15, 2.17, 2.19 or 3.07.

 

Section 2.14         Increase in Revolving Credit Facility.

 

(a)          The Borrower may from time to time, upon notice by the Borrower to
the Administrative Agent specifying the proposed amount thereof, request an
increase, from any Lender or any Additional Lender, in any Tranche of Revolving
Credit Commitments (each, a “Revolving Facility Increase”) (which shall be on
the same terms as, and become part of, the applicable Tranche of Revolving
Credit Commitments (except as otherwise provided in clause (f))) by an aggregate
principal amount not to exceed, at the time the Revolving Facility Increase
becomes effective and assuming any such Revolving Facility Increase is fully
drawn, the Incremental Amount; provided that any such request for a Revolving
Facility Increase shall be in a minimum amount of the lesser of (x) $5,000,000
and (y) the entire amount of any Revolving Facility Increase that may be
requested under this Section 2.14.

 

 71 

 

 

(b)          Each such notice shall specify the identity of each Lender or other
Person that is an Eligible Assignee (each, a “Revolving Facility Increase
Lender”) to whom the Borrower proposes any portion of such Revolving Facility
Increase be allocated and the proposed amounts of such allocation; provided that
(x) any Lender approached to provide all or a portion of the Revolving Facility
Increase may elect or decline, in its sole discretion, to increase its
applicable Tranche of Revolving Credit Commitments (it being understood that
there is no obligation to approach any existing Lenders to provide any portion
of the Revolving Facility Increase) and (y) the Administrative Agent, the
Swingline Lender and the L/C Issuers shall have the right to consent (each such
consent not to be unreasonably conditioned, withheld or delayed) to such
Person’s providing such portion of the Revolving Facility Increase if such
consent of the Administrative Agent, the Swingline Lender and the L/C Issuer
would be required under Section 10.07 for an assignment of Revolving Credit
Loans or Revolving Credit Commitments to such Person.

 

(c)          The Administrative Agent shall notify the Borrower and each
Revolving Credit Lender of the Revolving Credit Lenders’ responses to each
request made under this Section 2.14.

 

(d)          If a Tranche of Revolving Credit Loans is increased in accordance
with this Section 2.14, the Borrower, in consultation with the Administrative
Agent, shall determine the effective date (the “Revolving Facility Increase
Effective Date”) and the final allocation of such Revolving Facility Increase
among the applicable Revolving Facility Increase Lenders, which need not be on a
ratable basis for all existing Lenders of the applicable Tranche. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of the
final allocation of any such Revolving Facility Increase and the Revolving
Facility Increase Effective Date. In connection with any Revolving Facility
Increase, the Lenders hereby authorize the Administrative Agent to enter into
amendments (which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary in the reasonable opinion of the Administrative
Agent and the Borrower in order to reflect any technical changes necessary to
give effect to such Revolving Facility Increase in accordance with its terms as
set forth herein.

 

(e)          Such Revolving Facility Increase shall become effective, as of the
applicable Revolving Facility Increase Effective Date; provided that (i) no
Event of Default shall have occurred and be continuing or would result after
giving effect to such Revolving Facility Increase (provided that, if such
Revolving Facility Increase is being incurred in connection with a Limited
Condition Acquisition, the Lenders providing such Revolving Facility Increase
may agree to limit the foregoing condition to provide that no Event of Default
under Sections 8.01(a), (f) or (g) shall have occurred and be continuing or
would result after giving effect to such Revolving Facility Increase),
(ii) after giving effect to the making of any Revolving Credit Loans or the
effectiveness of any Revolving Facility Increase, the conditions set forth in
Section 4.02(a) shall be satisfied (provided that, if such Revolving Facility
Increase is being incurred in connection with a Limited Condition Acquisition,
the Lenders providing such Revolving Facility Increase may agree to limit the
foregoing condition to relate solely to the accuracy of the Specified
Representations and the Acquisition Agreement Representations), (iii) after
giving effect to such Revolving Facility Increase and assuming any such
Revolving Facility Increase is fully drawn, the Borrower shall be in Pro Forma
Compliance with the financial covenant contained in Section 7.10(a), (iv) the
Revolving Facility Increase shall be effected pursuant to one or more joinder
agreements (in form and substance reasonably satisfactory to the Administrative
Agent) executed and delivered by the Borrower and the Revolving Facility
Increase Lenders, and, to the extent applicable, the Administrative Agent, the
Swingline Lender, and/or the L/C Issuer, and each of which shall be recorded in
the Register, (v) the Borrower shall have delivered a certificate dated as of
the Revolving Facility Increase Effective Date, signed by a Responsible Officer
of the Borrower certifying that the conditions precedent set forth in the
foregoing subclauses (i), (ii) and (iii) have been satisfied and, if the
Borrower is relying on clause (c) of the definition of “Incremental Amount” for
purposes of incurring all or any portion of the Revolving Facility Increase,
that the Borrower is in Pro Forma Compliance with the First Lien Net Leverage
Ratio requirement set forth in the definition of “Incremental Amount”, (vi) to
the extent reasonably requested by the Administrative Agent, the Administrative
Agent shall have received legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent in all material respects
with those delivered on the Closing Date under Section 4.01 with respect to the
Borrower and all other applicable Loan Parties (other than changes to such legal
opinions resulting from a change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent) and
evidencing the approval of such Revolving Facility Increase by the Borrower and
all other applicable Loan Parties and (vii) all fees and expenses owing in
respect of such Revolving Facility Increase to the Administrative Agent and the
applicable Lenders shall have been paid or shall be paid concurrently with the
Revolving Facility Increase Effective Date. On the Revolving Facility Increase
Effective Date, the Administrative Agent shall take those steps that it and the
Borrower agree are necessary and appropriate to result in each Revolving Credit
Lender in respect of the Tranche subject to such Revolving Facility Increase
having a pro-rata share of the outstanding Revolving Credit Loans relating to
such Tranche based on each such Revolving Credit Lender’s Pro Rata Share of such
Tranche immediately after giving effect to such Revolving Facility Increase, and
a pro-rata share of any applicable participations in Swingline Loans and L/C
Obligations based on each such Revolving Credit Lender’s Pro Rata Share of the
Revolving Credit Facility immediately after giving effect to such Revolving
Facility Increase. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro-rata borrowing and pro-rata payment requirements
contained elsewhere in this Agreement shall not apply to any transaction that
may be effected pursuant to the immediately preceding sentence.

 

 72 

 

 

(f)          Any Revolving Facility Increase shall be on the same terms and
pursuant to the same documentation as the Tranche or Tranches, as applicable, of
Revolving Credit Loans and Revolving Credit Commitments increased thereby as of
the Revolving Facility Increase Effective Date; provided that it is agreed that
the Applicable Rate of the applicable existing Tranche of Revolving Credit
Commitments may be increased to equal the Applicable Rate of such increased
Tranche of Revolving Credit Commitments to satisfy the requirements of this
clause (f).

 

Section 2.15         Increase in Term Facility.

 

(a)          The Borrower may from time to time, upon notice by the Borrower to
the Administrative Agent specifying the proposed amount thereof, request an
increase, from any Lender or any Additional Lender, in any Tranche of Term Loans
(each, a “Term Facility Increase”) (which shall be on the same terms as, and
become part of, the applicable Tranche of Term Loans hereunder (except as
otherwise provided in Sections 2.15(c) and 2.15(e))) by an aggregate principal
amount not to exceed, at the time the time of incurrence, the Incremental
Amount; provided that any such request for a Term Facility Increase shall be in
a minimum amount of the lesser of (x) $5,000,000 and (y) the entire amount of
any Term Facility Increase that may be requested under this Section 2.15.

 

(b)          Each such notice shall specify the identity of each Lender or other
Person that is an Eligible Assignee (each, a “Term Facility Increase Lender”) to
whom the Borrower proposes any portion of such Term Facility Increase be
allocated and the proposed amounts of such allocation; provided that (x) any
Lender approached to provide all or a portion of the Term Facility Increase may
elect or decline, in its sole discretion, to increase its applicable Tranche of
Term Loans (it being understood that there is no obligation to approach any
existing Lenders to provide any portion of the Term Facility Increase) and (y)
the Administrative Agent shall have the right to consent (such consent not to be
unreasonably conditioned, withheld or delayed) to such Person’s providing such
portion of the Term Facility Increase if such consent of the Administrative
Agent would be required under Section 10.07 for an assignment of Term Loans or
Term Commitments to such Person.

 

 73 

 

 

(c)          If any Tranche of Term Loans is increased in accordance with this
Section 2.15, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Term Increase Effective Date”) and the final
allocation of such Term Facility Increase among the applicable Term Facility
Increase Lenders which need not be on a ratable basis for all existing Lenders
of the applicable Tranche. The Administrative Agent shall promptly notify the
applicable Lenders of the final allocation of such increase and the Term
Increase Effective Date. As of the Term Increase Effective Date, the
amortization schedule for the Tranche of Term Loans subject to the Term Facility
Increase set forth in Section 2.07(a) (or any other applicable amortization
schedule for the relevant Tranche of Term Loans) shall be amended in a writing
(which may be executed and delivered solely by the Borrower and the
Administrative Agent) to reflect the addition of such Term Facility Increase. In
addition, in connection with any Term Facility Increase pursuant to this Section
2.15, the Lenders hereby authorize the Administrative Agent to enter into
amendments (which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary in the reasonable opinion of the Administrative
Agent and the Borrower in order to reflect any technical changes necessary to
give effect to such Term Facility Increase in accordance with its terms as set
forth herein.

 

(d)          Such Term Facility Increase shall become effective, as of the
applicable Term Increase Effective Date; provided that (i) no Event of Default
shall have occurred and be continuing or would result after giving effect to
such Term Facility Increase (including the use of proceeds thereof) (provided
that, if such Term Facility Increase is being incurred in connection with a
Limited Condition Acquisition, the Lenders providing such Term Facility Increase
may agree to limit the foregoing condition to provide that no Event of Default
under Sections 8.01(a), (f) or (g) shall have occurred and be continuing or
would result after giving effect to such Term Facility Increase), (ii) after
giving effect to the making of any Term Loans or the effectiveness of any Term
Facility Increase (including the use of proceeds thereof), the conditions set
forth in Section 4.02(a) shall be satisfied (provided that, if such Term
Facility Increase is being incurred in connection with a Limited Condition
Acquisition, the Lenders providing such Term Facility Increase may agree to
limit the foregoing condition to relate solely to the accuracy of the Specified
Representations and the Acquisition Agreement Representations); (iii) after
giving effect to the making of any Term Loans or the effectiveness of any Term
Facility Increase (including the use of the proceeds thereof), the Borrower
shall be in Pro Forma Compliance with the financial covenant contained in
Section 7.10(a), (iv) the Term Facility Increase shall be effected pursuant to
one or more joinder agreements (in form and substance reasonably satisfactory to
the Administrative Agent) executed and delivered by the Borrower and the Term
Facility Increase Lenders, and to the extent applicable, the Administrative
Agent, and each of which shall be recorded in the Register, (v) the Borrower
shall have delivered a certificate dated as of the Term Increase Effective Date
signed by a Responsible Officer of the Borrower certifying that the conditions
precedent set forth in subclauses (i), (ii) and (iii) have been satisfied and,
if the Borrower is relying on clause (c) of the definition of “Incremental
Amount” for purposes of incurring all or any portion of the Term Facility
Increase, that the Borrower is in Pro Forma Compliance with the First Lien Net
Leverage Ratio requirement set forth in the definition of “Incremental Amount”,
(vi) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent in all
material respects with those delivered on the Closing Date under Section 4.01
with respect to the Borrower and all other applicable Loan Parties (other than
changes to such legal opinions resulting from a change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent) and evidencing the approval of such increase by the
Borrower and each other applicable Loan Party and (vii) all fees and expenses
owing in respect of such increase to the Administrative Agent and the applicable
Lenders shall have been paid or shall be paid concurrently with the Term
Increase Effective Date. The additional Term Loans made pursuant to any Term
Facility Increase shall be made by the applicable Lenders participating therein
pursuant to the procedures set forth in Section 2.02.

 

 74 

 

 

(e)          Any Term Facility Increase shall (except as otherwise provided in
Section 2.15(c) with respect to amortization) be on the same terms and pursuant
to the same documentation as the Tranche or Tranches, as applicable, of Term
Loans increased thereby as of the Term Increase Effective Date; provided that it
is agreed that the Applicable Rate of the applicable existing Tranche of Term
Loans may be increased to equal the Applicable Rate of such increased Tranche of
Term Loans to satisfy the requirements of this clause (e).

 

Section 2.16         New Incremental Term Facilities.

 

(a)          The Borrower may from time to time, upon notice by the Borrower to
the Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request, from any Lender or any Additional Lender, to add one or more
new term loan facilities to the Facilities (each, an “Incremental Term
Facility”; and any advance made by a Lender thereunder, an “Incremental Term
Loan”; the commitments in respect thereof, the “Incremental Term Commitments”),
in an aggregate principal amount not to exceed, at the time of incurrence, the
Incremental Amount; provided that any such request for an Incremental Term
Commitment shall be in a minimum amount of the lesser of (i) $5,000,000 and
(ii) the entire amount that may be requested under this Section 2.16.

 

(b)          Each such notice shall specify the identity of each Lender or other
Person that is an Eligible Assignee (each, an “Incremental Term Lender”, as
applicable, and collectively, the “Incremental Term Lenders”) to whom the
Borrower proposes any portion of such Incremental Term Commitments be allocated
and the proposed amounts of such allocations; provided that (i) any Lender
approached to provide all or a portion of the Incremental Term Commitments may
elect or decline, in its sole discretion, to provide an Incremental Term
Commitment (it being understood that there is no obligation to approach any
existing Lenders to provide any Incremental Term Commitment) and (ii) the
Administrative Agent shall have the right to consent to such Person’s providing
such Incremental Term Commitments if such consent of the Administrative Agent
would be required under Section 10.07 for an assignment of Loans or Commitments
to such Person.

 

(c)          If an Incremental Term Commitment is added in accordance with this
Section 2.16, the Borrower, in consultation with the Administrative Agent
working in good faith, shall determine the effective date (the “Incremental Term
Commitment Effective Date”) and the final allocation of such Incremental Term
Commitment among the Incremental Term Lenders. The Administrative Agent shall
promptly notify the applicable Lenders of the final allocation of the
Incremental Term Commitment and the Incremental Term Commitment Effective Date.
In connection with any addition of an Incremental Term Commitment pursuant to
this Section 2.16, the Lenders hereby authorize the Administrative Agent to
enter into amendments (which may be executed and delivered solely by the
Borrower and the Administrative Agent) to this Agreement and the other Loan
Documents with the Borrower as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in order to (i) give effect
to such Incremental Term Commitments in accordance with its terms as set forth
herein (including the addition of such Incremental Term Facility as a “Facility”
hereunder and treated in a manner consistent with the other Facilities, as
applicable, including for purposes of prepayments and voting) and (ii) so long
as such changes are not materially adverse to the interest of the Lenders (as
determined by the Borrower and the Administrative Agent acting together in good
faith), make such Incremental Term Loans fungible with one or more then
outstanding Tranches of Term Loans.

 

 75 

 

 

(d)          Such Incremental Term Commitments shall become effective, as of the
applicable Incremental Term Commitment Effective Date; provided that (i) no
Event of Default shall have occurred and be continuing or would result after
giving effect to such Incremental Term Loans (including the use of the proceeds
thereof) (provided that, if such Incremental Term Loans are being incurred in
connection with a Limited Condition Acquisition, the Lenders providing such
Incremental Term Loans may agree to limit the foregoing condition to provide
that no Event of Default under Sections 8.01(a), (f) or (g) shall have occurred
and be continuing or would result after giving effect to the incurrence of such
Incremental Term Loans), (ii) after giving effect to the making of any
Incremental Term Loans (including the use of the proceeds thereof) the
conditions set forth in Section 4.02(a) shall be satisfied (provided that, if
such Incremental Term Loans are being incurred in connection with a Limited
Condition Acquisition, the Lenders providing such Incremental Term Loans may
agree to limit the foregoing condition to relate solely to the accuracy of the
Specified Representations and the Acquisition Agreement Representations), (iii)
after giving effect to the incurrence of any Incremental Term Loans (including
the use of the proceeds thereof), the Borrower shall be in Pro Forma Compliance
with the financial covenant contained in Section 7.10(a), (iv) the Incremental
Term Commitments, as applicable, shall be effected pursuant to one or more
joinder agreements (in form and substance reasonably satisfactory to the
Administrative Agent) executed and delivered by the Borrower and Incremental
Term Lenders, and to the extent applicable, the Administrative Agent, and each
of which shall be recorded in the Register, (v) the Borrower shall have
delivered a certificate dated as of the Incremental Term Commitment Effective
Date signed by a Responsible Officer of the Borrower certifying that the
conditions precedent set forth in subclauses (i), (ii) and (iii) have been
satisfied and, if the Borrower is relying on clause (c) of the definition of
“Incremental Amount” for purposes of incurring all or any portion of the
Incremental Term Loans, that the Borrower is in Pro Forma Compliance with the
First Lien Net Leverage Ratio requirement set forth in the definition of
“Incremental Amount”, (vi) to the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Borrower and all other
applicable Loan Parties (other than changes to such legal opinions resulting
from a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) and evidencing the approval
of such increase by the Borrower and each other applicable Loan Party, and (vii)
all fees and expenses owing in respect of such Incremental Term Commitment to
the Administrative Agent and the applicable Lenders shall have been paid or
shall be paid concurrently with the Incremental Term Commitment Effective Date.

 

(e)          The terms, provisions and documentation of the Incremental Term
Loans and Incremental Term Facilities shall be as determined by the Borrower and
the lenders providing such Incremental Term Facility and Incremental Term Loans;
provided that, except as set forth in the proviso below, to the extent such
terms, provisions and documentation are not substantially identical with the
Initial Term Facility, they shall not be materially more favorable (taken a
whole) to the Lenders providing such Incremental Term Facility and Incremental
Term Loans than the corresponding terms applicable the Initial Term Loans or
shall be as otherwise reasonably acceptable the Administrative Agent (except for
terms applicable only to periods after the Latest Maturity Date with respect to
the then outstanding Term Loans (determined immediately prior to giving effect
to such Incremental Term Loan or Incremental Term Facility)); provided, further,
that:

 

(i)          such Incremental Term Commitment and the Loans thereunder (x) shall
be incurred or guaranteed only by the Borrower and the Guarantors obligated
under the Initial Term Loans and (y) shall rank pari passu in right of payment
with and be secured on a pari passu basis with (by the same Collateral
securing), in each case, the Initial Term Loans;

 

 76 

 

 

(ii)         the final maturity of any Tranche of Incremental Term Loans shall
be no earlier than the Latest Term Loan Maturity Date in effect at the time of
incurrence;

 

(iii)        the Weighted Average Life to Maturity of such Incremental Term
Facility shall be no shorter than the then-longest remaining Weighted Average
Life to Maturity of the Tranches of Term Loans outstanding at the time of
incurrence;

 

(iv)        subject to clauses (ii) and (iii) of this proviso, the amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the Incremental Term Lenders providing such Incremental Term
Facility;

 

(v)         any Incremental Term Facility may participate on a pro rata basis or
less than pro rata basis (but, except as otherwise expressly permitted by this
Agreement, not on a greater than pro rata basis) in any prepayments of the
Initial Term Facility pursuant to Section 2.05(a) and 2.05(b) (other than
prepayments of the Initial Term Facility pursuant to Section 2.05(b)(ii)(x)), as
specified in the applicable joinder agreement;

 

(vi)        the All-In Yield applicable to the Incremental Term Loans of each
Tranche shall be determined by the Borrower and the applicable Incremental Term
Lenders and shall be set forth in each applicable joinder agreement; provided
that with respect to the Incremental Term Loans of any Tranche, the All-In Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Initial Term Loans
plus 50 basis points per annum unless the interest rate (together with, as
provided in the proviso below, the Eurodollar Rate or Base Rate floor) with
respect to the Initial Term Loan is increased so as to cause the then applicable
All-In Yield under this Agreement on the Initial Term Loans to equal the All-In
Yield then applicable to the Incremental Term Loans minus 50 basis points;
provided that any increase in All-In Yield to any existing Initial Term Loan due
to the application of a Eurodollar Rate or Base Rate floor on any Incremental
Term Loan shall be effected solely through an increase in (or implementation of,
as applicable) any Eurodollar Rate or Base Rate floor applicable to such
existing Initial Term Loan; and

 

(vii)       subject to clause (vi) above, any fees payable in connection with
any such Incremental Term Commitment shall be determined by the Borrower and the
lenders providing such Incremental Term Commitment.

 

(f)          The Loans and Commitments made or established pursuant to this
Section 2.16 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien granted by the Collateral Documents
continue to be perfected under the Uniform Commercial Code or otherwise to the
extent required under Section 6.12 and the Collateral Documents after giving
effect to the extension or establishment of any such Loans or any such
Commitments.

 

 77 

 

 

Section 2.17         Extension of Term Loans and Revolving Credit Commitments.

 

(a)          The Borrower may at any time and from time to time request that all
or a portion of the (i) Term Loans of one or more Tranches existing at the time
of such request (each, an “Existing Term Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) or Revolving Credit Commitments, and the
related outstanding Revolving Credit Loans in respect thereof, of one or more
Tranches existing at the time of such request (each, an “Existing Revolving
Tranche” and together with the Existing Term Tranches, each an “Existing
Tranche”, and the Revolving Credit Commitments and Revolving Credit Loans of
such Existing Revolving Tranche, the “Existing Revolving Loans”, and together
with the Existing Term Loans, the “Existing Loans”), in each case, be converted
to extend the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of any Existing Tranche (any
such Existing Tranche which has been so extended, an “Extended Term Tranche” or
“Extended Revolving Tranche”, as applicable, and each an “Extended Tranche”, and
the Term Loans or Revolving Credit Commitments, as applicable, of such Extended
Tranches, the “Extended Term Loans” or “Extended Revolving Commitments”, as
applicable, and collectively, the “Extended Loans”) and to provide for other
terms consistent with this Section 2.17; provided that (i) any such request
shall be made by the Borrower to all Lenders with Term Loans or Revolving Credit
Commitments, as applicable, with a like maturity date (whether under one or more
Tranches) on a pro rata basis (based on the aggregate outstanding principal
amount of the applicable Term Loans or the aggregate Revolving Credit
Commitments, as applicable) and on the same terms to each such Lender and (ii)
any applicable Minimum Extension Condition shall be satisfied unless waived by
the Borrower in its sole discretion. In order to establish any Extended Tranche,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Tranche) (an “Extension Request”) setting forth the proposed terms of the
Extended Tranche to be established, which terms shall be substantially similar
to those applicable to the Existing Tranche from which they are to be extended
(the “Specified Existing Tranche”), except with respect to the following as
determined by the Borrower and set forth in the Extension Request: (i) interest
margins and fees, (ii) other covenants or other provisions applicable only to
periods after the Maturity Date of the applicable Existing Tranche, (iii) in the
case of an Extended Revolving Tranche, the final maturity date, (iv) in the case
of an Extended Term Tranche, amortization, final maturity date, premium,
required prepayment dates and participation in prepayments; provided that, (A)
the Weighted Average Life to Maturity of such Extended Tranche shall be no
shorter than the remaining Weighted Average Life to Maturity of the Specified
Existing Tranche, (B) the final maturity date of such Extended Term Tranche
shall be no earlier than the Maturity Date of the applicable Existing Tranche,
(C) any Extended Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not greater than pro rata basis) in any mandatory
prepayments of Term Loans under Section 2.05(b)(i) or (ii) (other than pursuant
to Section 2.05(b)(ii)(x)) in the case of an Extended Revolving Tranche, (1) the
Borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Tranches (and related outstanding
Revolving Credit Loans in respect thereof), (B) repayments required upon the
Maturity Date of the Extended Revolving Tranches and (C) repayments made in
connection with a permanent repayment and termination of Commitments) of
Revolving Credit Loans with respect to Extended Revolving Tranches after the
associated Extension Date shall be made on a pro rata basis with all other
Revolving Credit Commitments existing at the time of the relevant Borrowing and
repayment and (2) subject to the provisions of Section 2.03(l) to the extent
dealing with Letters of Credit, which mature or expire after a Maturity Date
when there exist Extended Revolving Tranches with a later Maturity Date, all
Letters of Credit shall be participated on a pro rata basis by each Lender with
a Revolving Credit Commitment in accordance with its Pro Rata Share of the
Revolving Credit Commitments as in effect from time to time; provided that,
notwithstanding anything to the contrary in this Section 2.17 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Initial Term Loans or Initial Revolving
Credit Commitments, as applicable, set forth in Section 10.07. No Lender shall
have any obligation to agree to have any of its Existing Loans converted into an
Extended Tranche pursuant to any Extension Request. Any Extended Tranche shall
constitute a separate Tranche of Loans from the Specified Existing Tranches and
from any other Existing Tranches (together with any other Extended Tranches so
established on such date); provided that at no time shall there be more than two
(2) Tranches of Revolving Credit Commitments hereunder unless otherwise agreed
by the Administrative Agent in its sole discretion.

 

 78 

 

 

(b)          The Borrower shall provide the applicable Extension Request at
least five (5) Business Days (or such shorter period as the Administrative Agent
may agree in its reasonable discretion) prior to the date on which Lenders under
the applicable Existing Tranche or Existing Tranches are requested to respond.
Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Specified Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this Section
2.17 (each, an “Extension”), the Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this Section
2.17. The Borrower may amend, revoke or replace an Extension Request pursuant to
procedures reasonably acceptable to the Administrative Agent at any time prior
to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond to the Extension Request. Any Lender may revoke an Extension Election at
any time prior to 5:00 p.m. on the date that is two (2) Business Days prior to
the Extension Request Deadline, at which point the Extension Request becomes
irrevocable (unless otherwise agreed by the Borrower). The revocation of an
Extension Election prior to the Extension Request Deadline shall not prejudice
any Lender’s right to submit a new Extension Election prior to the Extension
Request Deadline.

 

(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions as set forth in Section 2.17(a), and which, in each case, except to
the extent expressly contemplated by the last sentence of this Section 2.17(c)
and notwithstanding anything to the contrary set forth in Section 10.01, shall
not require the consent of any Lender other than the Extending Lenders with
respect to the Extended Tranches established thereby) executed by the Loan
Parties, the Administrative Agent, and the Extending Lenders. For the avoidance
of doubt, the failure of a Lender to respond to a request for an Extension shall
be treated as if such non-responding Lender had affirmatively declined to
participate in such Extension. Subject to the requirements of this Section 2.17
and without limiting the generality or applicability of Section 10.01 to any
Section 2.17 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.17 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.17 Additional Amendments do not become effective prior to the time
that such Section 2.17 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Tranches provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such Section
2.17 Additional Amendments to become effective in accordance with Section 10.01;
provided, further, that no Extension Amendment may provide for any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the Existing Tranches or be guaranteed by any Person other
than the Guarantors. Notwithstanding anything to the contrary in Section 10.01,
any such Extension Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary, in the
reasonable judgment of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.17; provided that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.17
Additional Amendment.

 

 79 

 

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).

 

(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may (at its sole expense), on notice
to the Administrative Agent and the Non-Extending Lender, replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07 (with the assignment fee and any
other costs and expenses to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to provide Extended Loans on the terms set
forth in such Extension Amendment; provided, further, that all obligations of
the Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption. In connection with any
such replacement under this Section 2.17, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption by the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Assumption and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Loans so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Assumption as of such date and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption on behalf of such Non-Extending Lender.

 

(f)          Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least ten (10) Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion); provided, further,
that no greater amount shall be paid by or on behalf of the Borrower or any of
its Affiliates to any such Non-Extending Lender as consideration for its
extension into such Extended Tranche than was paid to any Extending Lender as
consideration for its Extension into such Extended Tranche. Following a
Designation Date, the Existing Loans held by such Lender so elected to be
extended will be deemed to be Extended Loans of the applicable Extended Tranche,
and any Existing Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Loans” of the applicable Tranche.

 

(g)          With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.17, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Sections 2.05(a) and (b) and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.17 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 2.05(a)
and (b) and 2.07) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.17.

 

 80 

 

 

Section 2.18         Cash Collateral.

 

(a)          Upon the request of the Administrative Agent or the applicable L/C
Issuer (i) if the applicable L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
promptly, but in any event, within one (1) Business Day, Cash Collateralize the
then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, promptly, but in any event, within one (1) Business
Day, upon the request of the Administrative Agent or the applicable L/C Issuer,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover 103% of all Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)          All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, interest bearing
deposit accounts at the Administrative Agent or any Approved Domestic Bank
selected by the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including the Swingline Lender), and
agrees to maintain, a first-priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.18(c). The Borrower and/or any such Lender providing the
Cash Collateral agree to take such other actions as the Administrative Agent may
reasonably request to establish, maintain and/or perfect the first-priority
security interest referred to above (including entering into control
agreements). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower and the relevant Defaulting Lender shall, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or
Sections 2.03, 2.05, 2.06, 2.19 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided prior to any
other application of such property as may be provided for herein.

 

(d)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.07(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default under Sections
8.01(a), (f) or (g) or an Event of Default (and following application as
provided in this Section 2.18 may be otherwise applied in accordance with
Section 8.03) and (y) the Person providing Cash Collateral and the applicable
L/C Issuer may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.

 

 81 

 

 

Section 2.19         Defaulting Lenders.  

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be as set
forth in Section 10.01.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the applicable L/C Issuers or Swingline Lender
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by any applicable L/C Issuer, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Letter of Credit; fourth, as the Borrower may request (so long as no Default
shall have occurred and be continuing or would result therefrom), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a noninterest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts then due and owing to the
Lenders, the applicable L/C Issuers or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
applicable L/C Issuer or the Swingline Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default shall have occurred and be continuing
or would result therefrom, to the payment of any amounts then due and owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans, Swingline Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans,
Swingline Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.19(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 82 

 

 

(iii)        That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

 

(iv)        During any period in which there is a Defaulting Lender with
Revolving Credit Commitments, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit pursuant to Sections 2.03 or Swingline Loans
pursuant to Section 2.04, the “Pro Rata Share” of each non-Defaulting Lender
shall be determined without giving effect to the Revolving Credit Commitment of
that Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default shall have occurred and be continuing or would result therefrom; and
(ii) the aggregate obligation of each non-Defaulting Lender under any Tranche of
Revolving Credit Commitments to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Lender.

 

(b)          If the Borrower, the Administrative Agent, each L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of the applicable outstanding Loans of the other Revolving
Credit Lenders under each relevant Tranche or take such other actions as the
Administrative Agent may reasonably determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Revolving
Credit Lenders in accordance with their ratable shares (without giving effect to
Section 2.19(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that, subject to Section 10.24 or
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

Section 2.20         Incremental Equivalent Debt.

 

(a)          The Borrower and the Subsidiary Guarantors may, from time to time,
upon notice by the Borrower to the Administrative Agent, specifying in
reasonable detail the proposed terms thereof, issue or incur Indebtedness in
respect of one or more series of senior unsecured notes, senior secured first
lien or junior lien notes or subordinated notes, in each case issued in a public
offering, Rule 144A or other private placement or customary bridge facility in
respect of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor), junior lien secured or unsecured or subordinated loans or junior lien
secured or unsecured mezzanine Indebtedness that, if secured, will (i) in the
case of any such Indebtedness constituting notes issued in a public offering,
Rule 144A or other private placement, be secured by the Collateral on a pari
passu or junior basis with the Obligations and (ii) in the case of any such
Indebtedness constituting loans, shall be secured by the Collateral solely on a
junior basis with the Obligations, and that are issued or made in lieu of an
Incremental Term Facility pursuant to an indenture, a note purchase agreement,
loan or credit agreement or otherwise (such Indebtedness, collectively,
“Incremental Equivalent Debt”) in a principal amount not to exceed the
Incremental Amount at the time of incurrence; provided that in the case of any
Incremental Equivalent Debt that is secured by the Collateral on a junior basis
with the Obligations, is subordinated in right of payment to the Obligations
(whether or not such Indebtedness is secured) or is unsecured, the First Lien
Net Leverage Ratio test set forth in clause (c) of the definition of Incremental
Amount shall be deemed to be replaced with the requirement that, after giving
Pro Forma Effect to the incurrence of such Incremental Equivalent Debt
(including the use of proceeds thereof and, in the case of any such Incremental
Equivalent Debt structured as a revolving or “delayed-draw” or similar facility,
assuming a full utilization thereof and, in each case, with the proceeds of any
such Incremental Equivalent Debt being excluded from the determination of
Unrestricted Cash and Cash Equivalents for such calculation (but, for the
avoidance of doubt, giving effect to any repayment, repurchase or other
reduction of Indebtedness effected with such proceeds)), the Total Net Leverage
Ratio would not exceed 4.00:1.00.

 

 83 

 

 

(b)          As a condition precedent to the issuance or incurrence of any
Incremental Equivalent Debt pursuant to this Section 2.20, (i) the Borrower
shall deliver to the Administrative Agent a certificate dated as of the date of
issuance or incurrence of the Incremental Equivalent Debt signed by a
Responsible Officer of the Borrower certifying that the conditions set forth in
this Section 2.20(b) have been satisfied and, if the Borrower is relying on
clause (c) of the definition of Incremental Amount for purposes of incurring all
or any portion of such Incremental Equivalent Debt, that the Borrower is in Pro
Forma Compliance with the First Lien Net Leverage Ratio requirement set forth in
such provision (or any applicable Senior Secured Net Leverage Ratio or Total Net
Leverage Ratio required to be tested in lieu thereof pursuant to the proviso set
forth in the immediately preceding clause (a)), (ii) such Incremental Equivalent
Debt shall not be borrowed by or subject to any Guarantee by any Person other
than the Borrower and the Guarantors, (iii) to the extent such Incremental
Equivalent Debt is secured, (x) the security agreements relating to such
Incremental Equivalent Debt shall be not materially more burdensome to the
Borrower, taken as a whole, than the Collateral Documents (with such exceptions
as are reasonably satisfactory to the Administrative Agent), (y) such
Incremental Equivalent Debt shall be secured (if at all) either on a pari passu
basis with the Obligations or on a junior basis to the Liens that secure the
Obligations, in each case solely on all or some of the Collateral that secures
the Facilities and (z) such Incremental Equivalent Debt shall be subject to
(A) in the case of Incremental Equivalent Debt that will be secured by the
Collateral on a pari passu basis with the Obligations, the Pari Passu
Intercreditor Agreement or an Other Intercreditor Agreement (and the “Additional
First Lien Representative” (as defined in the Second Lien Intercreditor
Agreement) of such Incremental Equivalent Debt shall become a party to the
Second Lien Intercreditor Agreement) and (B) in the case of Incremental
Equivalent Debt that will be secured by the Collateral on a junior priority
basis to the Obligations, a Second Lien Intercreditor Agreement or an Other
Intercreditor Agreement, as applicable, (iv) (A) the final maturity of any
Incremental Equivalent Debt consisting of revolving credit commitments
denominated in Dollars shall be no earlier than the Latest Dollar Revolving
Termination Date in effect at the time of incurrence and the final maturity of
any Incremental Equivalent Debt consisting of revolving credit commitments
denominated in a currency other than Dollars shall be no earlier than the Latest
Approved Currency Revolving Termination Date in effect at the time of incurrence
and (B) the final maturity of any other Incremental Equivalent Debt shall be no
earlier than the Latest Term Loan Maturity Date in effect at the time of the
incurrence, issuance or obtainment of such Indebtedness, (v) (A) the terms of
such Indebtedness that constitutes notes do not provide for any mandatory
prepayment, repurchase, redemption or sinking fund obligations prior to the
Latest Term Loan Maturity Date in effect at the time of the incurrence, issuance
or obtainment of such Indebtedness (other than customary prepayments,
repurchases or redemptions or offers to prepay, redeem or repurchase or
mandatory prepayments upon a change of control, asset sale or casualty or
condemnation event, and customary acceleration rights after an event of
default), (B) any such Indebtedness that constitutes loans may participate on a
pro rata basis or less than pro rata basis (but, except as otherwise expressly
permitted by this Agreement, not on a greater than pro rata basis) in any
prepayments of the Initial Term Facility pursuant to Section 2.05(a) and 2.05(b)
(other than prepayments of the Initial Term Facility pursuant to Section
2.05(b)(iii)(x)) and (C) the terms of any Incremental Equivalent Debt (other
than revolving credit commitments) have a Weighted Average Life to Maturity that
is no shorter than the then-longest remaining Weighted Average Life to Maturity
of the Tranches of Term Loans outstanding at the time of incurrence, (vi) the
terms and conditions of such Indebtedness (excluding, for the avoidance of
doubt, interest rates (including through fixed interest rates), interest
margins, rate floors, fees, funding discounts, original issue discounts and
prepayment or redemption premiums and terms) are, when taken as a whole, are (x)
substantially identical to or (y) not materially more favorable to the lenders
or holders providing such Indebtedness than those applicable to the Facilities
when taken as a whole (other than covenants (including financial maintenance
covenants) or other provisions applicable only to periods after the Latest
Maturity Date in effect at the time of incurrence, issuance or obtainment of
such Indebtedness) (provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at the time of the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(vi)(y) shall be conclusive evidence that such terms and conditions satisfy such
requirement) or are otherwise reasonably acceptable to the Administrative Agent,
(vii) the pricing applicable to the Incremental Equivalent Debt shall be
determined by the Borrower and the applicable lenders providing such Incremental
Equivalent Debt, (viii) no Event of Default shall have occurred and be
continuing or would result after giving effect to such Incremental Equivalent
Debt (including the use of the proceeds thereof) (provided that, if such
Incremental Equivalent Debt is being incurred in connection with a Limited
Condition Acquisition, the Lenders providing such Incremental Equivalent Debt
may agree to limit the foregoing condition to provide that no Event of Default
under Sections 8.01(a), (f) or (g) shall have occurred and be continuing or
would result after giving effect to the incurrence of such Incremental
Equivalent Debt), (ix) after giving effect to the making or issuance of any
Incremental Equivalent Debt (including the use of the proceeds thereof), the
conditions set forth in Section 4.02(a) shall be satisfied (provided that, if
such Incremental Equivalent Debt is being incurred in connection with a Limited
Condition Acquisition, the Lenders providing such Incremental Equivalent Debt
may agree to limit the foregoing condition to relate solely to the accuracy of
the Specified Representations and the Acquisition Agreement Representations, and
to be subject to customary limitations on collateral-related requirements (in
each case, modified as necessary for such Limited Condition Acquisition)) and
(x) after giving effect to such Incremental Equivalent Debt (including the use
of the proceeds thereof), the Borrower shall be in Pro Forma Compliance with the
financial covenant contained in Section 7.10(a).

 

 84 

 

 

(c)          The Lenders hereby authorize the Administrative Agent to enter into
amendments (which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in order to secure any Incremental
Equivalent Debt with the Collateral of the Loan Parties and/or to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
issuance or incurrence of such Incremental Equivalent Debt, in each case in
accordance with the terms set forth in this Section 2.20.

 

Article III
Taxes, Increased Costs Protection and Illegality

 

Section 3.01         Taxes.

 

(a)          Any and all payments by the Borrower and any other Loan Party to or
for the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes, unless
otherwise required by applicable Laws. If any Loan Party shall be required by
any Laws (as determined in the good faith discretion of an applicable Loan
Party) to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (i) if such Tax is an Indemnified Tax, the
sum payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions Indemnified Taxes
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Loan Party shall make such
deductions, (iii) the Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Laws and (iv) as
soon as practicable after such payment, the Loan Party shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, a copy of the return reporting such payment or other written proof of
payment thereof that is reasonably satisfactory to the Administrative Agent.

 

 85 

 

 

(b)          In addition but without duplication, the Borrower shall pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
and all present or future stamp, court, documentary, intangible, recording,
filing or similar Taxes which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under or
otherwise with respect to, any Loan Document except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.07) (hereinafter referred to as “Other
Taxes”).

 

(c)          The Borrower agrees to indemnify each Agent and any Lender, as
applicable, for (i) the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed or asserted by any
Governmental Authority on amounts payable under this Section 3.01) paid by such
Agent and such Lender and (ii) any reasonable expenses arising therefrom or with
respect thereto, in each case whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, other than any amounts described in clause (i) or (ii) arising as a
result of the gross negligence or willful misconduct of any such Agent or
Lender; provided that such Agent or Lender, as the case may be, provides the
Borrower with a certificate or other evidence reasonably acceptable to the
Borrower setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within thirty (30)
days after the date such Lender or such Agent makes a written demand therefor.

 

(d)          If any Lender or Agent determines in its sole discretion exercised
in good faith that it has received a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by the Borrower pursuant to this Section 3.01, it shall promptly remit
such refund (including any interest included in such refund paid by the relevant
Governmental Authority) to the Borrower, net of all reasonable out-of-pocket
expenses of the Lender or Agent, as the case may be; provided, however, that the
Borrower, upon the request of the Lender or Agent, as the case may be, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such party in the event such
party is required to repay such refund to the relevant Governmental Authority.
Nothing contained in this Section 3.01(d) shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any Tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled. Notwithstanding anything to the contrary in this
clause (d), in no event will any Agent or any Lender be required to pay any
amount to the Borrower pursuant to this clause (d) the payment of which would
place any Agent or any Lender in a less favorable net after-Tax position than
any Agent or any Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

 

 86 

 

 

(e)          Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a), (b) or (c) with respect to such Lender
it will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid or reduce to the greatest extent
possible any indemnification or additional amounts being due under this Section
3.01, including to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable and good faith judgment of such Lender, (i) would
eliminate or reduce amounts payable pursuant to Section 3.04 or 3.01, as the
case may be, in the future, and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be material
disadvantageous to such Lender; provided, further, that nothing in this Section
3.01(e) shall affect or postpone any of the Obligations of the Borrower or the
rights of such Lender pursuant to Sections 3.01(a) and (c). The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender as a
result of a request by the Borrower under this Section 3.01(e).

 

(f)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation and information
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation and
information reasonably requested by the Borrower or the Administrative Agent as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 3.01(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Section 3.02         Illegality. If any Lender reasonably determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

 87 

 

 

Section 3.03         Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) by
reason of any changes arising on or after the Closing Date affecting the London
interbank eurodollar market, adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (excluding for all purposes of this Section 3.03 only, the
portion of the Obligations and unused Commitments that are not available for
Loans in the applicable currency) or (c) that the Eurodollar Rate for any
currency requested Interest Period on any date of determination with respect to
a Eurodollar Rate Loan for the applicable currency requested Interest Period
does not adequately and fairly reflect the cost to the Required Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans in the applicable currency
shall be suspended and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy.

 

(a)          If any Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Loan the interest on which is determined by reference
to the Eurodollar Rate or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (including Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, but
excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes, Other Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
Connection Income Taxes, and (ii) reserve requirements reflected in the
Eurodollar Rate), then within fifteen (15) days after demand of such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction; provided, that, such Lender
will only be compensated to the extent it is the general policy or practice of
such Lender to demand such charges in similar circumstances under comparable
provisions of comparable syndicated credit facilities.

 

 88 

 

 

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then within fifteen (15) days after
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within fifteen (15) days after receipt of demand therefor.

 

(c)          The Borrower shall not be required to compensate a Lender pursuant
to Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred eighty (180) days prior to the date that such Lender demands,
or notifies the Borrower of its intention to demand, compensation therefor;
provided that if the circumstance giving rise to such increased cost or
reduction is retroactive, then such one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

(d)          If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower and at the Borrower’s expense,
use commercially reasonable efforts to designate another Lending Office for any
Loan or Letter of Credit affected by such event; provided that such efforts
would not, in the good faith judgment of such Lender, be inconsistent with the
internal policies of, or otherwise be materially disadvantageous in any legal,
economic or regulatory respect to such Lender or its Lending Office. The
provisions of this clause (d) shall not affect or postpone any Obligations of
the Borrower or rights of such Lender pursuant to Sections 3.04(a) or (b).

 

(e)          For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect after the date hereof, regardless of the date
enacted, adopted or issued.

 

Section 3.05         Funding Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
(other than a Base Rate Loan) on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
(other than a Base Rate Loan) on the date or in the amount notified by the
Borrower; or

 

(c)          any mandatory assignment of such Lender’s Loans (other than Base
Rate Loans) pursuant to Section 3.07 on a day other than the last day of the
Interest Period for such Loans;

 

including any loss or expense (excluding loss of anticipated profits and all
administrative processing or similar fees) arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained, but excluding any
such loss for which no reasonable means of calculation exist, as set forth in
Section 3.03.

 

 89 

 

 

Section 3.06         Matters Applicable to All Requests for Compensation.  

 

(a)          Any Agent or any Lender claiming compensation under this Article
III shall deliver a certificate to the Borrower contemporaneously with the
demand for payment, setting forth in reasonable detail a calculation of the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)          With respect to any Lender’s claim for compensation under Section
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another Eurodollar Rate Loans, or to convert Base Rate Loans into Eurodollar
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)          If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Rate Loan, or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b)
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion
no longer exist:

 

(i)          to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

(d)          If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

 

 90 

 

 

Section 3.07         Replacement of Lenders under Certain Circumstances.

 

(a)          If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 or any Lender
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender, or (iii) any
Lender becomes a Non-Consenting Lender (as defined below in this Section 3.07)
(collectively, a “Replaceable Lender”), then the Borrower may (at its sole
expense), on prior written notice to the Administrative Agent and such Lender,
either (i) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to
be paid by the Borrower unless waived by the Administrative Agent in such
instance) 100% of its relevant Commitments and the principal of its relevant
outstanding Loans plus any accrued and unpaid interest together with all of its
rights and obligations under this Agreement to one or more Eligible Assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person or
(ii) so long as no Default shall have occurred and be continuing, terminate the
applicable Commitment of such Lender or L/C Issuer, as the case may be, and (1)
in the case of a Lender (other than each L/C Issuer), repay all applicable
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by such L/C Issuer as of
such termination date and cancel or backstop on terms reasonably satisfactory to
such L/C Issuer any Letters of Credit issued by it; provided that (A) in the
case of any such assignment resulting for a claim for compensation under Section
3.01 or payments to be required under Section 3.04, such assignment will result
in a reduction in such compensation or payments and (B) in the case of any such
termination of Commitments with respect to a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents.

 

(b)          Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swingline Loans (provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register) and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swingline Loans,
(B) all Obligations relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such assignment and assumption and (C) upon such payment and, if so
requested by the assignee Lender, the assigning Lender shall deliver to the
assignee Lender the applicable Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Replaceable Lender
(as defined above) does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within one
(1) Business Day of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Replaceable Lender, then such Replaceable
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Replaceable Lender. In
connection with the replacement of any Lender pursuant to Section 3.07(a) above,
the Borrower shall pay to such Lender (other than a Defaulting Lender) such
amounts as may be required pursuant to Section 3.05.

 

 91 

 

 

(c)          Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit.

 

(d)          In the event that (i) the Borrower or the Administrative Agent have
requested the Lenders to consent to (A) an extension of the Maturity Date as
permitted by Section 2.17, (B) a departure or waiver of any provisions of the
Loan Documents or (C) agree to any amendment or other modification thereto,
(ii) the consent, waiver, amendment or modification in question requires the
agreement of all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 or all the Lenders with respect to a certain Tranche of the Loans
and (iii) solely with respect to clauses (i)(B) and (C) above, the Required
Lenders have agreed to such waiver, amendment or modification, then any Lender
who does not agree to such waiver, amendment or modification shall be deemed a
“Non-Consenting Lender.”

 

Section 3.08         Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder and resignation of the Administrative Agent.

 

Article IV
Conditions Precedent to Credit Extensions

 

Section 4.01         Conditions to Closing Date. Each Lender’s respective
Commitments hereunder shall become effective, on the terms and subject to the
other conditions set forth herein, upon the satisfaction or waiver (in
accordance with Section 10.01) of the following conditions precedent:

 

(a)          The Administrative Agent shall have received all of the following,
each properly executed by a Responsible Officer of each signing Loan Party and
each dated as of the Closing Date (or, in the case of certificates of
governmental officials, as of a recent date before the Closing Date), each in
form and substance reasonably satisfactory to the Administrative Agent, and each
accompanied by their respective required schedules and other attachments:

 

(i)          executed counterparts of (A) this Agreement from each party hereto
and (B) the Guaranty from each party thereto;

 

(ii)         the Security Agreement, duly executed by each party thereto,
together with:

 

(A)         certificates, if any, representing the Equity Interests in the
Borrower and all other Pledged Interests referenced in the Security Agreement
accompanied by undated stock powers executed in blank,

 

(B)         copies of proper financing statements, filed or duly prepared for
filing under the Uniform Commercial Code in all jurisdictions that the
Administrative Agent may deem reasonably necessary in order to perfect and
protect the Liens on assets of each of the Loan Parties created under the
Security Agreement, covering the Collateral described in the Security Agreement,
and

 

 92 

 

 

(C)         evidence that all other actions, recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (including receipt of
duly executed payoff letters, customary lien searches and copies of UCC-3
termination statements duly prepared for filing);

 

(iii)        an Intellectual Property Security Agreement (in the form of Exhibit
B to the Security Agreement), duly executed by each Loan Party that owns
intellectual property that is required to be pledged in accordance with the
Security Agreement;

 

(iv)        a certificate for each Loan Party certifying the Organizational
Documents, good standing certificates in the jurisdiction of organization (if ,
applicable), resolutions, and incumbency certificates; and

 

(v)         an opinion of Morrison & Forester LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders on the Closing Date, in
form and substance reasonably satisfactory to the Administrative Agent.

 

(b)          Since March 8, 2017, no Target Material Adverse Effect shall have
occurred.

 

(c)          Each Loan Party shall have provided the documentation and other
information reasonably requested in writing at least five Business Days prior to
the Closing Date by the Lenders in connection with satisfactory compliance
clearing, including, without limitation, in respect of applicable “know your
customer” and anti-money-laundering rules and regulations and the PATRIOT Act,
in each case at least three Business Days prior to the Closing Date.

 

(d)          The Administrative Agent shall have received insurance certificates
with respect to the properties and business of Parent and its Subsidiaries, as
set forth in Section 6.07.

 

(e)          The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note reasonably in advance of the
Closing Date.

 

(f)          The Administrative Agent shall have received a solvency certificate
from the chief financial officer or other officer with equivalent duties of the
Borrower (after giving effect to the consummation of the Transactions)
substantially in the form attached hereto as Exhibit H.

 

(g)          RBC Capital Markets shall have received (i) audited consolidated
balance sheets and related statements of income, changes in equity and cash
flows of the Target, in each case, for the three most recently completed fiscal
years ended at least one hundred twenty (120) days prior to the Closing Date,
(ii) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of the Target, in each case, for each
subsequent fiscal quarter ended at least forty-five (45) days prior to the
Closing Date) and (iii) an unaudited pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as of the date of the most recent consolidated
balance sheet delivered pursuant to the preceding subclause (i) or (ii), as
applicable, and a pro forma statement of operations and Consolidated EBITDA for
the twelve-month period ending on such balance sheet date, in each case adjusted
to give effect to the Transactions, the other transactions related thereto and
such other adjustments as are reflected in the financial model delivered to RBC
Capital Markets prior to the Closing Date.

 

 93 

 

 

(h)          All accrued costs, fees and expenses (including, without
limitation, legal fees and expenses and the fees and expenses of any other
advisors) and other compensation due and payable to the Administrative Agent,
the Arrangers and the Lenders and required by the Commitment Letter or the Fee
Letter to be paid on the Closing Date shall have been paid, in the case of
expenses, to the extent a reasonably detailed invoice has been delivered to the
Borrower at least two Business Days prior to the Closing Date; provided that the
foregoing amounts may, at the Borrower’s option, be offset against the proceeds
of the Facilities funded on the Closing Date.

 

(i)          After giving effect to the Acquisition, the Closing Date
Refinancing and the other Transactions contemplated hereby, Parent, the Borrower
and their respective Subsidiaries shall have outstanding no indebtedness or
disqualified equity other than the loans and other extensions of credit under
the Facilities and other indebtedness permitted by this Agreement and the other
Loan Documents.

 

(j)          The Acquisition shall have been consummated, or substantially
concurrently with the closing under the Facilities shall be consummated, in all
material respects in accordance with the Acquisition Agreement (and no provision
of the Acquisition Agreement shall have been waived, amended, supplemented or
otherwise modified (including any consents thereunder) in a manner material and
adverse to the Lenders without the consent of the Administrative Agent).

 

(k)          The Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifiers contained therein) and the
Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying as to compliance with the conditions set forth
in this clause (k) and in clauses (b) and (j) above. 

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender as of the Closing Date shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the Closing Date
specifying its objection thereto.

 

Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to any UCC Filing Collateral (as defined below) and Stock
Certificates (as defined below), to the extent any Lien on any Collateral is not
or cannot be provided and/or perfected on the Closing Date, as applicable, after
the Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, the delivery, the provision and/or perfection of a Lien on
such Collateral (and the taking, making or filing of any actions or notices in
connection therewith) shall not constitute a condition precedent for purposes of
this Section 4.01 but instead shall be required to be delivered or effected
after the Closing Date in accordance with Section 6.13; provided that the
Borrower shall have delivered all Stock Certificates (except, in the case of the
Target, those Stock Certificates that have not been made available to the Loan
Parties on or prior to the Closing Date; provided that, to the extent not
delivered to the Administrative Agent on the Closing Date, such Stock
Certificates shall, in any event, be required to be delivered to the
Administrative Agent within three (3) Business Days of the Closing Date) to the
Administrative Agent on or prior to the Closing Date, as applicable. For
purposes of this paragraph, “UCC Filing Collateral” means Collateral, including
Collateral constituting investment property, for which a security interest can
be perfected by filing a UCC-1 financing statement. “Stock Certificates” means
Collateral consisting of certificates representing capital stock or other equity
interests in the Borrower and (unless not received on or prior to the Closing
Date after the use of commercially reasonable efforts to do so) in each domestic
wholly-owned Subsidiary of the Borrower, in each case to the extent constituting
Designated Pledged Interests for which a security interest can be perfected by
delivering such certificates, together with undated stock powers or other
appropriate instruments of transfer executed in blank for each such certificate.

 

 94 

 

 

Section 4.02         Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than, (i) on the Closing
Date, (ii) in connection with a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans and (iii) in the case of any automatic renewal of an Auto-Renewal Letter
of Credit) is subject to the following conditions precedent:

 

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and 5.05(b) shall be deemed to refer to
the most recent financial statements furnished pursuant to Section 6.01(a) and
(b), respectively, prior to such proposed Credit Extension.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)          The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans and (ii) an automatic renewal of an Auto-Renewal Letter of
Credit) submitted by the Borrower shall be deemed to be a representation and
warranty that, subject to the proviso to the first paragraph of this Section
4.02, the conditions specified in Sections 4.02(a) and (b) have been satisfied
(unless waived) on and as of the date of the applicable Credit Extension.

 

Article V
Representations and Warranties

 

Each of Parent (to the extent applicable) and the Borrower represents and
warrants to the Administrative Agent and the Lenders (after giving effect to the
Transactions) that:

 

Section 5.01         Existence, Qualification and Power. Each of Parent, the
Borrower and each Subsidiary (a) is a Person duly organized or formed, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, and (d)  (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Borrower), (b) (other than in the case of (b)(ii) with respect to
the Borrower), (c), (d) and (e), to the extent that any failure to be so or to
have such would not reasonably be expected to, individually, or in the
aggregate, have a Material Adverse Effect.

 

 95 

 

 

Section 5.02         Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action and do not (a) contravene the
terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment (other than
for Indebtedness to be repaid on the Closing Date in connection with the
Transactions) to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate any Law; in the case of the foregoing clauses
(b) and (c), except to the extent such conflict, breach, violation,
contravention or payment would not reasonably be expected to, individually, or
in the aggregate, have a Material Adverse Effect.

 

Section 5.03         Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(i) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties, filings in the United States Patent and Trademark
Office and the United States Copyright Office, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to, individually, or in the aggregate, have a Material Adverse Effect.

 

Section 5.04         Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other Laws affecting creditors’ rights generally of the United States or
other applicable jurisdictions from time to time in effect and by general
principles of equity.

 

Section 5.05         Financial Statements; No Material Adverse Effect.

 

(a)          The financial statements delivered pursuant to Section 4.01(g)(i)
fairly present in all material respects the consolidated financial condition of
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

 

(b)          The consolidated forecasted balance sheets, statements of income
and statements of cash flows of Parent and its Subsidiaries delivered pursuant
to Section 4.01(g)(ii) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed by the management of
Parent to be reasonable as of the date of delivery thereof; it being recognized
by the Agents and the Lenders that such projections are as to future events and
are not to be viewed as facts, the projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of Parent,
the Borrower and their respective Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

 

 96 

 

 

(c)          There has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have, since the
Closing Date, a Material Adverse Effect.

 

Section 5.06         Absence of Adverse Proceedings. Except as specified in
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing at law, in
equity, in arbitration or before any Governmental Authority, by or against
Parent, the Borrower or any of their respective Subsidiaries, that either
individually or in the aggregate, would reasonably be expected to, individually,
or in the aggregate, have a Material Adverse Effect.

 

Section 5.07         No Default. No Default has occurred and is continuing under
this Agreement.

 

Section 5.08         Ownership of Property; Liens; Intellectual Property;
Insurance.

 

(a)          Each of Parent, the Borrower and their respective Subsidiaries has
good record and indefeasible valid title in fee simple to, or valid leasehold
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business and Liens
permitted by Section 7.01 or as approved by the Required Lenders in writing,
except where the failure to have such title or interests would not reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

(b)          Each of Parent, the Borrower and their respective Subsidiaries
owns, licenses or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are used in and
reasonably necessary for the operation of its respective business, as currently
conducted (the “Borrower IP Rights”), except to the extent such failure to own,
license or possess such Borrower IP Rights would not reasonably be excepted to,
individually, or in the aggregate, have a Material Adverse Effect. To the
knowledge of the Borrower, the use of the Borrower IP Rights in the conduct of
Parent’s, the Borrower’s and their respective Subsidiaries’ respective business
as currently conducted does not infringe upon any IP Rights of any other Person,
except for such infringements which would not reasonably be expected to,
individually, or in the aggregate, have a Material Adverse Effect. Set forth on
Schedule 5.08 is a complete and accurate list of all material registered or
applications to register IP Rights owned by Parent, the Borrower and their
respective Subsidiaries as of the Closing Date, after giving effect to the
Transactions. The conduct of the business of Parent, the Borrower or any
Subsidiary of the foregoing as currently conducted, to the knowledge of the
Borrower, does not infringe upon or violate any intellectual property rights
held by any other Person, except for such infringements and violations which
would not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened in writing, which
would reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect.

 

(c)          The properties of Parent and its Subsidiaries are insured with
reputable insurance companies not Affiliates of Parent, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Parent or the applicable Subsidiary operates.

 

 97 

 

 

(d)          All real property that constitutes Collateral and that is a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) is covered by flood insurance with
reputable insurance companies not Affiliates of Parent, in such amounts and with
such deductibles as the Administrative Agent may reasonably request upon at
least thirty (30) days prior written notice to the Borrower.

 

Section 5.09         Environmental Compliance. Except as disclosed in
Schedule 5.09 hereto:

 

(a)          None of Parent, the Borrower or any of their respective
Subsidiaries are subject to any Environmental Liability that would reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

(b)          None of the Material Real Properties contain any Hazardous
Materials in amounts or in concentrations which constitute a violation of, or
require remedial action under, Environmental Laws or otherwise would reasonably
be expected to give rise to an Environmental Liability, except for any such
violations, remedial actions and liabilities that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

(c)          None of Parent, the Borrower or any of their respective
Subsidiaries is undertaking, and none has completed, either individually or
together with other potentially responsible parties, any investigation,
remediation, mitigation, removal, assessment or remedial, response or corrective
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except for any such investigations or assessments or remedial
or responsive actions that would not reasonably be expected to, individually, or
in the aggregate, have a Material Adverse Effect.

 

(d)          All Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or, to the knowledge of
the Borrower, formerly owned or operated by any Loan Party or any of their
respective Subsidiaries have been disposed of in a manner not reasonably
expected to result in liability to any Loan Party or any of their respective
Subsidiaries that would reasonably be expected to, individually, or in the
aggregate, have a Material Adverse Effect.

 

Section 5.10         Taxes. Each of Parent, the Borrower and their respective
Subsidiaries have filed all federal, state, local, foreign and other Tax returns
and reports required to be filed, and have paid all federal, state, local,
foreign and other Taxes, levied or imposed upon them or their properties, income
or assets that have become due and payable, except those (a) which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) with
respect to which the failure to make such filing or payment would not reasonably
be expected to, individually, or in the aggregate, have a Material Adverse
Effect.

 

Section 5.11         ERISA; Labor Matters.

 

(a)          Except as would not reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other applicable federal
and state laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code may rely upon an opinion letter for a prototype plan
or has received a favorable determination letter from the IRS to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS, and to the knowledge of any Loan Party,
nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

 

 98 

 

 

(b)          There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to, individually,
or in the aggregate, have a Material Adverse Effect. There has been no
“prohibited transaction” within the meaning of Section 4975 of the Code or
Section 406 or 407 of ERISA (and not otherwise exempt under Section 408 of
ERISA) with respect to any Plan that has resulted or would reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred and neither any Loan Party nor, to
the knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event
or circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan, (ii) each Loan Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Plan, and no waiver of the minimum funding standards under such
Pension Funding Rules has been applied for or obtained, (iii) neither any Loan
Party nor, to the knowledge of any Loan Party, any ERISA Affiliate knows of any
facts or circumstances that would reasonably be expected to cause the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) for
any Plan, if applicable, to drop below 60% as of the most recent valuation date,
(iv) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid, (v) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA and (vi) no Plan has been terminated by the
plan administrator thereof or by the PBGC and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Plan or
Multiemployer Plan, except with respect to each of the foregoing clauses (i)
through (vi) of this Section 5.11(c), as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

(d)          With respect to each Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to, individually, or in the aggregate,
have a Material Adverse Effect: (i) substantial non-compliance with its terms
and with the requirements of any and all applicable Laws, statutes, rules,
regulations and orders; (ii) failure to be maintained, where required, in good
standing with applicable regulatory authorities; (iii) any obligation of a Loan
Party or its Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of a Loan Party or its Subsidiaries in favor of a Governmental
Authority as a result of any action or inaction regarding a Foreign Plan; (v)
for each Foreign Plan that is a funded or insured plan, failure to be funded or
insured on an ongoing basis to the extent required by applicable non-U.S. law
(using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities); (vi) any
facts that, to the best knowledge of the Loan Party or any of its Subsidiaries,
exist that would reasonably be expected to give rise to a dispute and any
pending or threatened disputes that, to the best knowledge of the Loan Party or
any of its Subsidiaries, would reasonably be expected to result in a material
liability to the Loan Party or any of its Subsidiaries concerning the assets of
any Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law (each of the events described in clauses (i)
through (vii) hereof are hereinafter referred to as a “Foreign Plan Event”).

 

 99 

 

 

(e)          For the immediately preceding two (2) year period, except as, in
the aggregate, would not reasonably be expected to, individually, or in the
aggregate, have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Parent, the Borrower or any of their respective
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by, and payments made based on hours worked by, employees of Parent, the
Borrower and their respective Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Laws dealing with wage and hour
matters; and (c) all payments due from Parent, the Borrower or any of their
respective Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.

 

Section 5.12         Subsidiaries; Business Locations; Taxpayer Identification
Number.

 

(a)          As of the Closing Date, after giving effect to the Transactions,
Parent and the Borrower have no Subsidiaries other than those specifically
disclosed in Schedule 5.12(a), and all of the outstanding Equity Interests in
Parent, the Borrower and such Subsidiaries that are owned by a Loan Party are
owned free and clear of all Liens except those created under the Collateral
Documents and any other Lien that is permitted under Section 7.01.

 

(b)          Set forth on Schedule 5.12(b) is a list of all real property
located in the United States that is owned or leased by any Loan Party as of the
Closing Date (identifying whether such real property is owned or leased and
which Loan Party owns or leases such real property).

 

(c)          Set forth on Schedule 5.12(c) is the chief executive office, state
of organization, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date.

 

(d)          The exact legal name of each Loan Party as of the Closing Date is
as set forth on the signature pages hereto. Except as set forth on Schedule
5.12(d), no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.

 

Section 5.13         Margin Regulations; Investment Company Act; EEA Financial
Institution.

 

(a)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carry any margin stock.

 

(b)          Neither the making of any Loan or Letter of Credit hereunder nor
the use of proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the FRB.

 

(c)          None of the Loan Parties is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

(d)          No Loan Party is an EEA Financial Institution.

 

 100 

 

 

Section 5.14         Disclosure. As of the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, is accurate and complete in all material respects and does
not, when taken as a whole, contain, when furnished, any untrue statement of
fact or omit to state any fact necessary in order to make the statements therein
not materially misleading in the light of the circumstances under which they
were made; provided that, with respect to projected and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time made; it being understood (A) that such projections and forecasts are
as to future events and are not to be viewed as facts, that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of Parent, the Borrower and their respective Subsidiaries, that no
assurance can be given that any particular projection or forecast will be
realized and that actual results during the period or periods covered by any
such projections or forecasts may differ significantly from the projected
results and such differences may be material and that such projections and
forecast are not a guarantee of future financial performance and (B) that no
representation is made with respect to information of a general economic or
general industry nature.

 

Section 5.15         Compliance with Laws. Each of Parent, the Borrower and
their respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect.

 

Section 5.16         No Debarment.

 

(a)          Neither Parent nor any Subsidiary is subject to any pending or, to
the knowledge of the Responsible Officers of the Loan Parties after a reasonable
investigation, threatened proceedings for debarment or suspension from
contracting with the United States government or any department, agency or
instrumentality thereof.

 

(b)          Neither Parent nor any Subsidiary of Parent has been debarred or
suspended from contracting with the United States government or any department,
agency or instrumentality thereof at any time prior to the Closing Date.

 

(c)          Except as set forth on Schedule 5.16, to the knowledge of the
Responsible Officers of the Loan Parties, no investigation or inquiry involving
fraud, deception or willful misconduct has been commenced and is continuing in
connection with any Government Contract.

 

Section 5.17         Solvency. As of the Closing Date after giving effect to the
consummation of the Transactions, including the making of the Loans under this
Agreement and the incurrence by the Borrower of the other Indebtedness incurred
by them on the Closing Date, and after giving effect to the application of the
proceeds of such Loans and such other Indebtedness, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.18         Status of the Facilities as Senior Indebtedness. The
obligations under the Facilities constitute “senior debt”, “senior
indebtedness”, “guarantor senior debt”, “senior secured financing” and
“designated senior indebtedness” (or any comparable term) under the
documentation for all Indebtedness that is subordinated in right of payment to
the Obligations (if applicable).

 

 101 

 

 

Section 5.19         Perfection, Etc. Each Collateral Document delivered
pursuant to this Agreement will, upon execution and delivery thereof, be
effective to create (to the extent described therein) in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby and required to be
perfected therein, except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and (a) when financing statements and other
filings in appropriate form are filed in the offices of the Secretary of State
(or other appropriate filing office) of each Loan Party’s jurisdiction of
organization or formation and applicable documents are filed and recorded in the
United States Copyright Office or the United States Patent and Trademark Office
and (b) upon the taking of possession or control by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement), the Liens created by the
Collateral Documents shall constitute fully perfected Liens so far as possible
under relevant Law on, and security interests in (to the extent intended to be
created thereby and required to be perfected under the Loan Documents), all
right, title and interest of the grantors in such Collateral in each case free
and clear of any Liens other than Liens permitted hereunder.

 

Section 5.20         PATRIOT Act; Anti-Terrorism; Anti-Money Laundering; Etc.

 

(a)          Each of Parent, the Borrower and their respective Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foregoing assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto,
(ii) Executive Order No. 13224 on Terrorist Financing effective September 24,
2001, (iii) the PATRIOT Act, (iv) the Bank Secrecy Act, (v) the Money Laundering
Control Act of 1986 and (vi) the rules and regulations promulgated under the
foregoing and any other applicable Law with respect to terrorism or money
laundering (each of the foregoing, an “Anti-Terrorism Law”).

 

(b)          The use of proceeds of the Loans will not violate any
Anti-Terrorism Law or any of the foreign asset control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended).

 

Section 5.21         FCPA; Anti-Corruption.

 

(a)          None of Parent, the Borrower, any Subsidiary of Parent or the
Borrower, nor, to the knowledge of the Borrower, any director, officer,
executive, representative, agent or employees of Parent, the Borrower or any
Subsidiary of Parent or the Borrower has violated, in any material respect, the
Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”) or any other
anti-corruption law applicable to Parent, the Borrower and their respective
Subsidiaries.

 

(b)          No part of the proceeds of the Loans will be used, directly, or, to
the knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of the FCPA or any other anti-corruption law applicable to Parent, the Borrower
and their respective Subsidiaries.

 

 102 

 

 

Section 5.22         Sanctioned Persons.

 

(a)          None of Parent, the Borrower, any of their respective Subsidiaries,
nor, to the knowledge of the Borrower, any director or officer, employee, or
agent of Parent, the Borrower or any of their respective Subsidiaries is, or is
an individual or entity that is, directly or indirectly, 50% or more owned in
the aggregate or controlled by an individual or entity, that is: (i) the subject
of any United States sanctions administered by the Officer of Foreign Assets
Control of the United States Treasury Department (“OFAC”), the United States
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is the subject of Sanctions (each, a “Sanctioned
Country”).

 

(b)          The Borrower will not knowingly use the proceeds of the Loans or
otherwise make available such proceeds to any Person, or for the purpose of
financing activities of or with any Person, that at the time of such financing,
is the subject of an United States sanctions administered by OFAC or the United
States Department of State, to the extent resulting in a violation, in any
material respect, of OFAC.

 

Article VI
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification or other contingent
obligations and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements, in each case, as to which no claim has
been asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized), Parent (to the extent applicable) and the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each of their respective Subsidiaries to:

 

Section 6.01         Financial Statements. Deliver to the Administrative Agent
for further distribution to each Lender:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Parent (or, if earlier, fifteen
(15) days after the date required to be filed with the SEC), subject to any
extension permitted by Rule 12b-25(b) promulgated by the SEC under the Exchange
Act, commencing with the fiscal year ending December 31, 2016, a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in the case of such
consolidated statements audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Parent (or, if earlier, five (5) days after the date required to be filed
with the SEC), subject to any extension permitted by Rule 12b-25(b) promulgated
by the SEC under the Exchange Act), commencing with the fiscal quarter ending
March 31, 2017, a consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such fiscal quarter, the related consolidated statements of
income or operations for the portion of the Parent’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
in the case of such consolidated statements certified by the chief executive
officer, chief financial officer, treasurer or controller of the Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and the Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; and

 

 103 

 

 

(c)          no later than ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2017, (i) an
annual business plan or budget of the Parent and its Subsidiaries and
(ii) forecasts prepared by management of the Parent, in form satisfactory to the
Administrative Agent, of consolidated statements of income or operations of the
Parent and its Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs).

 

Notwithstanding the foregoing, (A) in the event that Parent delivers to the
Administrative Agent an Annual Report for Parent on Form 10-K for any fiscal
year, as filed with the SEC, within one hundred twenty (120) days after the end
of such fiscal year, such Form 10-K shall satisfy all requirements of clause (a)
of this Section 6.01 with respect to such fiscal year to the extent that it
contains the information and report and opinion required by such clause (a) and
such report and opinion does not contain any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of audit (other than any such
exception or explanatory paragraph expressly permitted to be contained therein
under clause (a) of this Section 6.01) and (B) in the event that Parent delivers
to the Administrative Agent a Quarterly Report for Parent on Form 10-Q for any
fiscal quarter, as filed with the SEC, within forty-five (45) days after the end
of such fiscal quarter, such Form 10-Q shall satisfy all requirements of clause
(b) of this Section 6.01 with respect to such fiscal quarter to the extent that
it contains the information required by such clause (b); in each case to the
extent that information contained in such Form 10-K or Form 10-Q satisfies the
requirements of clauses (a) or (b) of this Section 6.01, as the case may be.

 

Section 6.02         Certificates; Other Information. Deliver to the
Administrative Agent for further distribution to each Lender (notwithstanding
the remainder of this Section 6.02, Parent and Borrower shall be deemed to have
furnished to Agent the information referred to in this Section 6.02 if Parent or
Borrower have filed such reports and information with the SEC via the EDGAR
system (or any successor system) and such reports and information are publicly
available):

 

(a)          No later than five (5) days after delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b), or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (in either case, delivered pursuant
to the final paragraph of Section 6.01), beginning with the fiscal period ending
December 31, 2016, a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Parent or the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(c)          promptly after furnishing thereof, copies of any material requests
or material notices received by any Loan Party (other than in the ordinary
course of business) and copies of any statement or report furnished to any
holder of debt of any Loan Party or any of its Subsidiaries, in each case,
pursuant to the terms of any Junior Financing Documentation in a principal
amount greater than the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

 

 104 

 

 

(d)          promptly after the assertion or occurrence thereof, notice of any
action arising under any Environmental Law against, or of any noncompliance by,
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect;

 

(e)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equity holders of the Parent or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(f)          promptly (and in any event within five Business Days) after receipt
thereof by the Parent or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of the Parent or any Subsidiary; and

 

(g)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of Parent, the Borrower or any of their
respective Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant Internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent) .

 

The Administrative Agent shall have no obligation to request the delivery of or
to maintain or deliver to Lenders paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

 105 

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive information that is (i) of a type that is not publicly available and
would not be publicly available (or could not be derived from publicly available
information) if the Borrower were a public reporting company, (ii) material with
respect to the Borrower or any of its securities for purposes of Unites States
federal and state securities laws, assuming such laws were applicable to the
Borrower and its Subsidiaries and (iii) of a type that would not be publicly
disclosed in connection with any issuance by the Borrower in connection with any
issuance by it or any debt or equity securities issued pursuant to a public
offering, Rule 144A offering or other private placement where assistance by a
placement agent (all such information described in the foregoing, “MNPI”). The
Borrower hereby agrees that (w) at the Administrative Agent’s request, they will
use commercially reasonable efforts to cause all Borrower Materials to be
identified as either (A) “PUBLIC” (which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof) or (B) “PRIVATE”;
(x) by marking the Borrower Materials “PUBLIC”, the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any MNPI (although it
may be sensitive and proprietary) (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are marked “PUBLIC” as being
suitable for posting on a portion of the Platform designated “Public Side
Information” (it being understood that the Borrower and its Subsidiaries shall
not otherwise be under any obligation to mark any particular Borrower Materials
“PUBLIC”). Unless expressly marked “PUBLIC” and subject to the prior sentence,
the Administrative Agent and the Arrangers agree not to make any such Borrower
Materials available to Public Lenders.

 

Section 6.03         Notices. Notify the Administrative Agent:

 

(a)          promptly, but in any event within two (2) Business Days after a
Responsible Officer of the Borrower or any Guarantor has obtained knowledge
thereof, of the occurrence of any Default;

 

(b)          promptly after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge of any matter that has resulted or would
reasonably be expected to, individually, or in the aggregate, have a Material
Adverse Effect;

 

(c)          promptly after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge of the institution of any material,
non-frivolous, litigation not previously disclosed by the Borrower to the
Administrative Agent, or any material development in any material litigation in
each case that is reasonably likely to be adversely determined and could, if
adversely determined be reasonably expected to, individually, or in the
aggregate, have a Material Adverse Effect, or that seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated herein;

 

(d)          promptly after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge of the occurrence of any ERISA Event or Foreign
Plan Event, which would reasonably be excepted to, individually, or in the
aggregate, have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

Section 6.04         Payment of Taxes. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all of its Tax liabilities and
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent, the Borrower or such Subsidiary; except to the
extent the failure to pay, discharge or satisfy the same would not reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

 106 

 

 

Section 6.05         Preservation of Existence. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing, if such concept is applicable in its jurisdiction of
organization), permits, licenses and franchises material to conduct of its
business, except in each case of clause (a) or (b) (other than with respect to
the preservation of legal existence of Parent and the Borrower) to the extent
that failure to do so would not reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect or as otherwise permitted
hereunder.

 

Section 6.06         Maintenance of Properties. Except if the failure to do so
would not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order, repair and condition (ordinary wear and tear excepted and
casualty or condemnation excepted) and preserve or renew all of its preservable
or renewable, as applicable, United States registered patents, trademarks, trade
names and service marks necessary in the operation of its business, to the
extent permitted by applicable Laws of the United States.

 

Section 6.07         Maintenance of Insurance.

 

(a)          Except if the failure to do so would not reasonably be expected to,
individually, or in the aggregate, have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies (in the good faith judgment
of the management of the Borrower), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Parent,
the Borrower and their respective Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon reasonable written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. Each such policy
of insurance (excluding business interruption insurance) maintained in the
United States shall, as appropriate, (i) name the Administrative Agent, on
behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear and/or (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement that names the Administrative
Agent, on behalf of the Secured Parties, as the loss payee thereunder.

 

(b)          If at any time the area in which the Premises (as defined in the
Mortgages, if any) are located is designated (i) a “special flood hazard area”
in any Floor Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), (1) obtain and maintain flood insurance with
financially sound and reputable insurance companies (except to the extent that
any insurance company insuring the Mortgaged Property ceases to be sound and
reputable after the Closing Date, in which case, the Borrower shall or shall
cause the applicable Loan Party to promptly replace such insurance company with
a financially sound and reputable insurance company), in such total amount as
the Administrative Agent may from time to time reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws, and (2) promptly upon request of the
Administrative Agent, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent including, without limitation, evidence of annual renewals of such
insurance; or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as customary for similarly situated Persons engaged in the same or
similar businesses as Parent, the Borrower and their respective Subsidiaries.

 

 107 

 

 

Section 6.08         Compliance with Law; Anti-Terrorism Laws, Anti-Money
Laundering and Embargoed Persons; Environmental Laws.

 

(a)          Comply in all respects with the requirements of all Laws and all
orders, writs, injunctions, decrees and judgments applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

(b)          Conduct its business in such manner so as to not, directly or
indirectly, (i) deal in or otherwise engage in any transaction relating to, any
property or interests in property, blocked pursuant to any Anti-Terrorism Law or
(ii) engage in or conspire to engage in any transaction that violates, or
attempts to violate, any of the material prohibitions set forth in any
Anti-Terrorism Law.

 

(c)          (i) Use funds or properties of Parent, the Borrower or any of their
respective Subsidiaries to repay the Loans only to the extent it does not
constitute, to the knowledge of the Borrower, property of, or is beneficially
owned, to the knowledge of the Borrower, directly or indirectly, by any Person
that is the subject of Sanctions or trade restrictions under United States law
(each such person, an “Embargoed Person”) that is identified on (x) the “List of
Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or on
any similar list maintained by OFAC pursuant to any authorizing statute,
including, but not limited, the International Economic Powers Act (50 U.S.C.
§§1701 et seq.), The Trading with the Enemy Act (50 U.S.C. App. 1 et seq.) and
any Executive Order or any applicable Law promulgated thereunder or any similar
laws or regulations that apply to Parent, the Borrower or their respective
Subsidiaries or (y) the Executive Order, any related enabling legislation or any
other similar Executive Orders or (ii) to the knowledge of Borrower, allow any
Embargoed Person to have any direct or indirect interests in Parent, the
Borrower or any of their respective Subsidiaries, in each case, that results in
the investment in Parent, the Borrower or any of their respective Subsidiaries
(whether directly or indirectly) being prohibited by any applicable Law or the
Loans made by the Lenders (whether directly or indirectly) being in violation of
any applicable Law.

 

(d)          Except, in each case, to the extent that the failure to do so would
not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect, (i) comply, and make all reasonable efforts to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits and obtain and renew all Environmental Permits necessary
for its operations and properties and (ii) to the extent required under
Environmental Laws, conduct any investigation, mitigation, study, sampling and
testing, and undertake any cleanup or removal, remedial, corrective or other
action necessary to respond to and remove all Hazardous Materials from any of
its properties, if required by and in accordance with the requirements of
applicable Environmental Laws, unless liability for such actions is being
contested in good faith.

 

(e)          The Borrower will maintain in effect policies and procedures
designed to promote compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
the FCPA and other applicable anti-corruption laws.

 

Section 6.09         Books and Records. Maintain proper books of record and
account, in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied in respect of all material financial transactions
and matters involving the assets and business of Parent, the Borrower or such
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in a manner to allow
financial statements to be prepared in conformity with generally accepted
accounting principles that are applicable in their respective jurisdiction of
organization).

 

 108 

 

 

Section 6.10         Inspection Rights. To the extent permitted by applicable
Law, permit representatives of the Administrative Agent (and, during the
continuance of any Event of Default, representatives of each Lender may
accompany the representatives of the Administrative Agent), to visit and inspect
any of its properties (to the extent it is within such Person’s control to
permit such inspection), to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to the Borrower; provided that,
in no event shall the Borrower or any of its Subsidiaries be required pursuant
to the terms of this Section 6.10 to allow any such Person to inspect or
examine, or be required to discuss, any records, documents or other information
(a) with respect to which the Borrower or any of its Subsidiaries has
obligations of confidentiality to a non-Affiliate or (b) that is subject to
attorney client privilege; provided, further, that excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10, (ii) the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and (iii) such exercise shall be at
the Borrower’s expense; provided, further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance written
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s accountants.

 

Section 6.11         Use of Proceeds. (a) Use the proceeds of (i) the Term
Borrowings made on the Closing Date, to finance the Transactions and pay the
Transactions Costs and (ii) to the extent incurred pursuant to Section 2.01(b),
any Initial Revolving Credit Loans funded on the Closing Date to fund any
additional OID or upfront fees required to be paid by the Borrower on the
Closing Date and (b) use the proceeds of all other Borrowings after the Closing
Date, for any purpose not prohibited hereunder.

 

Section 6.12         Covenant to Guarantee Obligations and Give Security.

 

(a)          Upon the formation or acquisition of any new Subsidiaries by any
Loan Party (provided that any Excluded Subsidiary ceasing to be an Excluded
Subsidiary (including a FSHCO ceasing to be a FSHCO) shall be deemed to
constitute the acquisition of a Subsidiary for all purposes of this
Section 6.12), and upon the acquisition of any property (other than Excluded
Assets (as defined in the Security Agreement) and real property that is not
Material Real Property) by any Loan Party, which property, in the reasonable
judgment of the Administrative Agent, is not already subject to a perfected Lien
in favor of the Administrative Agent for the benefit of the Secured Parties (and
where such a perfected Lien would be required in accordance with the terms of
the Collateral Documents), the Borrower shall, in each case at the Borrower’s
expense:

 

(i)          in connection with the formation or acquisition of a Subsidiary,
within sixty (60) days after such formation or acquisition or such longer period
as the Administrative Agent may agree in its sole discretion, (A) cause each
such Subsidiary that is not an Excluded Subsidiary to duly execute and deliver
to the Administrative Agent a supplement to the Guaranty, substantially in the
form of Annex B thereto or a guaranty or a guaranty supplement in such other
form reasonably satisfactory to the Administrative Agent, guaranteeing the
Borrower’s obligations under the Loan Documents and (B) (if not already so
delivered) deliver certificates representing the Pledged Interests of each such
Subsidiary (if any) accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the Pledged
Debt (if any) of such Subsidiary indorsed in blank to the Administrative Agent,
together with, if requested by the Administrative Agent, supplements to the
Security Agreement substantially in the form of Annex A thereto or pledge or
security agreement in such other form reasonably satisfactory to the
Administrative Agent; provided that, in the case of any CFC or FSHCO, only 65%
of the issued and outstanding Voting Equity Interests of any CFC or FSHCO that
is held directly by a Loan Party shall be required to be pledged as Collateral;
provided, further, that (1) notwithstanding anything to the contrary in this
Agreement, (x) no assets owned directly or indirectly by any CFC or FSHCO,
(y) no Equity Interests in any CFC not held directly by the Borrower or a
Guarantor, and (z) no assets to the extent a security interest therein would
result in material adverse tax consequences for the Borrower and its
Subsidiaries (taken as a whole), or adverse tax consequences under Section 956
of the Code that the Borrower (in consultation with the Administrative Agent)
reasonably determines are material in relation to the value of such assets,
shall be required to be pledged as Collateral and (2) no pledge or security
agreements governed by the Law of any non-U.S. jurisdiction shall be required,

 

 109 

 

 

(ii)         in connection with the formation or acquisition of a Subsidiary,
within sixty (60) days after such formation or acquisition (or such longer
period, as the Administrative Agent may agree), furnish to the Administrative
Agent a description of the owned real and personal properties of each such
Subsidiary and their respective Subsidiaries (other than Excluded Subsidiaries)
in detail reasonably satisfactory to the Administrative Agent; provided that any
such information provided pursuant to this clause (ii) shall consist solely of
information of the type that would be set forth on Schedules I-IV of the
Security Agreement,

 

(iii)        within sixty (60) days (or, in the case of Mortgages and other
documentation related thereto, ninety (90) days) after such formation or
acquisition or any request therefor by the Administrative Agent (or such longer
period, as the Administrative Agent may agree in its sole discretion) duly
execute and deliver, and cause each such Subsidiary that is not an Excluded
Subsidiary to duly execute and deliver, to the Administrative Agent one or more
Mortgages (with respect to Material Real Properties only), supplements to the
Security Agreement (in the form of Annex A thereto or such other form reasonably
satisfactory to the Administrative Agent), IP Security Agreement Supplements and
other security agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreement, IP Security Agreement and Mortgages), securing payment of all the
Obligations (but not securing the Obligations in respect of Letters of Credit or
the Revolving Credit Facility in those states that impose a mortgage tax on
pay-downs or re-advances applicable thereto) of the applicable Loan Party or
such Subsidiary, as the case may be, under the Loan Documents and establishing
Liens on all such properties; provided that, notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property acquired by the Borrower or any other Loan Party after the Closing Date
until the date that is (1) if such Mortgaged Property relates to a property not
located in a flood zone, five (5) Business Days or (2) if such Mortgaged
Property relates to a property located in a flood zone, thirty (30) days, after
the Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower (or applicable Loan Party) of that fact and (if applicable)
notification to the Borrower (or applicable Loan Party)  that flood insurance
coverage is not available and (B) evidence of the receipt by the Borrower (or
applicable Loan Party) of such notice; and (iii) if such notice is required to
be provided to the Borrower (or applicable Loan Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance,

 

 110 

 

 

(iv)        within sixty (60) days (or, in the case of Mortgages and other
documentation related thereto, ninety (90) days) after such request, formation
or acquisition, or such longer period, as the Administrative Agent may agree in
its sole discretion, take, and cause such Subsidiary that is not an Excluded
Subsidiary to take, whatever action (including the recording of Mortgages (with
respect to Material Real Properties only), the filing of Uniform Commercial Code
financing statements, the giving of notices and delivery of stock and membership
interest certificates) as specified by the Administrative Agent as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the Mortgages, supplements to the Security Agreement, IP
Security Agreement Supplements and security agreements delivered pursuant to
this Section 6.12, in each case to the extent required under the Loan Documents
and subject to the Perfection Exceptions, enforceable against all third parties
in accordance with their terms,

 

(v)         in connection with the formation or acquisition of a Subsidiary
which will be a Subsidiary Guarantor, within sixty (60) days (or, in the case of
any local counsel opinion relating to Mortgages relating to Material Real
Property, ninety (90) days) after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree in its sole discretion,
deliver to the Administrative Agent, a signed copy of one or more opinions,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request,

 

(vi)        in connection with the formation or acquisition of a Subsidiary
(other than an Excluded Subsidiary), as promptly as practicable after the
request of the Administrative Agent, deliver to the Administrative Agent with
respect to each Material Real Property owned in fee by a Subsidiary that is the
subject of such request, title reports, fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in the applicable jurisdiction in form and
substance, with endorsements and in an amount reasonably acceptable to the
Administrative Agent (not to exceed the value of the Material Real Properties
covered thereby) and American Land Title Association/American Congress on
Surveying and Mapping form surveys, and

 

(vii)       at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, supplements to the Security Agreement, IP Security
Agreement Supplements and security agreements.

 

(b)          The foregoing shall, in each case, be subject to the Perfection
Exceptions.

 

Section 6.13         Further Assurances. Promptly upon reasonable request by the
Administrative Agent, and subject to the limitations described in Section 6.12,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Collateral
Documents.

 

 111 

 

 

Article VII
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification or other contingent
obligations and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements, in each case, as to which no claim has
been asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized), neither Parent nor the Borrower shall, nor shall permit
any of their respective Subsidiaries to, directly or indirectly:

 

Section 7.01         Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)          Liens pursuant to any Loan Document (including, without limitation,
in respect of any Incremental Term Facility);

 

(b)          Liens existing on the Closing Date and listed on Schedule 7.01
hereto (or to the extent not listed on such Schedule 7.01, where the Fair Market
Value of all property as to which such Liens under this clause (b) attach is
less than $2,000,000 in the aggregate), and any modifications, replacements,
renewals, refinancings or extensions thereof; provided that (i) the Lien does
not encumber any property other than (A) property encumbered on the Closing
Date, (B) after-acquired property that is affixed or incorporated into the
property encumbered by such Lien on the Closing Date and (C) proceeds and
products thereof (it being understood that individual financings otherwise
permitted to be secured hereunder provided by one Person may be
cross-collateralized to other such financings provided by such Person (or its
affiliates) on customary terms) and (ii) the replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by Section 7.03;

 

(c)          Liens for Taxes, assessments or governmental charges which are not
overdue for a period of more than ninety (90) days or are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization);

 

(d)          Statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business, which secure amounts not overdue for
a period of more than ninety (90) days or if more than ninety (90) days overdue,
are unfiled (or if filed, have been discharged or are stayed) and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)          Liens, pledges or deposits in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation, (ii) securing liability for reimbursement or
indemnification obligations of (including bank guarantees for the benefit of)
insurance carriers providing property, casualty or liability insurance to
Parent, the Borrower or any of their respective Subsidiaries or (iii) securing
obligations in respect of letters of credit that have been posted by the
Borrower or any of its Subsidiaries to support the payment of items set forth in
clauses (i) and (ii);

 

 112 

 

 

(f)          Liens to secure the performance of tenders, statutory obligations,
bids, trade contracts, governmental contracts, leases and other contracts (other
than Indebtedness for borrowed money), statutory obligations, licenses, surety,
stay, customs and appeal bonds, performance and return-of-money bonds,
performance and completion guarantees and other obligations of a like nature
(including (i) those to secure health, safety and environmental obligations,
(ii) those required or requested by any Governmental Authority and (iii) letters
of credit issued in lieu of any such bonds or to support issuance thereof) and
other Liens in favor of providers of performance or surety bonds pursuant to
customary indemnity and other similar arrangements entered into in connection
therewith incurred in the ordinary course of business;

 

(g)          (i) easements (including reciprocal easement arrangements),
reservations, rights-of-way, restrictions (including building, zoning and
similar restrictions), utility agreements, covenants, reservations,
encroachments, protrusions, changes and other similar encumbrances and title
defects affecting real property which, in the aggregate, do not in any case
materially and adversely interfere with the ordinary conduct of the business of
Parent, the Borrower and their respective Subsidiaries on the properties subject
thereto, taken as a whole, (ii) mortgages, liens, security interests,
restrictions, encumbrances or any other matter of record that have been placed
by any developer, landlord or other third party on property over which Parent,
the Borrower or any of their respective Subsidiaries has easement rights or a
leasehold, and subordination or similar agreements relating thereto, (iii)
ground leases (other than with respect to the Mortgaged Properties) in the
ordinary course in respect of real property on which facilities owned or leased
by the Loan Parties or any of their Subsidiaries are located and (iv) Liens
arising on any real property as a result of any eminent domain, condemnation or
similar proceeding being commenced with respect to such real property;

 

(h)          Liens securing judgments, or arising by reason of a judgment,
decree or court order, in each case not constituting an Event of Default under
Section 8.01(h);

 

(i)          Liens securing Indebtedness permitted under Section 7.03(e)
(including Liens securing Permitted Refinancing of the Indebtedness secured by
such Lien); provided that (i) such Liens (other than any Liens securing any
Permitted Refinancing of the Indebtedness secured by such Liens) attach prior
to, concurrently with or within two hundred seventy (270) days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property (except for replacements, additions and accessions to such
property) other than the property financed by such Indebtedness and the proceeds
and the products thereof and accessories thereto and (iii) with respect to
leases evidencing Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets other than the assets subject to such leases and
the proceeds and products thereof, additions and accessions thereto, and
customary security deposits; provided that individual financings otherwise
permitted to be secured hereunder provided by one Person (or its affiliates) may
be cross-collateralized to other similar financings provided by such Person (or
its affiliates) on customary terms;

 

(j)          leases, licenses, subleases or sublicenses granted to others that
do not interfere in any material respect with the business of Parent, the
Borrower and their respective Subsidiaries, taken as a whole;

 

(k)          licenses or sublicenses (or other grants of rights to use or
exploit) of IP Rights granted to others that do not interfere in any material
respect with the business of Parent, the Borrower and their respective
Subsidiaries, taken as a whole;

 

(l)          Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person, or supporting trade payables,
warehouse receipts or similar facilities entered into, to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

 113 

 

 

(m)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

(n)          Liens (i) on cash or Cash Equivalents advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment, (ii)
arising out of conditional sale, title retention, consignment or similar
arrangements for the purchase or sale of goods entered into by Parent, the
Borrower or any of their respective Subsidiaries in the ordinary course of
business, (iii) solely on any cash earnest money deposits made by Parent, the
Borrower or any of their respective Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder or (iv) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05 (or, to dispose of any property in a transaction not constituting a
Disposition hereunder);

 

(o)          Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.03(k); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary and (ii) such Liens do not
extend to any assets other than the assets of the acquired Person;

 

(p)          Liens arising from precautionary UCC financing statement (or
similar filings under applicable Law) filings regarding leases, consignment or
bailee arrangements, or other non-Indebtedness arrangements, entered into by
Parent, the Borrower or any of their respective Subsidiaries;

 

(q)          any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease, sublease, license (or
other grants of rights to use or exploit) or sublicense agreement or secured by
a lessor’s, sublessor’s, licensee’s, sublicensee’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense permitted by this
Agreement (including software and other technology licenses), and any Lien
deemed to exist in connection with software escrow arrangements entered into by
Parent, the Borrower or any of their respective Subsidiaries with third parties
that do not interfere in any material respect with the business of Parent, the
Borrower and their respective Subsidiaries, taken as a whole;

 

(r)          Liens on Cash Collateral granted in favor of any Lenders and/or L/C
Issuers created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement;

 

(s)          Liens that are customary contractual rights of setoff (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Parent, the Borrower or any
of their respective Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Parent, the Borrower
or any of their respective Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of Parent, the Borrower or any of
their respective Subsidiaries in the ordinary course of business;

 

 114 

 

 

(t)          (i) deposits made in the ordinary course of business to secure
liability to insurance carriers and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of insurance premiums with respect
thereto;

 

(u)          Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted hereunder;

 

(v)         Liens on property constituting Collateral of the Loan Parties
securing obligations issued or incurred under (including any Guarantee thereof
permitted under Section 7.03(c)) any Incremental Equivalent Debt and the
Incremental Equivalent Debt Documentation related thereto and any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof), in each
case, to the extent required by the documentation in respect of such notes or
loans, as applicable; provided that at the time of incurrence thereof such
obligations are permitted to be secured pursuant to Section 2.20; and

 

(w)          other Liens securing obligations outstanding in an aggregate
principal amount not to exceed $10,000,000.

 

Any Lien permitted under this Section 7.01 may extend to the proceeds and
products of the collateral subject to such Lien. Notwithstanding anything in the
foregoing to the contrary, Parent shall not be permitted to incur any Liens upon
any of its property, assets or revenues to the extent such Lien secures debt for
borrowed money; provided that the foregoing sentence shall not apply to Liens in
connection with this Agreement.

 

Section 7.02         Investments. Make or hold any Investments, except:

 

(a)          Investments held by Parent, the Borrower or any of their respective
Subsidiaries in the form of Cash Equivalents or that were Cash Equivalents when
such Investment was made;

 

(b)          loans or advances to officers, directors, managers, consultants and
employees of Parent, the Borrower or any of their respective Subsidiaries
(i) for travel, entertainment, relocation and analogous ordinary business
purposes in the ordinary course of business or constituting advances of payroll
payments and expenses, in an aggregate amount not to exceed $2,500,000 at any
time outstanding, (ii) relating to indemnification or reimbursement in respect
of liability relating to their serving in any such capacity in the ordinary
course of business, and (iii) in connection with such Person’s purchase of
Equity Interests of Parent, the Borrower or any of their respective
Subsidiaries; provided that no cash is actually advanced pursuant to this clause
(iii) other than to pay Taxes due in connection with such purchase unless such
cash is promptly repaid or contributed to a Loan Party;

 

(c)          Investments (i) by the Borrower or any of its Subsidiaries in any
Loan Party (excluding Parent), (ii) by any Subsidiary of the Borrower that is
not a Loan Party in any other Subsidiary of the Borrower that is also not a Loan
Party and (iii) by Loan Parties in any Subsidiary of the Borrower that is not a
Loan Party so long as such Investment is part of a series of simultaneous
Investments by Subsidiaries of the Borrower in other Subsidiaries of the
Borrower that result in the proceeds of the initial Investment being invested in
one or more Loan Parties;

 

 115 

 

 



(d)          Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business (including advances made to distributors),
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client contacts,
and Investments consisting of prepayments to suppliers, licensors and licensees
in the ordinary course of business and (ii) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 

(e)          to the extent constituting Investments, transactions expressly
permitted under Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of
non-cash consideration for the Dispositions of assets permitted thereunder),
7.06 and 7.12, in each case, other than any provision in any of the foregoing
Sections generally permitting transactions permitted by this Section 7.02;

 

(f)          Investments in existence on, or that are made pursuant to legally
binding written commitments that are in existence on, the Closing Date and are,
in each case, set forth on Schedule 7.02, and any modification, replacement,
renewal or extension thereof; provided that no such modification, replacement,
renewal or extension shall increase the amount of Investments then permitted
under this Section 7.02(f), except pursuant to the terms of such Investment in
existence on the Closing Date or as otherwise permitted by this Section 7.02;

 

(g)          Investments in Swap Contracts permitted under Section 7.03;

 

(h)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)           (i) the Transactions and (ii) Investments constituting a Permitted
Acquisition:

 

(j)          Investments in the ordinary course of business, consisting of
(i) endorsements for collection or deposit, (ii) customary trade arrangements
with customers, (iii) loans or advances made to distributors, (iv) advances of
payroll payments to employees or other advances of salaries or compensation
(including advances against commissions) to employees and sales representatives
and (v) Investments maintained in connection with any Loan Party’s deferred
compensation plan;

 

(k)          the contribution of intellectual property rights pursuant to joint
marketing arrangements with Persons other than Parent, the Borrower and their
respective Subsidiaries in the ordinary course of business;

 

(l)           so long as no Default shall have occurred and be continuing or
would result therefrom, other Investments in an aggregate principal amount not
to exceed $18,000,000, at any time outstanding;

 

(m)          Investments held by a Person that is acquired and becomes a
Subsidiary or held by a company merged or amalgamated or consolidated into any
Subsidiary, in each case after the Closing Date and in accordance with this
Section 7.02 and/or Section 7.04, as applicable, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

(n)          to the extent constituting an Investment, any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction;

 

(o)          Investments by any Loan Party in a Foreign Subsidiary for purposes
of funding receivables arising from transfer pricing and the ordinary course
operations of such Foreign Subsidiary in an aggregate principal amount not to
exceed, when aggregated with any Investments made pursuant to Section 7.02(p)
below, $10,000,000;

 

 116 

 

 

(p)          Investments by any Loan Party in any Subsidiary that is not a Loan
Party in an aggregate principal amount not to exceed, when aggregated with any
Investments made pursuant to Section 7.02(o) above, $10,000,000;

 

(q)          Investments consisting of operating deposit accounts maintained in
the ordinary course of business;

 

(r)           Investments to the extent that (x) payment for such Investments is
made by the issuance of, or from the proceeds of the issuance of, Equity
Interests (other than Disqualified Equity Interests) of Parent or (y) such
Investments are contributed by Parent to the common equity capital of the
Borrower; and

 

(s)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, other Investments if immediately after
giving effect thereto, the Borrower would be in compliance, on a Pro Forma
Basis, with a Total Net Leverage Ratio not to exceed 2.00:1.00.

 

Section 7.03         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness of the Loan Parties under the Loan Documents
(including, without limitation, in respect of any Incremental Term Facility);

 

(b)          Indebtedness outstanding or committed to be incurred on the Closing
Date and listed on Schedule 7.03 (other than the Convertible Notes) and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof);
provided that any such Indebtedness owed by a Subsidiary that is not a Loan
Party may be assumed from time to time by any other Subsidiary that is not a
Loan Party;

 

(c)          Guarantees incurred by the Borrower or any Subsidiary thereof in
respect of Indebtedness of the Borrower or any other Subsidiary that is
permitted to be incurred under this Agreement; provided that any such Guarantee
by a Loan Party of Indebtedness incurred by a non-Loan Party shall constitute an
Investment by such Loan Party pursuant to Section 7.02(p) and shall be required
to be permitted thereunder (and shall constitute a utilization thereof);

 

(d)          Indebtedness of (i) any Loan Party owing to any other Loan Party,
(ii) any Subsidiary that is not a Loan Party owed to any other Subsidiary that
is not a Loan Party and (iii) any Loan Party owed to any Subsidiary which is not
a Loan Party; provided that any Indebtedness incurred pursuant to this clause
(d)(iii) shall constitute an Investment made by the obligee of such Indebtedness
and shall be required to be in compliance with Section 7.02; provided, further,
that all such Indebtedness of any Loan Party under this clause (d)(iii) must be
expressly subordinated to the Obligations on the terms of the Intercompany
Subordination Agreement or subject to subordination terms substantially
identical to the subordination terms set forth in Exhibit I, in each case within
sixty (60) days of the incurrence of such Indebtedness or such later date as the
Administrative Agent shall reasonably agree in its sole discretion;

 

(e)          (i) Capitalized Lease Obligations and purchase money obligations
(including obligations in respect of mortgage, industrial revenue bond,
industrial development bond and similar financings) to finance the purchase,
construction, lease, repair or improvement of fixed or capital assets; provided,
however, that (A) such Indebtedness is incurred prior to or within 270 days
after such acquisition or the completion of such purchase, construction, lease,
repair or improvement and (B) the aggregate principal amount of all such
Indebtedness at any one time outstanding, together with the aggregate principal
amount of Permitted Refinancings outstanding pursuant to clause (ii) below,
shall not exceed $18,000,000 and (ii) any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

 117 

 

 

(f)          Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business and not for speculative purposes;

 

(g)          Indebtedness of any Subsidiary that is not a Loan Party owed to any
Loan Party; provided that any such Indebtedness shall constitute an Investment
by such Loan Party pursuant to Section 7.02(p) and shall be required to be
permitted thereunder (and shall constitute a utilization thereof);

 

(h)          Indebtedness representing (1) deferred compensation or stock-based
compensation to directors, officers, managers, employees and other service
providers of Parent, the Borrower and their respective Subsidiaries or (2) to
the extent constituting Indebtedness, unfunded pension fund and other employee
benefit plan obligations and liabilities incurred in the ordinary course of
business to the extent they do not result in an Event of Default under Section
8.01(i);

 

(i)          Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors, managers, consultants and
employees, their respective estates, heirs, family members, spouses, domestic
partners or former spouses or former domestic partners to finance the purchase
or redemption of Equity Interests of any Loan Party permitted by Section 7.06;

 

(j)          Indebtedness in respect of indemnification, purchase price
adjustments, earnouts or other similar obligations incurred by Parent, the
Borrower or any of their respective Subsidiaries in a Permitted Acquisition or
similar Investment or Disposition under agreements which provide for
indemnification, the adjustment of the purchase price or for similar
adjustments;

 

(k)          so long as no Event of Default exists or would result therefrom,
Indebtedness of a Person or Indebtedness attaching to assets of a Person that,
in either case, becomes a Subsidiary (or is merged or consolidated with or into
the Borrower or a Subsidiary thereof) or Indebtedness attaching to assets that
are acquired by the Borrower or any Subsidiary thereof (including any
Indebtedness assumed by the Borrower or any Subsidiary thereof in connection
with any acquisition of any assets or Person), in each case after the Closing
Date as the result of a Permitted Acquisition or other Investment permitted by
Section 7.02 (other than Section 7.02(e)) to the extent existing at the time of
such Permitted Acquisition or similar Investment and any Permitted Refinancing
thereof (or successive Permitted Refinancings thereof); provided that (i) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
similar Investment and (ii) on the date of determination, immediately after
giving effect to such incurrence or assumption of Indebtedness in connection
therewith and the related acquisition or similar Investment, the Borrower and
its Subsidiaries shall be in Pro Forma Compliance with a Total Net Leverage
Ratio not to exceed 3.50:1.00; provided that the aggregate principal amount of
any Indebtedness assumed pursuant to this Section 7.03(k) by a Subsidiary that
is not a Loan Party shall not, in the aggregate, exceed $15,000,000 at any time
outstanding;

 

(l)          Indebtedness in respect of cash management obligations and netting
services, overdraft protections, employee credit card programs, automatic
clearinghouse arrangements and similar arrangements in each case in connection
with deposit accounts and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

 

 118 

 

 

(m)         Indebtedness in an aggregate principal amount not to exceed
$25,000,000, at any time outstanding;

 

(n)          Indebtedness incurred by the Borrower or any Subsidiary thereof in
respect of any banker’s acceptances, bank guarantees, letters of credit,
warehouse receipts or similar instruments entered into in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims;

 

(o)          (i) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any Subsidiary thereof and (ii) Indebtedness consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business or
consistent with past practice;

 

(p)          Indebtedness of the Borrower or any Subsidiary thereof as an
account party in respect of trade letters of credit issued in the ordinary
course of business;

 

(q)          Guarantees (i) in respect of any travel and other reimbursable
business expenses incurred by employees of the Borrower or any of its
Subsidiaries in the ordinary course of business and (ii) incurred in the
ordinary course of business in respect of obligations of or to suppliers,
customers, franchisees, lessors, licensees, sublicensees or distribution
partners;

 

(r)          all premiums (if any), interest (including post-petition interest),
fees, expenses, defeasance costs, charges and additional or contingent interest
on obligations described in this Section 7.03;

 

(s)          (i) Indebtedness in respect of the Convertible Notes in an
aggregate principal amount not to exceed $149,500,000 at any time outstanding,
plus the aggregate amount of fees, costs and expenses (including underwriting
commissions paid as discounts) incurred in connection with such financing and
(ii) any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof);

 

(t)           to the extent constituting Indebtedness, obligations in respect of
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction;

 

(u)           Incremental Equivalent Debt and any Permitted Refinancing thereof
(or successive Permitted Refinancings thereof), in each case incurred in
accordance with this Agreement; and

 

(v)          deferred purchase price obligations due to sellers incurred in
connection with Permitted Acquisitions (including post-closing net working
capital adjustments and earn-outs) and, to the extent constituting Indebtedness,
retention payments to former owners of entities acquired by the Borrower or a
Subsidiary pursuant to a Permitted Acquisition or pursuant to a transaction
prior to the Original Closing Date; provided that the Senior Secured Net
Leverage Ratio shall not be greater than 2.00:1.00 on a Pro Forma Basis as
though such obligations had been incurred on the last day of the most recently
ended Test Period and as though, for purposes of Consolidated Net Income, such
Permitted Acquisition closed on the first day of such Test Period; provided,
further, that any such obligation is payable in Equity Interests of the Parent.

 

 119 

 

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

 

Section 7.04         Fundamental Changes. Merge, dissolve, liquidate,
amalgamate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)           any Subsidiary (or any other Person) may merge, amalgamate or
consolidate with (i) the Borrower (including a merger, the purpose of which is
to reorganize the Borrower into a new jurisdiction in any State of the United
States of America); provided that the Borrower shall be the continuing or
surviving Person or the surviving Person shall expressly assume the obligations
of the Borrower under the Loan Documents pursuant to documents reasonably
acceptable to the Administrative Agent (provided that the Borrower must be the
surviving Person in any such transaction with an Excluded Subsidiary) or
(ii) any one or more other Subsidiaries; provided, further, that when any
Guarantor is merging or amalgamating with another Subsidiary that is not a Loan
Party the Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall assume such Guarantor’s obligations under
the Loan Documents;

 

(b)           (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve, or the Borrower or any Subsidiary
may (if the validity, perfection and priority of the Liens securing the
Obligations is not adversely affected thereby) change its legal form if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Subsidiaries taken as a whole and is not disadvantageous to
the Lenders in any material respect (it being understood that in the case of any
liquidation or dissolution of a Subsidiary that is a Guarantor, such Subsidiary
shall at or before the time of such liquidation or dissolution transfer its
assets to another Subsidiary that is a Loan Party unless such Disposition of
assets is permitted hereunder; and in the case of any change in legal form, a
Subsidiary that is a Loan Party will remain a Loan Party unless such Loan Party
is otherwise permitted to cease being a Loan Party hereunder and a Domestic
Subsidiary shall remain a Domestic Subsidiary);

 

(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Subsidiary; provided that if the transferor in such transaction is a Guarantor,
then (i) the transferee must be a Loan Party and (ii) to the extent constituting
an Investment, such Investment must be permitted by Section 7.02 (other than
Section 7.02(e));

 

(d)           any Subsidiary may merge, amalgamate or consolidate with, or
dissolve into, any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that (i) the
continuing or surviving Person shall, to the extent subject to the terms hereof,
have complied with the requirements of Section 6.12, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02 (other than Section 7.02(e)), (iii) to the extent
constituting a Disposition, such Disposition must be permitted hereunder and
(iv) to the extent such Subsidiary is a Loan Party, it must remain a Loan Party
and to the extent such Subsidiary is a Domestic Subsidiary, it must remain a
Domestic Subsidiary;

 

(e)           any Subsidiary may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person or Dispose of all or substantially all
of its assets in order to effect a Disposition permitted pursuant to Section
7.05;

 

 120 

 

 

(f)          any Investment permitted by Section 7.02 (other than Section
7.02(e)) may be structured as a merger, consolidation or amalgamation;

 

(g)          the Borrower may merge, consolidate or amalgamate with any other
Person in which the Borrower is not the surviving Person (any such Person, the
“Successor Company”); provided that (i) (A) the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) prior to or on
the date of any such transaction, the Successor Company shall expressly assume
all the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) the
Successor Company shall cause such amendments, supplements or other instruments
to be executed, delivered, filed and recorded (and deliver a copy of same to the
Administrative Agent) in such jurisdictions as may be required by applicable Law
to preserve and protect the Lien of the Collateral Documents on the Collateral
owned by or transferred to the Successor Company, together with such financing
statements as may be required to perfect any security interests in such
Collateral which may be perfected by the filing of a financing statement under
the UCC of the relevant states, (D) the Collateral owned by or transferred to
the Successor Company shall (a) continue to constitute Collateral under the
Collateral Documents, (b) be subject to the Lien in favor of and for the benefit
of the Secured Parties, and (c) not be subject to any Lien other than Liens
permitted by Section 7.01, in each case except as otherwise permitted by the
Loan Documents, the property and assets of the Person which is merged or
consolidated with or into the Successor Company, to the extent that they are
property or assets of the types which would constitute Collateral under the
Collateral Documents, shall be treated as after-acquired property and the
Successor Company shall take such action as may be reasonably necessary to cause
such property and assets to be made subject to the Lien of the Collateral
Documents in the manner and to the extent required in the Collateral Documents,
(E) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its guaranty shall apply to the
Successor Company’s obligations under the Loan Documents, (F) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (G) if requested by the Administrative
Agent, each mortgagor of a Mortgaged Property, unless it is the other party to
such merger or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, (H) if requested
by the Administrative Agent, the Borrower shall have delivered a legal opinion
of counsel in form satisfactory to the Administrative Agent with respect to the
matters set forth in this Section 7.04(g) and (I) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document preserves the enforceability of this Agreement, the Guaranty and the
Collateral Documents and the perfection of the Liens under the Collateral
Documents; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement; and

 

(h)          Parent, the Borrower and their respective Subsidiaries may
consummate the Transactions.

 

Section 7.05         Dispositions. Make any Disposition, except:

 

(a)          Dispositions of obsolete, uneconomic, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used, useful or economically practicable to
maintain in the conduct of the business of Parent, the Borrower and their
respective Subsidiaries (including allowing any registrations or any
applications for registration of any intellectual property rights owned by
Parent, the Borrower and their respective Subsidiaries to lapse or go
abandoned);

 

 121 

 

 

 

(b)          Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) an amount equal to the net proceeds of such Disposition is promptly
applied to the purchase price of such replacement property;

 

(d)          to the extent constituting a Disposition, (i) Investments permitted
by Section 7.02 and (ii) Restricted Payments permitted by Section 7.06, in each
case excluding any provision of such applicable Sections generally permitting
transactions permitted by this Section 7.05;

 

(e)          Dispositions of (i) Cash Equivalents in the ordinary course of
business and (ii) accounts receivables in the ordinary course of business in
connection with the collection or compromise thereof;

 

(f)          (i) Dispositions of accounts receivable (including in a true sale
fashion) in connection with the factoring, collection or compromise thereof and
(ii) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

 

(g)          [Reserved];

 

(h)          sales, Disposition or contributions of property (including IP
Rights) (A) between Loan Parties, (B) between Subsidiaries (other than Loan
Parties), (C) by Subsidiaries that are not Loan Parties to the Loan Parties or
(D) by Loan Parties to any Subsidiary that is not a Loan Party; provided that
(1) the portion (if any) of any such Disposition made for less than Fair Market
Value and (2) any non-cash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Subsidiary;

 

(i)          leases, subleases occupancy agreements or assignment of property in
the ordinary course of business;

 

(j)          transfers of (i) property subject to Casualty Events,
(ii) condemned property as a result of the exercise of “eminent domain” or other
similar powers to the respective Governmental Authority or agency that has
condemned the same (whether by deed in lieu of condemnation or otherwise) and
(iii) property arising from foreclosure or similar action or that have been
subject to a casualty to the respective insurer of such real property as part of
an insurance settlement; provided that the Net Cash Proceeds received by Parent,
the Borrower or a Subsidiary of the foregoing from Dispositions made pursuant to
this clause (j) are applied to prepay Loans to the extent required by Section
2.05(b)(i);

 

(k)          any Disposition of any asset between or among the Subsidiaries of
the Borrower as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to this Section 7.05;

 

(l)          Dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; provided that the Net Cash
Proceeds received by Parent, the Borrower or a Subsidiary of the foregoing from
Dispositions made pursuant to this clause (l) are applied to prepay Loans to the
extent required by Section 2.05(b)(i);

 

 122 

 

 

(m)         the transfer for fair value of property (including Equity Interests
of Subsidiaries of the Borrower) to another Person in connection with a joint
venture arrangement with respect to the transferred property; provided that such
transfer is permitted under Section 7.02(l);

 

(n)          the unwinding or termination of Swap Contracts permitted hereunder
pursuant to their terms;

 

(o)          Dispositions by the Borrower or any Subsidiary thereof not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition no Default shall have occurred and be continuing or would
result therefrom, (ii) such Disposition shall not be for a substantial portion
of the Collateral, (iii) such Disposition shall be for no less than the Fair
Market Value of such property at the time of such Disposition, (iv) at least 75%
of the purchase price for such property shall be paid to the Borrower or such
Subsidiary, as applicable, in the form of cash or Cash Equivalents; provided,
however, that for the purposes of this clause (o)(iv), the following shall be
deemed to be cash: (x) any securities received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received in the conversion) within one hundred eighty (180) days
following the closing of the applicable Disposition and (y) any Designated
Non-Cash Consideration in respect of such Disposition shall have an aggregate
Fair Market Value, taken together with the Designated Non-Cash Consideration in
respect of all other Dispositions, not in excess of $18,000,000 (with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured as
of the time received) and (v) the Net Cash Proceeds received by the Borrower or
a Subsidiary thereof from Dispositions made pursuant to this clause (o) are
applied to prepay Loans to the extent required by Section 2.05(b)(i);

 

(p)          the Disposition of assets acquired pursuant to or in order to
effectuate a Permitted Acquisition or an Investment permitted pursuant to
Section 7.02, which assets are not used or useful to the core or principal
business of Parent, the Borrower and their respective Subsidiaries;

 

(q)          any issuance of, or Disposition in connection with, directors’
qualifying shares or investments by residents of a particular jurisdiction as,
and to the extent, mandated by relevant foreign law; and

 

(r)          any abandonment, cancellation, non-renewal or discontinuance of use
or maintenance of Intellectual Property (or rights relating thereto) of any Loan
Party that the Borrower determines in good faith is desirable in the conduct of
its business.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent is authorized to, and, upon request, shall, take any
actions necessary or deemed appropriate in order to effect the foregoing.

 

Section 7.06         Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)          each Subsidiary may make Payments to the Borrower and to other
Subsidiaries that directly or indirectly own Equity Interests of such Subsidiary
(and, in the case of a Restricted Payment by a non-wholly owned Subsidiary, to
the Borrower and any such other Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests, it
being understood, however, that any such Subsidiary may exclude one or more
classes of equity holders from any such Restricted Payment so long as the class
or classes of equity interests owned by any Loan Party or any Subsidiary are not
excluded from any such Restricted Payment);

 

 123 

 

 

(b)          Parent, the Borrower and each of their respective Subsidiaries may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests) of such Person;

 

(c)          to the extent constituting Restricted Payments, the Borrower and
the Subsidiaries may take actions expressly permitted by Sections 7.02 (other
than Sections 7.02(e)), 7.04, 7.08 or 7.12);

 

(d)          Borrower or any Subsidiary may make Restricted Payments to Parent:

 

(i)          the proceeds of which shall be used by Parent to pay (a) its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, plus any
reasonable and customary indemnification claims made by directors, officers or
employees of Parent or (b) the fees and other amounts described in Sections
7.08(e) and (l) to the extent that the Borrower or any Subsidiary would be then
permitted under such Section 7.08(e) or (l), as applicable to pay such fees and
other amounts directly;

 

(ii)         the proceeds of which will be used to repurchase, retire or
otherwise acquire the Equity Interests of Parent or any of its Subsidiaries from
current or former directors, managers, officers, employees, consultants or
independent contractors or members of management of Parent, the Borrower or any
Subsidiary (or their estate, heirs, beneficiaries under their estates, family
members, spouse, former spouse, domestic partner and/or former domestic
partner), in each case in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, benefit plan or agreement, stock subscription plan, employment
termination agreement or any other employment agreements, partnership agreement
or equity holders’ agreement in an aggregate amount, except with respect to
non-discretionary repurchases, acquisitions, retirements or redemptions pursuant
to the terms of any stock option or stock appreciation rights plan, any
management, director and/or employee stock purchase, ownership or incentive
plan, benefit plan or agreement, stock subscription plan, employment termination
agreement or any other employment agreement, partnership agreement or equity
holders’ agreement, not in excess of $5,000,000 in any fiscal year of the
Borrower plus any unutilized portion of such amount in the immediately preceding
fiscal year (provided that such amount shall not, in any event, exceed
$10,000,000 in any fiscal year);

 

(iii)        the proceeds of which are applied to the purchase or other
acquisition by Parent of all or substantially all of the property and assets or
business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interests in a
Person or to finance any Investment permitted to be made pursuant to Section
7.02 as if such Investment were made by the Borrower or any Subsidiary; provided
that if such purchase, other acquisition or other Investment had been made by
the Borrower or any Subsidiary, it would have constituted a Permitted
Acquisition or other Investment permitted under Section 7.02; provided, further,
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such purchase, other acquisition or other Investment and
(B) Parent shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) and any liabilities
assumed to be contributed to the Borrower or any Subsidiary or (2) the merger
(to the extent permitted in Section 7.04) into the Borrower or any Subsidiary of
the Person formed or acquired in order to consummate such purchase, other
acquisition or other Investment;

 

 124 

 

 

(iv)        the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to directors, managers, officers and employees of
Parent, in each case, to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of the Parent and its
Subsidiaries; and

 

(v)         to the extent constituting Restricted Payments, amounts that would
be permitted to be paid directly by the Parent or its Subsidiaries under Section
7.08 (other than Section 7.08(f));

 

(e)          Parent and Borrower may (i) make scheduled payments of interest on
the Convertible Notes as when due under the terms thereof and of the Convertible
Notes Indenture, as in effect on the date hereof, and (ii) honor any request by
a holder of the Convertible Notes to convert all or a portion of their
Convertible Notes into common Equity Interests of Parent and, so long as no
Default or Event of Default shall have occurred and be continuing, may make cash
payments in lieu of fractional shares in connection with any such conversion;

 

(f)          the Borrower and any Subsidiary may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination of its
Equity Interests or any Permitted Acquisition (or similar Investment) and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion;

 

(g)          the payment of dividends and distributions within sixty (60) days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would otherwise be permitted pursuant to this Section
7.06;

 

(h)          Restricted Payments in amounts sufficient to permit Parent to pay
its consolidated, combined or similar tax liability with respect to income,
franchise or similar taxes in respect of the Borrower and its Subsidiaries in
the event that the Borrower files a consolidated, combined or similar type
income tax return with Parent; provided that the amount of such Restricted
Payments shall not be greater than the amount of such taxes that would have been
due and payable by the Borrower and the Borrower’s Subsidiaries had the Borrower
filed a consolidated, combined or similar type income tax return as the parent
of a consolidated group that included only the Borrower and the Borrower’s
Subsidiaries;

 

(i)          the Borrower or Parent may redeem in whole or in part any Equity
Interests of the Borrower or Parent solely as part of an exchange for another
class of Equity Interests or rights to acquire Equity Interests or with proceeds
from substantially concurrent equity contributions from, or issuances of new
shares of its Equity Interests to, any Person other than Borrower or any of its
Subsidiaries; provided that any terms and provisions material to the interests
of the Lenders, when taken as a whole, contained in such other class of Equity
Interests of the Borrower or Parent are no more adverse (taken as a whole in any
material respect) to the Lenders than those contained in the Equity Interests
redeemed thereby;

 

(j)          each Subsidiary of the Borrower, or its direct or indirect parent
(other than the Borrower), may repurchase its Equity Interests owned by any of
its minority owners upon a direct or indirect sale of such Subsidiary or of all
or substantially all of such Subsidiary’s assets (provided that such sale is
permitted under this Agreement);

 

 125 

 

 

(k)          so long as no Default shall have occurred and be continuing or
would result therefrom, other Restricted Payments not in excess of $15,000,000
in the aggregate;

 

(l)          the Borrower may declare and make Restricted Payments to Parent and
Parent may in turn make Restricted Payments from such amounts so long as (i) no
Default has occurred and is continuing and (ii) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to such Restricted Payment on a Pro Forma
Basis (A) the Loan Parties would be in compliance with the financial covenants
set forth in Section 7.10 recomputed as of the end of the most recently ended
Test Period, (B) the Senior Secured Net Leverage Ratio recomputed as of the end
of the most recently ended Test Period would not be greater than 2.00:1.00 and
(C) the Total Net Leverage Ratio recomputed as of the end of the most recently
ended Test Period would not be greater than 4.00:1.00;

 

(m)         Parent may make conversion payments on the Convertible Notes in cash
upon an early conversion or termination thereof so long as (i) no Default has
occurred and is continuing or would occur as a result thereof, (ii) the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that after giving effect to such conversion payments
on a Pro Forma Basis (x) the Loan Parties are in compliance with the financial
covenants set forth in Section 7.10 recomputed as of the end of Applicable
Period, (y) the Senior Secured Net Leverage Ratio recomputed as of the end of
the Applicable Period is not greater than 2.00:1.00 and (z) the Total Net
Leverage Ratio recomputed as of the end of the Applicable Period is not greater
than 4.00:1.00 and (iii) no conversion payments are made with the proceeds of
any Loans;

 

(n)          so long as no Default shall have occurred and be continuing, Parent
may make premium payments in connection with a Permitted Bond Hedge Transaction
and settle any related Permitted Warrant Transaction (i) by delivery of shares
of Parent’s common stock upon net share settlement thereof or (ii) by set-off
against the related Permitted Bond Hedge Transaction and payment of an early
termination amount thereof in common stock upon any early termination thereof;

 

(o)          Restricted Payments made (i) on the Closing Date to consummate the
Transactions and (ii) in order to satisfy indemnity and other similar
obligations under the Acquisition Agreement; and

 

(p)          Restricted Payments to acquire the Equity Interests of Parent made
pursuant to any stock option or stock appreciation rights plan, any management,
director and/or employee stock ownership or incentive plan, benefit plan or
agreement, stock subscription plan, employment termination agreement, employee
stock purchase plan or any other employment agreements, in each case, as in
effect on the Closing Date (or otherwise no less favorable to Parent, the
Borrower and their respective Subsidiaries than any such plans in effect on the
Closing Date); provided that (i) at least 75% of the proceeds for any such
acquisition of Equity Interests shall be with proceeds contributed to Parent,
the Borrower or one or more of its subsidiaries from an employee thereof and
(ii) any such acquired Equity Interests shall be promptly contributed to such
employee.

 

Section 7.07         Change in Nature of Business; Conduct of Business. Engage
in any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

 

 126 

 

 

Section 7.08         Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than (a) transactions among Loan Parties, (b)
transactions between one or more Subsidiaries of the Borrower, so long as no
such Subsidiary is a Loan Party, (c) on fair and reasonable terms substantially
as favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (d) customary fees and indemnities may be
paid to, and customary indemnification agreements (or similar arrangement) may
be made with, any directors, officers, employees or members of management of
Parent, the Borrower and the other Subsidiaries and reasonable out-of-pocket
costs of such Persons may be reimbursed, (e) employment, compensation, bonus,
incentive, retention and severance arrangements and health, disability and
similar insurance or benefit plans or other benefit arrangements between Parent,
the Borrower or any of their respective Subsidiaries thereof and their
respective directors, officers, employees or managers (including management and
employee benefit plans or agreements, retirement or savings plans, vacation
plans, subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former employees, officers, directors, managers, consultants or
independent contractors and stock option or incentive plans and other
compensation arrangements) in the ordinary course of business or as otherwise
approved by the board of directors (or other similar governing body) of Parent,
the Borrower or any their respective Subsidiaries, (f) Restricted Payments
permitted under Section 7.06 (excluding provisions thereof generally permitting
transactions permitted by this Section 7.08), (g) Investments permitted under
Section 7.02 (excluding provisions thereof generally permitting transactions
permitted by this Section 7.08), (h) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment to
any such agreement to the extent such an amendment is not materially adverse,
taken as a whole, to the Lenders in any material respect, (i) transactions
between a Loan Party and any Person that is an Affiliate solely due to the fact
that a director of such Person is also a director of any Loan Party; provided,
however, that such director abstains from voting as a director of such Loan
Party, as the case may be, on any matter involving such other Person, (j) the
issuance of Equity Interests (i) in connection with employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of Parent, the Borrower or any their respective
Subsidiaries or (ii) to any other Person in connection with any Permitted
Acquisition or other Investment permitted hereunder, (k) loans, guarantees and
other transactions by the Borrower and its Subsidiaries to the extent not
prohibited under Article VII (excluding provisions thereof generally permitting
transactions permitted by this Section 7.08), (l) (i) the Transactions and the
payment of fees and expenses in connection with the consummation of the
Transactions and (ii) any payments required to be made pursuant to the
Acquisition Agreement, (m) any issuance of Equity Interests in Parent or other
payments, awards or grants in cash, securities, Equity Interests in Parent or
otherwise pursuant to, or the funding of, employment arrangements, stock options
and stock ownership plans in the ordinary course of business approved by the
board of directors (or other similar governing body) of Parent or the Borrower,
as the case may be, (n) the payment of reasonable out-of-pocket costs and
expenses relating to registration rights and indemnities provided to Persons
holding Equity Interests of the Loan Parties pursuant to any registration rights
agreement entered into after the Closing Date, (o) transactions in which the
Borrower or any Subsidiary thereof, as the case may be, delivers to the
Administrative Agent a letter from an accounting, appraisal, investment banking
firm or consultant of nationally recognized standing that is, in the good faith
judgment of the Borrower, qualified to perform the task for which it has been
engaged and that is independent of the Borrower and its Affiliates stating that
such transaction is fair to the Borrower or such Subsidiary from a financial
point of view or meets the requirements of clause (c) of this Section 7.08, (p)
transactions with wholly-owned Subsidiaries of the Borrower for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business and consistent with past practice, (q) transactions with joint
ventures for the purchase or sale of goods, equipment and services entered into
in the ordinary course of business and consistent with past practice,
(r) Investments by Affiliates in Indebtedness or preferred Equity Interests of
Parent, the Borrower or any of their respective Subsidiaries (and/or such
Affiliate’s exercise of any permitted rights with respect thereto) including
without limitation, any Investment by Affiliates in Indebtedness hereunder
pursuant to Section 10.07(j), so long as non-Affiliates were also offered the
opportunity to invest in such Indebtedness or preferred Equity Interests, and
transactions with Affiliates solely in their capacity as holders of Indebtedness
or preferred Equity Interests of Parent, the Borrower or any of their respective
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally and (s) any other
transaction with an Affiliate, which is approved by a majority of disinterested
members of the board of directors (or equivalent governing body) of the Borrower
in good faith.

 

 127 

 

 

Section 7.09         Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability (a) of any Subsidiary that is not a Loan Party to make
Restricted Payments to Borrower or any Guarantor, except for (i) any agreement
in effect on the Closing Date and described on Schedule 7.09 (as amended, so
long as such restrictions are not expanded in scope), (ii) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of Parent, or any
agreement assumed in connection with the acquisition of assets from any Person,
so long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of Parent or of the acquisition of assets from such
Person, (iii) any agreement representing Indebtedness of a Subsidiary of Parent
which is not a Loan Party and which Indebtedness is permitted by Section 7.03,
(iv) any agreement in connection with a Disposition permitted by Section 7.05
or, any disposition not constituting a Disposition, (v) customary provisions (1)
in joint venture agreements or other similar agreements applicable to joint
ventures permitted under Section 7.02, and (2) in partnership agreements,
limited liability company agreements and other similar agreements that restrict
the transfer of ownership interests in the relevant partnership, limited
liability company or other person, (vi) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(vii) customary net worth provisions contained in real property leases entered
into by Parent, the Borrower or any their respective Subsidiaries in the
ordinary course of business, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of Parent, the Borrower and the Subsidiaries to meet their ongoing
payment obligations under the Loan Documents, (viii) any customary or
commercially reasonable restrictions of IP Rights contained in licenses or
sublicenses (or other grants of rights to use or exploit), (ix) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (x) customary or reasonable restrictions contained in any
agreements or instruments governing (A) Indebtedness permitted pursuant to
Section 7.03(m), (B) Incremental Equivalent Debt and (C) Indebtedness permitted
pursuant to Section 7.03 (to the extent applicable only to the Foreign
Subsidiaries obligated with respect to such Indebtedness), and, in each case,
any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof), (xi) restrictions contained in agreements and instruments governing
Indebtedness permitted pursuant to Section 7.03 to the extent not materially
more restrictive, taken as a whole, to the Borrower and its Subsidiaries than
the covenants contained in this Agreement and the other Loan Documents (as
reasonably determined by the Borrower, which determination shall be conclusive),
(xii) any agreement relating to Indebtedness incurred pursuant to Sections
7.03(e), (xiii) solely to the extent that such restrictions relate to the
Subsidiary being acquired or incurring such Indebtedness restrictions contained
in Indebtedness permitted pursuant to Section 7.03(k), (xiv) restrictions
imposed by reason of applicable Law, and (xv) any amendments, modifications,
restatements, renewal, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in the
foregoing clauses (i) through (xiv); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower not
materially more restrictive with respect to such Restricted Payment restrictions
than those contained in the Restricted Payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; or (b) of Parent, the Borrower or any Subsidiary
Guarantor to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents except for (i) any agreement in effect
on the Closing Date and described on Schedule 7.09, (ii) any agreement in effect
at the time any Subsidiary becomes a Subsidiary of Parent, or any agreement
assumed in connection with the acquisition of assets from any Person, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of Parent or of the acquisition of assets from such Person
and applies solely to such Subsidiary or to such acquired assets,
(iii) customary restrictions that arise in connection with (x) any Lien
permitted by Section 7.01 on any asset or property that is not, and is not
required to be, Collateral that relates to the property subject to such Lien or
(y) any Disposition permitted by Sections 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition, (iv) negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Sections 7.03(e), but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness and proceeds and
products thereof (including property which is cross-collateralized pursuant to
the proviso to such clause), (v) restrictions imposed by (1) any agreement
relating to secured Indebtedness permitted pursuant to Section 7.03 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness and proceeds and products thereof or (2) any agreements and
instruments governing Indebtedness permitted pursuant to Section 7.03 to the
extent not materially more restrictive, taken as a whole, to Parent and its
Subsidiaries than the covenants contained in this Agreement and the other Loan
Documents (as reasonably determined by the Borrower, which determination shall
be conclusive), (vi) customary or commercially reasonable restrictions in
leases, subleases, licenses, sublicenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (vii) customary net worth provisions contained in real property leases
entered into by Parent, the Borrower or any their respective Subsidiaries in the
ordinary course of business, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of Parent, the Borrower and their respective Subsidiaries to meet
their ongoing obligations, (viii) restrictions arising in connection with cash
or other deposits permitted under Sections 7.01 or 7.02 and limited to such cash
or deposit, (ix) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (x) customary and reasonable
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (xi) customary and reasonable provisions (1) in joint
venture agreements and other similar agreements applicable to joint ventures,
and (2) in partnership agreements, limited liability company agreements and
other similar agreements that restrict the transfer of ownership interests in
the relevant partnership, limited liability company or other person, (xii)
Indebtedness permitted pursuant to Section 7.03 incurred by Foreign Subsidiaries
(to the extent applicable only to the Foreign Subsidiaries obligated with
respect to such Indebtedness), (xiii) restrictions imposed by applicable Law,
(xiv) restrictions contained in Indebtedness permitted pursuant to Section
7.03(f) or (l), to the extent relating to the Subsidiary incurring such
Indebtedness or party to such agreement and its Subsidiaries; provided that such
restrictions do not restrict the Liens securing the Obligations as contemplated
by the Loan Documents or the senior-priority status thereof and (xv) any
amendments, modifications, restatements, renewal, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in the foregoing clauses (i) through (xiv); provided
that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower not materially more restrictive with respect to such
Lien restrictions than those contained in the Lien restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

 128 

 

 

Section 7.10         Financial Covenants.

 

(a)          The Borrower shall not permit the Total Net Leverage Ratio as of
the last day of such fiscal quarter to exceed the ratio set forth below for such
fiscal period:

 

Calendar Year  March 31  June 30  September 30  December 31 2017  —  5.50:1.00 
5.50:1.00  5.50:1.00 2018  5.50:1.00  5.50:1.00  5.00:1.00  5.00:1.00 2019 
5.00:1.00  5.00:1.00  5.00:1.00  5.00:1.00 2020  4.50:1.00  4.50:1.00 
4.50:1.00  4.50:1.00 2021  4.50:1.00  4.50:1.00  4.50:1.00  4.50:1.00 2022 
4.50:1.00  —  —  —

 

(b)          The Borrower shall not permit the Interest Coverage Ratio as of the
last day of such fiscal quarter to be less than 3.00:1.00.

 

Section 7.11         Fiscal Year. Make any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, with the written consent of
the Required Lenders, change its fiscal year to any other fiscal year reasonably
acceptable to the Required Lenders, in which case, the Borrower and the
Administrative Agent will, and is hereby authorized by the Lenders to make any
amendments to this Agreement that are necessary, in the reasonable judgment of
the Administrative Agent and the Borrower, to reflect such change in fiscal
year.

 

Section 7.12         Prepayments, Etc. of Indebtedness; Amendments. (a) Make,
directly or indirectly, any voluntary prepayment or other voluntary distribution
(whether in cash, securities or property), prior to the scheduled due date
thereof, of or in respect of principal of or interest on Junior Financing, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Junior Financing in respect thereof, except (i) payments of regularly
scheduled interest and fees and payments of indemnities and expense
reimbursement, (ii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests), (iii) the prepayment, redemption,
purchase, defeasance or other satisfaction of any Junior Financing with any
Permitted Refinancing thereof and (iv) payments of interest in the form of
payments in kind, accretion or similar payments, (b) make (or give any notice
with respect thereto) any payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the Convertible Notes Trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of the Convertible
Notes except as otherwise permitted under Section 7.03(s)(ii) or Section 7.06 or
(c) amend, modify or change any term or condition of any Junior Financing
Documentation or any of its Organization Documents in any manner that is
(I) taken as a whole, materially adverse to the interests of the Administrative
Agent or the Lenders (provided, that if such Junior Financing, when originally
incurred or at the time of such amendment, modification or change, would be
permitted to be incurred having terms and conditions that give effect such
amendment, modification or change, then such amendment, modification or change
shall not be deemed adverse to the interests of the Administrative Agent or the
Lenders) and (II) in the case of any Junior Financing Documentation in respect
of Junior Financing that is subject to an intercreditor agreement to which the
Administrative Agent is a party, prohibited by such intercreditor agreement;
provided that this clause (b) shall not, for the avoidance of doubt, restrict a
Refinancing of any Junior Financing otherwise permitted hereunder that complies
with the definition of “Permitted Refinancing” and any amendment to any Junior
Financing Documentation to reflect such Permitted Refinancing.

 

 129 

 

 

Section 7.13         Passive Nature of Parent. Parent shall not engage in any
business or operations other than (a) the direct or indirect ownership of all
outstanding Equity Interests of the Borrower and its Subsidiaries;
(b) maintaining its corporate existence; (c) participating in tax, accounting
and other administrative activities (including preparing reports and financial
statements); (d) the performance of its obligations under Permitted Acquisitions
and the Loan Documents to which it is a party (e) the making and owning and
holding of Investments, Restricted Payments and any other actions by Parent
otherwise expressly permitted under this Agreement; (f) compliance with
applicable Law; (g) issuing the Convertible Notes and making payments thereunder
and performing such actions as required under the Convertible Notes Indenture
and any other actions by Parent otherwise expressly permitted under this
Agreement, and (h) obligations and activities incidental to the business or
activities described in the foregoing clauses (a) through (g), including
providing indemnification of officers, directors, shareholders and employees.

 

Section 7.14         Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

Section 7.15         Organization Documents; Legal Name, State of Formation and
Form of Entity. (a) Amend, modify or change its Organization Documents in a
manner adverse to the Lenders or (b) without providing ten days prior written
notice to the Administrative Agent (or such lesser period as the Administrative
Agent may agree), change its name, state of formation or form of organization.

 

Section 7.16         Ownership of Subsidiaries. Notwithstanding any other
provisions of this Agreement to the contrary, (a) permit any Person (other than
Parent or any Subsidiary) to own any Equity Interests of any Subsidiary, except
to qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries and except for any joint ventures or strategic alliances
entered into in connection with the pursuit of business substantially related or
incidental to a line of business conducted by Parent or any Subsidiary thereof
on the Closing Date, or (b) permit any Subsidiary to issue or have outstanding
any shares of preferred Equity Interests.

 

Section 7.17         Sale and Leaseback Transactions. Enter into Sale and
Leaseback Transactions which, in the aggregate, exceed $3,000,000.

 

Section 7.18         Use of Proceeds.

 

(a)          Use, directly or indirectly, the proceeds of the Loans or Letters
of Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person (i) to fund any activities or
business of or with any Embargoed Person or in any Sanctioned Country or (ii) in
any other manner that would result in the violation of Sanctions by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as an underwriter, advisor, investor or otherwise).

 

(b)          Use, directly or indirectly, the proceeds of the Loans or Letters
of Credit for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of the FCPA or any other
anti-corruption law applicable to Parent, the Borrower and their respective
Subsidiaries.

 

Article VIII
Events of Default and Remedies

 

Section 8.01         Events of Default. Any of the following shall constitute an
“Event of Default”:

 

 130 

 

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
when due, or (ii) within five (5) Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation or any fee due hereunder, or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)          Specific Covenants. Parent, the Borrower or any their respective
Subsidiaries fails to perform or observe any term, covenant or agreement
contained in any of Sections 6.03(a), 6.05(a) (solely with respect to the
Borrower), 6.08, 6.11 or in any Section of Article VII; or

 

(c)          Other Defaults. Parent, the Borrower or any their respective
Subsidiaries fails to perform or observe any covenant or agreement (other than
those specified in Section 8.01(a) or (b) above) contained in any Loan Document
on its part to be performed or observed and such failure continues for thirty
(30) days after notice thereof by the Administrative Agent to the Borrower; or

 

(d)          Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of Parent, the Borrower or any their respective
Subsidiaries herein, in any other Loan Document, or in any document required to
be delivered pursuant hereto or thereto shall be incorrect in any material
respect when made or deemed made (or in any respect if any such representation
or warranty is already qualified by materiality); or

 

(e)          Cross-Default. Any Loan Party or any Subsidiary thereof (i) fails
to make any payment of principal, premium or interest beyond the applicable
grace period with respect thereto, if any (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise), in respect of any
Indebtedness (other than Indebtedness hereunder and Indebtedness owed by any
Loan Party to any other Loan Party or Indebtedness owed by any non-Loan Party
Subsidiary to any non-Loan Party Subsidiary) having an aggregate outstanding
principal amount of more than the Threshold Amount or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness
(other than Indebtedness hereunder and Indebtedness owed by a Loan Party to
another Loan Party) having an aggregate outstanding principal amount of more
than the Threshold Amount, or any other event occurs (and such failure or event
continues past any applicable grace period), the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to (x) secured Indebtedness that becomes due
as a result of the voluntary sale or transfer or other Disposition (including
any Casualty Event) of the property or assets securing such Indebtedness, if
such sale, transfer or Disposition is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness or (y) events of
default, termination events or any other similar event under the documents
governing Swap Contracts for so long as such event of default, termination event
or other similar event does not result in the occurrence of an early termination
date or any acceleration or prepayment of any amounts or other Indebtedness
payable thereunder; provided, further, that the occurrence of any event or
condition that does not otherwise constitute a Default or Event of Default and
permits the conversion of the Convertible Notes into common Equity Interests of
Parent or cash shall not constitute an Event of Default pursuant to this clause
(e)(ii); or

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof (other than Immaterial Subsidiaries) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes a general
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or substantially all of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged and unstayed for sixty
(60) days; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or substantially all of its property is instituted without the
consent of such Person and continues undismissed and unstayed for sixty (60)
days, or an order for relief is entered in any such proceeding; or

 

 131 

 

 

(g)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof (other than any Immaterial Subsidiary) admits in writing its
inability or fails generally to pay its debts as they become due or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or substantially all of the property of any such Person and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or

 

(h)          Judgments. There is entered against any Loan Party or any
Subsidiary thereof a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not paid, and not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and does not dispute coverage) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)          ERISA. (i) An ERISA Event or Foreign Plan Event occurs which
results or would reasonably be expected to result in liability of any Loan Party
in an aggregate amount (determined as of the date of occurrence of such ERISA
Event) which would reasonably be expected to, individually, or in the aggregate,
have a Material Adverse Effect or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under any Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of any Loan Party in an aggregate amount which
would reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect; or

 

(j)          Invalidity of Loan Documents. Any material provision of the
Guaranty or any material provision of any Collateral Document, at any time after
its execution and delivery and for any reason other than (x) as expressly
permitted hereunder or thereunder (including such express permission as a result
of a transaction permitted under Section 7.04 or 7.05, or satisfaction in full
of all the Obligations then due and owing (other than contingent indemnification
or other obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements)) or (y) as a result of the acts or omissions of the Administrative
Agent or any Lender, ceases to be in full force and effect; or any Loan Party
denies in writing that it has any or further liability or obligation under the
Guaranty or any Collateral Document (other than as a result of repayment in full
of the Obligations then due and owing (other than contingent indemnification or
other obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and termination of the Aggregate Commitments, or as a result of a
transaction permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05)); or

 

(k)         Change of Control. There occurs any Change of Control; or

 

(l)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected
first-priority lien on and security interest in a material portion of Collateral
covered thereby, subject to Liens permitted under Section 7.01, and such failure
of such lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of ten (10) Business Days, except (i) to the
extent that any such perfection or priority is not required pursuant to Section
4.01, Section 6.12 or Section 6.13, or the provisions of the applicable
Collateral Document, or results from the failure of the Administrative Agent to
maintain possession of possessory collateral actually delivered to it or to file
Uniform Commercial Code continuation statements or other applicable documents or
statements to the extent solely within its control, (ii) as to Collateral
consisting of real property, to the extent that such losses are covered by a
lender’s title insurance policy and such insurers have not denied or failed to
acknowledge coverage, or (iii) upon satisfaction in full of all the Obligations
then due and owing (other than the contingent indemnification or other
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management agreements and Secured Hedge
Agreements).

 

 132 

 

 

(m)         Intercreditor and Subordination Agreements. (A) Any Loan Party shall
assert in writing that any applicable intercreditor agreement (after execution
and delivery thereof) or applicable subordination agreement (after execution and
delivery thereof), in each case relating to Indebtedness of any Loan Party that
is subordinate in right of payment to the Obligations and Indebtedness of any
Loan Party secured by Collateral if the Lien on such Collateral securing such
Indebtedness is senior to the Lien of the Administrative Agent securing the
Obligations, shall have ceased for any reason to be in full force and effect
(other than pursuant to the terms hereof or thereof) or shall knowingly contest,
or knowingly support another Person in any action that seeks to contest, the
validity or effectiveness of any such intercreditor or subordination agreement
(other than pursuant to the terms hereof or thereof) or (B) the lien priority or
payment priority provisions of any such applicable intercreditor agreement
(after execution and delivery thereof) or the payment or lien subordination
provisions of any applicable subordination agreement (after execution and
delivery thereof), in each case, with respect to Indebtedness having an
outstanding principal amount in excess of the Threshold Amount, shall terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any party thereto except as otherwise permitted hereunder or in
accordance with its terms (as in effect when such document is consented to by
the Borrower).

 

Section 8.02         Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent may (or shall, at the request
of the Required Lenders) take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions, as applicable, to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, all premiums accrued and unpaid thereon, if
any, and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 103% of the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, any L/C Issuers and the Lenders all
rights and remedies available to it, any L/C Issuers and the Lenders under the
Loan Documents, under any document evidencing Indebtedness in respect of which
the Facilities have been designated as “Designated Senior Debt” (or any
comparable term) and/or under applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall, in each case, automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest, premiums, if
any, and other amounts as aforesaid shall automatically become due and payable,
and the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

 133 

 

 

Section 8.03         Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.18 and 2.19, be applied by the Administrative Agent in the following
order, as applicable:

 

(a)          first, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, disbursements and
other charges of counsel payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

(b)          second, to payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among, as applicable, the
Administrative Agent and the L/C Issuers pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any such
distribution);

 

(c)          third, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (other than principal, interest
and Letter of Credit fees) payable to the Lenders and the L/C Issuers (including
fees, disbursements and other charges of counsel payable under Section 10.05)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause (c)
held by them;

 

(d)          fourth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Swingline Loans, ratably among the Swingline
Lenders in proportion to the respective amounts described in this clause (d)
held by them;

 

(e)          fifth, to payment of that portion of the Obligations constituting
unpaid principal of the Swingline Loans then due and payable to the Swingline
Lenders, ratably based upon the respective aggregate amounts of all such
Obligations then owing to the Swingline Lenders;

 

(f)          sixth, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the applicable L/C Issuers in
proportion to the respective amounts described in this clause (f) held by them;

 

(g)          seventh, (i) to payment of that portion of the Obligations
constituting unpaid principal of and premiums, if any, payable on the Loans, the
L/C Borrowings and obligations of the Loan Parties then owing under Secured
Hedge Agreements and the Secured Cash Management Agreements and (ii) to Cash
Collateralize that portion of L/C Obligations comprising the aggregate undrawn
amount of Letters of Credit, as applicable, to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.18, ratably among
the Lenders, the L/C Issuers, the Hedge Banks party to such Secured Hedge
Agreements and the Cash Management Banks party to such Secured Cash Management
Agreements in proportion to the respective amounts described in this clause (g)
held by them; provided that (x) any such amounts applied pursuant to the
foregoing subclause (ii) shall be paid to the Administrative Agent for the
ratable account of the applicable L/C Issuers to Cash Collateralize such
L/C Obligations, (y) subject to Sections 2.03(c) and 2.18, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to this
clause (g) shall be applied to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit, the pro rata
share of Cash Collateral attributable to such expired Letter of Credit shall be
applied by the Administrative Agent in accordance with the priority of payments
set forth in this Section 8.03;

 

 134 

 

 

(h)          eighth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and

 

(i)          last, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law.

 

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in accordance with the priority of payments
set forth above. Notwithstanding the foregoing, Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application of payments described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto. Excluded Swap Obligations with respect to any Loan Party
shall not be paid with amounts received from such Loan Party or such Loan
Party’s assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.03.

 

Article IX
Administrative Agent and Other Agents

 

Section 9.01         Appointment and Authorization of Agents.

 

(a)          Each Lender and each L/C Issuer hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, no Agent
shall have any duties or responsibilities, except those expressly set forth
herein, nor shall any Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

 135 

 

 

(c)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a Swingline Lender and/or L/C Issuer (if applicable), a potential Cash
Management Bank party to a Secured Cash Management Agreement and a potential
Hedge Bank party to a Secured Hedge Agreement) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder or under any intercreditor
agreement at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 9.02         Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder or under any intercreditor agreement) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

Section 9.03         Liability of Agents. No Agent-Related Person shall (a) be
liable in its capacity as such for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein, to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction) or (b) be responsible in any manner to any
Lender or participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.

 

Section 9.04         Reliance by Agents.

 

 136 

 

 

(a)          Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)          For purposes of determining compliance with the conditions
specified in Sections 4.01 and 4.02, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

Section 9.05         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent shall notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

Section 9.06         Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

 137 

 

 

Section 9.07         Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, on a ratable basis based
on such Lender’s Pro Rata Share of all the Facilities, indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), and
hold harmless each Agent-Related Person in each case from and against any and
all Indemnified Liabilities incurred by such Agent-Related Person; provided,
however, that no Lender shall be liable for any Indemnified Liabilities incurred
by an Agent-Related Person to the extent such Indemnified Liabilities are
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided, further, that to the extent any L/C Issuer is entitled
to indemnification under this Section 9.07 solely in its capacity and role as
L/C Issuer, only the Revolving Credit Lenders shall be required to indemnify
such L/C Issuer under this Section 9.07 (which indemnity shall be provided by
such Lenders based upon their respective Pro Rata Share of the Revolving Credit
Facility). In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 shall apply whether or
not any such investigation, litigation or proceeding is brought by any Lender or
any other Person. Without limiting the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its pro rata share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

Section 9.08         Agents in their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not an Agent
or an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, an Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that such Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, such Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include such Agent in its individual capacity.

 

 138 

 

 

Section 9.09         Successor Agents. The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ written notice to the Lenders
and the Borrower (provided that no such notice to the Borrower shall be required
if an Event of Default under Section 8.01(f) or (g) shall have occurred and be
continuing). If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under Section
8.01(a), (f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties as the Administrative Agent shall be terminated. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
continue in effect for its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has been appointed and accepted such appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Required Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the entering Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor or upon the expiration of the 30-day period following the retiring
Administrative Agent’s notice of resignation without a successor agent having
been appointed, the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents. If the Administrative Agent
becomes a Defaulting Lender, the Administrative Agent may be removed as the
Administrative Agent hereunder by the Borrower or the Required Lenders.

 

Any resignation by Royal Bank as Administrative Agent pursuant to this
Section 9.09 shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder or
upon the expiration of the 30-day period following the retiring Administrative
Agent’s notice of resignation without a successor agent having been appointed,
(i) such successor (if any) shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (ii) the
retiring L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
L/C Issuer (if any) shall issue letters of credit in substitution for the
Letters of Credit issued by the resigning L/C Issuer, if any, outstanding at the
time of such succession or make (or the Borrower shall enter into) other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

Section 9.10         Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

 139 

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11         Collateral and Guaranty Matters. Each of the Lenders
(including in their capacities as a Swingline Lender (if applicable), potential
Hedge Banks party to a Secured Hedge Agreement and potential Cash Management
Banks party to a Secured Cash Management Agreement) and each L/C Issuer
irrevocably authorize and direct the Administrative Agent to, and the
Administrative Agent shall, upon the request of the Borrower,

 

(a)          release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations then due and owing
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements, for which
alternative arrangements satisfactory to the Cash Management Bank(s) and/or the
Hedge Bank(s), as applicable, have been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer have been made)), (ii) that
is sold, disposed of or distributed or to be sold, disposed of or distributed as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders, (iv) owned by a Subsidiary
Guarantor upon release of such Subsidiary Guarantor from its obligations under
its Guaranty pursuant to clause (c) below, or (v) upon property constituting
Excluded Assets;

 

(b)          release or subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(e) (other than in connection
with self-insurance), (f), (i), (m), (n), (p), (q), (s) and (t);

 

 140 

 

 

(c)          release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder;

 

(d)          establish intercreditor arrangements as contemplated by this
Agreement;

 

(e)          if requested by the Borrower, to file an amendment to any financing
statement specifically identifying Excluded Assets.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent shall (and each Lender irrevocably authorizes the Administrative Agent
to), at the Borrower’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, or to subordinate any Lien thereon granted to or
held by the Administrative Agent, or to release (or evidence the release of)
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11; provided
that, to the extent reasonably requested by the Administrative Agent, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that any such transaction has
been consummated in compliance with this Agreement and the other Loan Documents.

 

Section 9.12         Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein (including, without
limitation, the provisions of Section 9.11(a) regarding alternative arrangements
satisfactory to the Cash Management Bank and/or Hedge Bank, as applicable),
prior to the release of Liens, no Cash Management Bank or Hedge Bank that
obtains the benefits of Section 8.03, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

Section 9.13         Other Agents; Arrangers. None of the Lenders or other
Persons identified on the facing page of this Agreement or otherwise in this
Agreement as an “arranger”, “lead arranger”, “bookrunner”, “syndication agent”
or “documentation agent” (or similar title) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

 141 

 

 

Section 9.14         Appointment of Supplemental Administrative Agents.

 

(a)          It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)          In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

 

(c)          Should any instrument in writing from the Borrower, Parent or any
other Loan Party be reasonably required by any Supplemental Administrative Agent
so appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, the
Borrower or Parent, as applicable, shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
reasonable request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

Article X
Miscellaneous

 

Section 10.01         Amendments, Etc.. Except as otherwise expressly set forth
in this Agreement, no amendment, waiver or consent of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower (or the applicable Loan Party),
and acknowledged by the Administrative Agent (other than with respect to any
other amendment or waiver contemplated in clauses (a) through (g) below, which
shall only require the consent of the Lenders expressly described below rather
than the Required Lenders), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

 142 

 

 

(a)          extend or increase the Commitment of any Lender, or reinstate the
Commitment of any Lender after the termination of such Commitment pursuant to
Section 8.02, in each case without the written consent of each Lender directly
and adversely affected thereby (it being understood that a waiver of (or the
amendments to the terms of) any condition precedent set forth in Section 4.02 or
the waiver of (or the amendments to the terms of) any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

 

(b)          postpone any date scheduled for any payment of principal of, or
interest on, any Loan or L/C Borrowing, or any fees or other premium payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby (and subject to such further requirements as may be applicable
thereto under the last two (2) paragraphs of this Section 10.01), it being
understood that the waiver of any obligation to pay interest at the Default
Rate, and the amendment or waiver of any mandatory prepayment of Loans under any
Term Facility (or any component in calculation of the amount of such prepayment)
shall not constitute a postponement of any date scheduled for the payment of
principal, interest or fees;

 

(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso
following clause (h) below) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby, it being understood that any change to the financial
covenants or definition of Total Net Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in any rate of interest or
any fees based thereon; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation to pay interest at the Default Rate;

 

(d)          modify Section 2.05(b)(iv), 2.06(c), 2.13 or 8.03 without the
written consent of each Lender directly and adversely affected thereby;

 

(e)          change (i) any provision of this Section 10.01 (other than the last
two (2) paragraphs of this Section 10.01), or the definition of Required
Lenders, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or to
make any determination or grant any consent hereunder (other than the definition
specified in clause (ii) of this Section 10.01(e)), without the written consent
of each Lender or (ii) the definition of Required Revolving Lenders, without the
written consent of each Lender under the Revolving Credit Facility;

 

(f)          other than in a transaction permitted under Section 7.04 or 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

 

(g)          other than in a transaction permitted under Section 7.04 or 7.05,
release all or substantially all of the value of the aggregate Guaranty, without
the written consent of each Lender; or

 

(h)          waive any condition precedent to a Credit Extension constituting a
Revolving Credit Borrowing, an L/C Credit Extension or a Swingline Loan set
forth in Section 4.02 without the consent of the Required Revolving Lenders;

 

 143 

 

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrower and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it (provided, however, that this
Agreement may be amended (x) to adjust the mechanics related to the issuance of
Letters of Credit, including mechanical changes relating to the existence of
multiple L/C Issuers, with only the written consent of the Administrative Agent,
the applicable L/C Issuer and the Borrower so long as the obligations of the
Revolving Credit Lenders, if any, who have not executed such amendment, and if
applicable the other L/C Issuers, if any, who have not executed such amendment,
are not adversely affected thereby and (y) to increase the L/C Sublimit with
only the written consent of the L/C Issuers, the Borrower and the Required
Revolving Lenders); (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender, affect the rights and duties of the
Swingline Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent, in its capacity
as such, in addition to the Borrower and the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(g) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein
(but subject to clauses (i), (ii) and (iii) of the above proviso), (A) any
waiver, amendment, modification or consent in respect of this Agreement or any
other Loan Document that by its terms affects the rights or duties under this
Agreement or any other Loan Document of Lenders holding Loans or Commitments of
a particular Tranche (but not the Lenders holding Loans or Commitments of any
other Tranche) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage in interest of the Lenders
with respect to such Tranche that would be required to consent thereto under
this Section 10.01 if such Lenders were the only Lenders hereunder at the time,
and (B) in determining whether the requisite percentage of Lenders have
consented to any amendment, modification, waiver or other action, any Defaulting
Lenders shall be deemed to have voted in the same proportion as those Lenders
who are not Defaulting Lenders, except with respect to (x) any amendment,
modification or other action or plan of reorganization which by its terms
deprives any Defaulting Lender of its pro rata share of any payment or
distribution to which all lenders of the same Tranche are entitled, (y) any
amendment, modification, waiver or other action that by its terms adversely
affects any Defaulting Lender in its capacity as a Lender in a manner that
differs in any material respect from, and is more adverse to Defaulting Lender
than it is to, other affected Lenders and (z) any amendment, modification,
waiver or other action that increases the Commitment of any of such Defaulting
Lenders, extends the maturity of any Facility under which any of such Defaulting
Lenders is a Lender or forgives or reduces principal of, or interest on, any
Loan owing to any of such Defaulting Lenders, in which case the consent of such
Defaulting Lender shall be required.

 

Notwithstanding anything herein to the contrary, no Lender consent is required
to effect any amendment or supplement to any intercreditor agreement or
intercreditor arrangement permitted under this Agreement (i) that is for the
purpose of, in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured by the
Collateral pursuant to Sections 7.01 and 7.03 of this Agreement, (x) adding the
holders thereof (or a representative with respect thereto) as parties thereto,
as expressly contemplated by the terms of any such intercreditor agreement or
other arrangement permitted under this Agreement, as applicable, and/or (y)
causing such Indebtedness to be secured by a valid, perfected Lien (with such
priority as may be designated by such Loan Party, to the extent such priority is
permitted by the Loan Documents) (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
or other arrangement as, in the good faith determination of the Administrative
Agent, are required to effectuate the foregoing; provided that such other
changes are not adverse, in any material respect, to the interests of the
Lenders) or (ii) that is expressly contemplated by any such intercreditor
agreement or other intercreditor arrangement permitted under this Agreement;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.

 

 144 

 

 

This Section 10.01 shall be subject to any contrary provision of Sections 1.03,
2.14, 2.15, 2.16, 2.17, 2.20 and 7.11 and the Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in the reasonable opinion
of the Administrative Agent and the Borrower in order to give effect to, and the
reflect the existence of, any Revolving Facility Increase pursuant to Section
2.14, any Term Facility Increase pursuant to Section 2.15, any Incremental Term
Commitment pursuant to Section 2.16, any Extension pursuant to Section 2.17 and
any Incremental Equivalent Debt pursuant to Section 2.20, in each case in
accordance with the terms set forth therein (including the addition thereof as a
“Tranche” and/or “Facility” hereunder, if applicable). In addition,
notwithstanding anything else to the contrary contained in this Section 10.01,
(a) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error, omission or defect of a technical nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Borrower shall be permitted to amend such provision and (b) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of any Collateral Document to better implement the intentions of this Agreement
and the other Loan Documents, and in each case, such amendments shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 

Section 10.02         Notices; Electronic Communications.

 

(a)          General. Unless otherwise expressly provided herein, all notices
and other communications provided for herein shall be in writing (including by
facsimile transmission or electronic mail) and shall be mailed, faxed, emailed
or delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone or electronic mail shall be made to the applicable
telephone number or electronic mail address, as the case may be, as follows:

 

(i)          if to the Borrower, the Administrative Agent the Swingline Lender,
or an L/C Issuer, to the address, fax number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, fax number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties hereto, as provided in
Section 10.02(d); and

 

(ii)         if to any other Lender, to the address, fax number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

 

 145 

 

  

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), (i) and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Parent, the
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to Parent, the Borrower, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of Parent, the Borrower, the
Administrative Agent, the Swingline Lender and each L/C Issuer may change its
address, fax, telephone number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, fax, telephone number or electronic mail address
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Swingline Lender and each L/C Issuer. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

 146 

 

  

(e)          Reliance by Administrative Agent, L/C Issuer, the Swingline Lender
and Lenders. The Administrative Agent, the L/C Issuers, the Swingline Lender and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, the Swingline Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower to the extent required by Section 10.05. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 10.03         No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender, the Swingline Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided hereunder and under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or any Supplemental Administrative
Agent in accordance with Section 8.02 for the benefit of all the Lenders, the
Swingline Lender and the L/C Issuers; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) each
L/C Issuer and Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

 147 

 

 

 

Section 10.04         Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent, the other Agents and each L/C Issuer for all reasonable
and documented or invoiced out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents (including reasonable and documented or
invoiced expenses incurred in connection with due diligence and travel, courier,
reproduction, printing and delivery expenses), and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated thereby are consummated), and the consummation
and administration of the transactions contemplated hereby and thereby,
including the reasonable and documented out-of-pocket fees, disbursements and
other charges of counsel (limited to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one primary external counsel to the
Agents and L/C Issuers, taken as a whole, and, if reasonably necessary, one
local counsel in each relevant material jurisdiction to the Agents and the L/C
Issuers, taken as a whole) and (b) to pay or reimburse the Administrative Agent,
the other Agents, each L/C Issuer and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including, without duplication of Taxes paid or indemnified pursuant
to Sections 3.01 and 3.04, any proceeding under any Debtor Relief Law or in
connection with any workout or restructuring and all documentary Taxes
associated with the Facilities), including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel (limited to the
reasonable, and documented or invoiced, out-of-pocket fees, disbursements and
other charges of one counsel to the Administrative Agent, the other Agents, the
L/C Issuers and the Lenders taken as a whole, and, if necessary, of one local
counsel in each relevant material jurisdiction and, in the event of any actual
or perceived conflict of interest, one additional counsel in each relevant
jurisdiction for each group of Lenders and Agents similarly situated taken as a
whole), in each case without duplication for any amounts paid (or indemnified)
under Section 3.01 and 3.04. The foregoing costs and expenses shall include,
without duplication of Taxes paid or indemnified pursuant to Sections 3.01 and
3.04, all reasonable search, filing, recording, title insurance and appraisal
charges and fees and Taxes related thereto, and other out-of-pocket expenses
incurred by any Agent. All amounts due under this Section 10.04 shall be paid
within thirty (30) days after invoiced or demand therefor (with a reasonably
detailed invoice with respect thereto) (except for any such costs and expenses
incurred prior to the Closing Date, which shall be paid on the Closing Date to
the extent invoiced at least three (3) Business Days prior to the Closing Date
(or such shorter period reasonably agreed by the Borrower)). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations.

 

 148 

 

 

 

Section 10.05         Indemnification by the Borrower. The Borrower shall
indemnify and hold harmless the Arrangers, any other Agent, each Agent-Related
Person, each Lender, the Swingline Lender, each L/C Issuer, each of their
respective Affiliates and each of their respective officers, directors,
employees, partners, trustees, advisors, shareholders, agents, controlling
persons and other representatives (collectively, the “Indemnitees”) from and
against (and will reimburse each Indemnitee, as and when incurred, for) any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs (including settlement costs), disbursements,
and reasonable and documented or invoiced out-of-pocket fees and expenses
(including the reasonable and documented out-of-pocket fees, disbursements and
other charges of counsel (limited to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one external counsel to the Indemnitees
taken as a whole, and, if reasonably necessary, of one local counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions)) and of special counsel for each relevant specialty and,
in the event of any actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, one additional counsel in each relevant
jurisdiction for each group of affected Indemnitees similarly situated taken as
a whole) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee arising out of or
in connection with or by reason of (x) the transactions contemplated hereby, the
Facilities or the use or proposed use thereof, or any actual or prospective
claim, dispute, litigation, investigation or proceeding arising out of, in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or
proceeding): (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby or (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); provided that such
indemnity shall not, as to any Indemnitee (or any of its Affiliates, or any of
its or their respective officers, directors, employees, partners, trustees,
advisors, shareholders, agents, controlling persons or other representatives),
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, disbursements,
fees or expenses are determined by a court of competent jurisdiction in a final
and non-appealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of, or breach of the Loan Documents by, such
Indemnitee or (i) any controlling Person or controlled Affiliate of such
Indemnitee, (ii) the respective directors, officers or employees of such
Indemnitee or any of its controlling Persons or controlled Affiliates and (iii)
the respective agents or representatives of such Indemnitee or any of its
controlling Persons or controlled Affiliates (in the case of this clause (iii),
acting on behalf of or at the instruction of such Indemnitee, controlling Person
or such controlled Affiliate), (B) any dispute that is among Indemnitees (other
than any dispute involving claims against the Administrative Agent, the
Arrangers or any other Agent, the Swingline Lender or any L/C Issuer, in each
case in their respective capacities as such, or any Arrangers or Affiliate
thereof solely in connection with its syndication activities in respect of
primary syndication of the Facilities or arising out of any act or omission on
the part of Parent, the Borrower or any of their respective Subsidiaries or
Affiliates) that a court of competent jurisdiction has determined in a final and
non-appealable judgment did not involve actions or omissions of any direct or
indirect parent or controlling person of Parent, the Borrower or their
respective Subsidiaries or (C) Taxes, except for Taxes necessary to hold an
Indemnitee harmless from and against any and all Indemnified Liabilities with
respect to any non-Tax claim or (y) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by Parent, the Borrower or any their respective Subsidiaries, or any
Environmental Liability related in any way to Parent, the Borrower or any their
respective Subsidiaries (clause (x) and (y), collectively, the “Indemnified
Liabilities”) regardless of whether such Indemnitee is a party thereto, and
whether or not such proceedings are brought by any Borrower, its equity holders,
its Affiliates, creditors or any other third person. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials obtained through the Platform or other
information transmission systems (including electronic telecommunications) in
connection with this Agreement unless determined by a court of competent
jurisdiction in a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or any such
Indemnitee’s Affiliates or any of its or their respective officers, directors,
employees, agents, advisors, controlling persons or other representatives, nor
shall any Indemnitee or Parent or the Borrower (or the respective Subsidiaries
or Affiliates of Parent or the Borrower) have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that such waiver
of special, punitive, indirect or consequential damages shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under this Section 10.05. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, and whether or
not any Indemnitee is otherwise a party thereto. Should any investigation,
litigation or proceeding be settled, or if there is a judgment against an
Indemnitee in any such investigation, litigation or proceeding, the Borrower
shall indemnify and hold harmless each Indemnitee in the manner set forth above.
Each Indemnitee shall promptly notify the Borrower upon receipt of written
notice of any claim or threat to institute a claim; provided that any failure by
any indemnified person to give such notice shall not relieve the Borrower from
the obligation to indemnify such Indemnitee. All amounts due under this
Section 10.05 shall be payable within thirty (30) days after demand therefor.
The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes that are governed by Section 3.01.

 

 149 

 

 

Section 10.06         Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to any Agent, to any L/C Issuer or any Lender,
or any Agent, any L/C Issuer or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 10.07         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (other than as a result of a
transaction consummated in accordance with Section 7.04) and no Lender may sell,
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.07(b), (ii) by way of participation in accordance with the provisions
of Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) or (iv) to an SPC in accordance
with the provisions of Section 10.07(g). Any attempted or purported sale,
assignment or other transfer by any party hereto of its rights and obligations
in contravention of this Section 10.07 shall be null and void. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Subject to the limitations specified in clause (a) above and in
this clause (b), any Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and/or Swingline Loans) at
the time owing to it); provided that:

 

 150 

 

 

 

(i)          (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and the Loans at the time
owing to it under such Facility, no minimum amount shall need be assigned, and
(B) in any case not described in clause (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, in each case unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed conditioned or burdened) except such consent by
the Borrower shall not be required if such assignment is to an Approved Fund;
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)        no consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section 10.07 and, in addition
(A) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or burdened) shall be required for any assignment; provided that
(x) the Borrower’s consent shall not be required (1) if an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is in respect of a Term Facility and is to a Lender, an Affiliate of a Lender or
an Approved Fund and (y) the Borrower shall be deemed to have consented to an
assignment if it has not responded within ten (10) Business Days after delivery
of written notice thereof to the Borrower by the Administrative Agent or the
applicable assignor; (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld, delayed conditioned or burdened) shall be
required for any assignment and (C) the consent of each L/C Issuer and the
Swingline Lender (each such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility;

 

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of contemporaneous assignments by any Lender
to one or more Approved Funds, only a single processing and recording fee shall
be payable for such assignments, (y) in the case of assignments by any fronting
bank in connection with the primary syndication of the Facilities and (z) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment);

 

(v)         no such assignment shall be made (A) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A) or (B) to
any natural person;

 

(vi)        the assigning Lender shall deliver any Notes or, in lieu thereof, a
lost note affidavit and indemnity reasonably acceptable to the Borrower
evidencing such Loans to the Borrower or the Administrative Agent; and

 

 151 

 

 

(vii)       in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits (and subject to the obligations) of a Lender
under Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, and to
be subject to the obligations set forth in Section 10.08 and 10.15). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) or Section 3.07(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) and currencies of the Loans, L/C Obligations (specifying the
Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03, owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, any Agent and any Lender (solely with respect to such Lender’s own
interests only), at any reasonable time and from time to time upon reasonable
prior notice.

 

 152 

 

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a Person that the Administrative Agent has
identified in a notice to the Lenders as a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) for the avoidance of doubt, the
Administrative Agent shall have no oversight or responsibility of any kind for
ensuring that the Lenders do not sell participations in violation of the
foregoing provisions of this Section 10.07(d). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (a), (b), (c), (f) or (g) of the first proviso to Section 10.01 that
directly affects such Participant. Subject to Section 10.07(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and the limitations of such Sections
and Section 10.16, it being understood that the documentation required under
Section 10.16 shall be delivered to the participating Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b).

 

(e)          A Participant shall not be entitled to receive (and no Loan Party
shall be required to make) any greater payment under Section 3.01, 3.04 or 3.05
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, except to the extent that such
entitlement to receive a greater payment results from a change in or in the
interpretation of any Law that occurs after the Participant acquired the
applicable Participation.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment, and
no foreclosure or other enforcement action in respect thereof, shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

 153 

 

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(b)(ii). Each party hereto
hereby agrees that an SPC shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and the limitations of such Sections
and the obligations to provide the forms and certifications pursuant to
Section 10.16 as if it were a Lender); provided that neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including under Section 3.01, 3.04 or 3.05). Each party hereto
further agrees that (i) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(ii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the Lender of record hereunder. Other than as expressly provided in this
Section 10.07(g), (A) such Granting Lender’s obligations under this Agreement
shall remain unchanged, (B) such Granting Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations and (C) the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting Lender’s
rights and obligations under this Agreement. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not, other than in respect of matters unrelated
to this Agreement or the transactions contemplated hereby, institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its rights hereunder with
respect to any Loan to the Granting Lender and (ii) subject to Section 10.08,
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(h)         Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(i)          Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans hereunder to Parent or the Borrower,
but only if:

 

(i)          (A) such assignment is made pursuant to a Dutch Auction open to all
Lenders holding Term Loans of the specified Tranche on a pro rata basis or (B)
such assignment is made as an open market purchase on a non-pro rata basis;

 

(ii)         no Event of Default shall have occurred and be continuing or would
result therefrom;

 

(iii)        if the Borrower is the assignee, upon the effectiveness of such
assignment, such Term Loans will be deemed to be automatically and permanently
cancelled;

 

(iv)        if Parent is the assignee, upon the effectiveness of such
assignment, Parent will be deemed to have contributed the principal amount of
such Term Loans, plus all accrued and unpaid interest thereon, to the Borrower
as common equity and such Term Loans will be deemed to have been automatically
and permanently cancelled; and

 

(v)         the Borrower and its Subsidiaries do not use the proceeds of the
Revolving Credit Facility to acquire such Term Loans.

 

 154 

 

 

(j)          Notwithstanding anything to the contrary herein, (i) any L/C
Issuer, upon thirty (30) days’ notice to the Borrower and the Lenders, may
resign as L/C Issuer and (ii) any Swingline Lender, upon thirty (30) days’
notice to the Borrower and the Lenders, may resign as Swingline Lender; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swingline Lender, as the case may be,
shall have identified a successor L/C Issuer or Swingline Lender, as the case
may be, willing to accept its appointment as successor L/C Issuer or Swingline
Lender, as the case may be, and the effectiveness of such resignation shall be
conditioned upon such successor assuming the rights and duties of the L/C Issuer
or Swingline Lender, as the case may be. In the event of any such resignation as
L/C Issuer or Swingline Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of the retiring L/C Issuer or Swingline Lender, as
the case may be. If any L/C Issuer resigns as L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swingline Lender
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c)). Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, (B)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit issued by the resigning L/C Issuer, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit and (C) the successor Swingline Lender shall
enter into an Assignment and Assumption and acquire from the retiring Swingline
Lender each outstanding Swingline Loan of such retiring Swingline Lender for a
purchase price equal to par plus accrued interest.

 

(k)         The applicable Lender, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of (i) each SPC (other than any SPC that is treated
as a disregarded entity of the Granting Lender for U.S. federal income tax
purposes) that has exercised its option pursuant to Section 10.07(g) and (ii)
each Participant, and the amount (including stated interest) of each such SPC’s
and Participant’s interest in such Lender’s rights and/or obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

 155 

 

 

Section 10.08         Confidentiality. Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors and numbering administration and
settlement service providers and other Affiliates, on a need to know basis (it
being understood that the Persons to whom such disclosure is made by such Lender
or Agent will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with the terms of
this Section 10.08 and such Agent or Lender will be responsible for their
compliance herewith); (b) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process, in each case based on
the advice of counsel (in which case such Agent or Lender, as applicable, agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform the Borrower promptly thereof prior to disclosure);
(c) to any other party to this Agreement; (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder (in which case, Borrower is
notified in advance of such disclosure, to the extent permitted by law); (e)
subject to an agreement containing provisions substantially the same (or at
least as restrictive) as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any Eligible Assignee of, pledgee or
Participant in, or any prospective Eligible Assignee of, pledgee or Participant
in, any of its rights or obligations under this Agreement or a Lender’s current
or prospective funding sources (provided that a disclosure to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender as a pledgee
pursuant to Section 10.07(f) shall be made in accordance with customary banking
practices in lieu of being subject to such agreement) or prospective direct or
indirect controlled counterparties under Swap Contracts to be entered into in
connection with the Loans made hereunder; (f) with the written consent of the
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08; (h) to the extent that such
information is received by an Agent or Lender from a third party that is not, to
such Agent’s or Lender’s knowledge, subject to contractual or fiduciary
contractual obligations owing to any Loan Party; (i) to any state, federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender or (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from or on behalf of any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
(including any information relating to their respective businesses and
operations), other than any such information that is publicly available to any
Agent or any Lender prior to such disclosure other than as a result of a breach
of this Section 10.08 by such Lender or Agent. Any Person required to maintain
the confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, the Arrangers, each other
Agent and each Lender until the second anniversary of such Administrative Agent,
Arranger, Agent or Lender ceasing to be an Administrative Agent, Arranger, Agent
or Lender, respectively.

 

Each of the Administrative Agent, the Lenders, the Swingline Lender and each
L/C Issuer acknowledges that (i) the Information may include material non-public
information concerning Parent, the Borrower or a Subsidiary of any of the
foregoing, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

 

 156 

 

 

Section 10.09         Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Secured Party is authorized at any time and from time to
time without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), other
than deposits in fiduciary accounts as to which a Loan Party is acting as
fiduciary for another Person who is not a Loan Party, at any time held by, and
other Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Secured Party agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Secured
Party; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent and each Secured Party under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent and such Secured Party may have.

 

Section 10.10         No Pledge, Security from Foreign Subsidiaries.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the direct or indirect assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available, for
payment of the Obligations of the Borrower or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is
directly owned by a Domestic Subsidiary does not constitute such an asset (and
may be pledged but only to the extent permitted in Section 6.12) and (b) the
provisions hereof shall not, for the avoidance of doubt, limit, reduce or
otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.05(b)(i). Notwithstanding the
foregoing, no Participant shall have any rights of setoff under Section 10.09 or
otherwise.

 

Section 10.11         Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Section 10.12         Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by fax or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
fax or other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by fax or other
electronic transmission.

 

 157 

 

 

Section 10.13         Integration; Effectiveness. This Agreement and the other
Loan Documents, together with the provisions of any other written agreement
between you and the Arrangers or the other Agents and/or their respective
Affiliates in respect of one or more of the Facilities that by the terms of such
documentation survive the termination or expiration thereof and/or the execution
and delivery of the Loan Documents, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. It is expressly agreed and confirmed by the parties hereto that the
provisions of the Fee Letter shall survive the execution and delivery of this
Agreement, the occurrence of the Closing Date, and shall continue in effect
thereafter in accordance with their terms. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Without limiting
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

 

Section 10.14         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations as to
which no claim has been asserted and obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized).

 

Section 10.15         Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.15, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

Section 10.16         Tax Forms.

 

(a)          Each Lender and Agent shall deliver to the Borrower and the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed executed documentation and
information as will permit payments hereunder to be made without withholding, or
as will permit the Borrower and the Administrative Agent to determine the
applicable rate of withholding and whether such Lender or Agent is subject to
information reporting. The completion, execution and submission of such
documentation (other than such documentation set forth in Section 10.16(b) and
(c) below) shall not be required if in the Lender’s reasonable and good faith
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

 158 

 

 

(b)          (i) Without limiting the generality of the foregoing, subject to
Section 10.16(b)(ii), each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (or a disregarded
Subsidiary thereof) (each, a “Foreign Lender”) shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent whichever of the
following is applicable, two (2) duly signed, properly completed, copies of (x)
either IRS Form W-8BEN or Form W-8BEN-E, as applicable, or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document), (y) IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or (z) IRS Form W-8BEN or Form W-8BEN-E, as applicable, or any
successor thereto and a certificate that establishes in writing to the Borrower
and the Administrative Agent that such Foreign Lender is not (i) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (ii) a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iii)
a controlled foreign corporation related to any Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such Foreign
Lender shall promptly submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or more of such forms and/or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant Governmental Authority or such other evidence as is
satisfactory to the Borrower and the Administrative Agent (in either case, in
its sole discretion)) as may then be presented by then current United States
laws and regulations to avoid or reduce, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or other evidence
previously delivered by it to the Borrower and the Administrative Agent
(including, for the avoidance of doubt, due to a designation of a new Lending
Office) and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Foreign Lender under any of the Loan Documents, shall deliver to the
Borrower and the Administrative Agent on the date when such Foreign Lender
ceases to act for its own account with respect to any portion, if any, of any
such sums paid or payable, and at such other times as prescribed by the last
sentence of Section 10.16(a) or as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), two (2) duly signed, properly completed, original copies of
IRS Form W-8IMY (or any successor thereto), together with all required
supporting documentation, and any other certificate or statement of exemption or
reduction required under the Law, to establish that such Foreign Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Foreign Lender.

 

(iii)        The Administrative Agent and the Borrower may deduct and withhold
any Taxes required by any Laws to be deducted and withheld from any payment
under any of the Loan Documents.

 

 159 

 

 

(c)          Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (or a disregarded Subsidiary thereof)
(each, a “U.S. Lender”) shall deliver to the Administrative Agent and the
Borrower (or in the case of a Participant or SPC, to the relevant Lender) two
(2) duly signed, properly completed, original copies of IRS Form W-9 (or any
successor form) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement, including, for the avoidance of doubt, by
means of an assignment on the date it becomes a Participant) and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding. If such U.S. Lender fails to
deliver such forms, then the Administrative Agent and/or the Borrower may
withhold from any payment to such U.S. Lender an amount equivalent to the
applicable backup withholding imposed by the Code.

 

(d)          If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any Tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender, such Foreign Lender or U.S. Lender shall
indemnify the Administrative Agent for the full amount of Taxes imposed or
asserted by such Governmental Authority and any reasonable expenses arising
therefrom or with respect thereto (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrower to do so), in each case whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

 

The obligation of the Foreign Lenders or U.S. Lenders, severally, under this
Section 10.16 shall survive the termination of the Aggregate Commitments,
repayments of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

Notwithstanding any other provision of this Section 10.16, a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.

 

Section 10.17         Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



 160 

 

 

(b)          SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY LETTER
OF CREDIT TO WHICH IT IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK
SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK (THE “FEDERAL DISTRICT COURT”, AND TOGETHER WITH THE NEW YORK
SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM;
PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
(I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR
DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 10.17 WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT
OR ANY OTHER AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING
IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (III)
IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE
(OR, IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY
SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE
BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND (IV) IN
THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR
INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE
ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY
FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS
SECTION 10.17 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR
PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(c)          WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.17(B). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.18         WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

Section 10.19         Binding Effect. When this Agreement shall have become
effective in accordance with Section 10.13, it shall thereafter be binding upon
and inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns; provided that, except as a result
of a transaction consummated in accordance with Section 7.04, the Borrower shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Lender.

 

 161 

 

 

Section 10.20         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and Parent acknowledge and agree, and each of
them acknowledges and agrees that it has informed its other Affiliates, that:
(i)(A) no fiduciary, advisory or agency relationship between any of Parent, the
Borrower and their respective Subsidiaries and any Agent or the Arrangers is
intended to be or has been created in respect of any of the transactions
contemplated hereby and by the other Loan Documents, irrespective of whether any
Agent or the Arrangers have advised or is advising Parent, the Borrower and
their respective Subsidiaries on other matters, (B) the arranging and other
services regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between Parent, the Borrower and their
respective Subsidiaries, on the one hand, and the Agents and the Arrangers, on
the other hand, (C) each of Parent and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of Parent and the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and the
Arrangers are and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for Parent or
any of its Affiliates, or any other Person and (B) neither any Agent nor the
Arrangers have any obligation to Parent or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Parent and its
Affiliates, and neither any Agent nor the Arrangers have any obligation to
disclose any of such interests and transactions to Parent or any of its
Affiliates. To the fullest extent permitted by law, each of Parent and the
Borrower hereby waives and releases any claims that it may have against the
Agents and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 10.21         Affiliate Activities. Each of the Borrower and Parent
acknowledges that each Agent, the Arrangers and each Lender (and their
respective Affiliates) is a full service securities firm engaged, either
directly or through affiliates, in various activities, including securities
trading, investment banking and financial advisory, investment management,
principal investment, hedging, financing and brokerage activities and financial
planning and benefits counseling for both companies and individuals. In the
ordinary course of these activities, any of them may make or hold a broad array
of investments and actively trade debt and equity securities (or related
derivative securities) and/or financial instruments (including bank loans) for
their own account and for the accounts of customers and may at any time hold
long and short positions in such securities and/or instruments. Such investment
and other activities may involve securities and instruments of Parent and its
Affiliates, as well as of other entities and persons and their Affiliates which
may (i) be involved in transactions arising from or relating to the transactions
contemplated hereby and by the other Loan documents, (ii) be customers or
competitors of Parent and its Affiliates or (iii) have other relationships with
Parent and its Affiliates. In addition, it may provide investment banking,
underwriting and financial advisory services to such other entities and persons.
It may also co-invest with, make direct investments in, and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of Parent and its Affiliates or such other entities.
The transactions contemplated hereby and by the other Loan Documents may have a
direct or indirect impact on the investments, securities or instruments referred
to in this Section 10.21.

 

 162 

 

 

Section 10.22         Electronic Execution of Assignments and Certain Other
Documents. The words “execution”, “signed”, “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 10.23         Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent (which shall not be withheld in contravention of
Section 9.04). The provision of this Section 10.23 is for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

 

Section 10.24         PATRIOT Act. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the PATRIOT
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

Section 10.25         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 163 

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.26         MIRE Events. No MIRE Event may be closed until the date
that is (a) if there are no Mortgaged Properties in a flood zone, five (5)
Business Days or (b) if there are any Mortgaged Properties in a flood zone,
thirty (30) days (in each case, the “Notice Period”), after the Administrative
Agent has delivered to the Lenders the following documents in respect of such
real property: (i) a completed flood hazard determination from a third party
vendor; (ii) if such real property is located in a “special flood hazard area”,
(A) a notification to the applicable Loan Parties of that fact and (if
applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Parties of such notice; and (iii) if required by Flood Insurance Laws, evidence
of required flood insurance; provided that any such MIRE Event may be closed
prior to the Notice Period if the Administrative Agent shall have received
confirmation from each applicable Lender that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction.

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 164 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  THE KEYW CORPORATION, as the Borrower       by /s/ William J. Weber    
Name:  William J. Weber     Title:  President and Chief Executive Officer      
  THE KEYW HOLDING CORPORATION, as Parent       by /s/ William J. Weber    
Name:  William J. Weber     Title:  President and Chief Executive Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  ROYAL BANK OF CANADA, as Administrative Agent       by /s/ Ann Hurley    
Name:  Ann Hurley     Title:  Manager, Agency

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  ROYAL BANK OF CANADA, as Swingline Lender, L/C Issuer and a Lender       by
/s/ Sinan Tarlan     Name:  Sinan Tarlan     Title:  Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  BANK OF AMERICA, N.A.   as a Lender       by /s/ Mark A. Zirkle    
Name:  Mark A. Zirkle     Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  SUNTRUST BANK   as a Lender       by /s/ Mark Kelley     Name:  Mark Kelley  
  Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  Capital One, National Association,   as a Lender       by /s/ Joshua C Dearmon
    Name:  Joshua C Dearmon     Title:  Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  MANUFACTURERS AND TRADERS TRUST COMPANY,   as a Lender       by /s/ R. Mark
Swaak     Name:  R. Mark Swaak     Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

 

  REGIONS BANK, as Lender       by /s/ Steven Dixon     Name:  Steven Dixon    
Title:  Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 



 

  Fifth Third Bank,   as a Lender       by /s/ Herbert M. Kidd II     Herbert M.
Kidd II     Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.   as a Lender       by /s/ Anthony Galea    
Name:  Anthony Galea     Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  MUFG Union Bank, N.A.,   as a Lender       by /s/ George Stoecklein  
Name:  George Stoecklein   Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender       by /s/ Charles T.
Bender     Name:  Charles T. Bender     Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  TD Bank, N.A.,   as a Lender       by /s/ Brian Haggerty     Name:  Brian
Haggerty     Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  BARCLAYS BANK PLC,   as a Lender       by /s/ Craig Malloy     Name:  Craig
Malloy     Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

EXHIBIT A-1

 

[FORM OF] COMMITTED LOAN NOTICE

 

Date: ___________, _____

 

To:           Royal Bank of Canada, as Administrative Agent

 

Royal Bank of Canada
RBC Agency Services Group

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4
Attention: Ann Hurley
Email: ann.hurley@rbccm.com
Phone: (416) 842-3996

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of April
[4], 2017 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Credit Agreement.

 

The undersigned hereby requests (select one):

 

¨           A Borrowing of Loans ¨ A conversion or continuation of Loans

 

1.           On ______________________________ (a Business Day).1

 

2.           In the amount of $___________________.

 

3.           In the form of a___________________________.2

 

4.           Comprised of ___________________________.

[Type of Loan requested]

 

5.           For the [borrowing of][conversion to][continuation of] Eurodollar
Rate Loans: with an Interest Period of _____ month(s).3]

 

 



1The earliest date on which such borrowing, conversion or continuation can occur
after the date and hour of delivery of this Committed Loan Notice is determined
by the second sentence of Section 2.02.

 

2Select (i) Term Borrowing, (ii) Revolving Credit Borrowing, (iii) conversion of
Term Loans, (iv) conversion of Revolving Credit Loans, (v) continuation of Term
Loans that are Eurodollar Rate Loans or (vi) continuation of Revolving Credit
Loans that are Eurodollar Rate Loans.

 

3To be one (1), two (2), three (3) or six (6) months or shorter period, or if
consented to by all Appropriate Lenders, twelve (12) months.

 A-1-1 

 

 

[The Borrowing requested herein complies with the Credit Agreement, including
the proviso to the first sentence of Section 2.01(b) of the Credit Agreement and
each of the conditions set forth in Section 4.02 of the Credit Agreement have
been satisfied on and as of the date of such Borrowing or waived by the
Administrative Agent.]4

 

  THE KEYW CORPORATION             By:         Name:       Title:  

 

 





4Do not include on the Closing Date and, after the Closing Date, include for
Borrowings only.



 

 A-1-2 

 

 

EXHIBIT A-2

 

[FORM OF] REQUEST FOR L/C CREDIT EXTENSION

 

Date: ___________, _____

 

To:           [L/C Issuer]

 

[____________]

 

[L/C Issuer]

[Address]

[Address]

Attention: [              ]

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of April
[4], 2017 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Credit Agreement.

 

The undersigned hereby requests an [issuance][amendment][extension] of [a]
[standby]1 Letter[s] of Credit in the amount of $[__________] on [____________]2
(a Business Day). Enclosed herewith is the related Letter of Credit Application,
with the information required pursuant to Section 2.03(c) of the Credit
Agreement.

 

[The Credit Extension requested herein complies with the Credit Agreement,
including Section 2.03 and each of the conditions set forth in Section 4.02 of
the Credit Agreement have been satisfied on and as of the date of such Credit
Extension or waived by the L/C Issuer.]3

 

[Signature page follows]

 

 



1Royal Bank of Canada only required to issue standby Letters of Credit.

 

2The earliest date on which such borrowing, conversion or continuation can occur
after the date and hour of delivery of this Request for L/C Credit Extension is
determined by the second sentence of Section 2.03(c).

 

3Only include for Credit Extensions after the Closing Date.

 

 A-2-1 

 

 

  THE KEYW CORPORATION             By:         Name:       Title:  

 

 A-2-1 

 

 

EXHIBIT A-3

 

[FORM OF] SWINGLINE LOAN NOTICE

 

Date: ___________, _____

 

To:           Royal Bank of Canada, as Administrative Agent and Swingline Lender

 

Royal Bank of Canada
RBC Agency Services Group

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4
Attention: Ann Hurley
Email: ann.hurley@rbccm.com
Phone: (416) 842-3996

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of April
[4], 2017 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Credit Agreement.

 

The undersigned hereby requests a Swingline Loan:

 

1.           On ______________________________ (a Business Day).1

 

2.           In the amount of $___________________.

 

The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement and
the Borrower hereby represents and warrants that each of the conditions set
forth in Section 4.02 of the Credit Agreement have been satisfied on and as of
the date of such Swingline Borrowing or waived by the Swingline Lender.2

 

[Signature page follows]

 

 



1This notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m., New York City time, on the requested borrowing
date.

 

2Only include for Credit Extensions after the Closing Date.

 

 A-3-1 

 

 

  THE KEYW CORPORATION             By:         Name:       Title:  

 

 A-3-2 

 

 

EXHIBIT B

 

[FORM OF] PREPAYMENT NOTICE

 

Date: ___________, _____

 

To:           Royal Bank of Canada, as Administrative Agent

 

Royal Bank of Canada
RBC Agency Services Group

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4
Attention: Ann Hurley
Email: ann.hurley@rbccm.com
Phone: (416) 842-3996

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of April
[4], 2017 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Credit Agreement.

 

The undersigned hereby notifies you that:

 

1.The Borrower will make a prepayment of the principal of [Term Loans][Revolving
Credit Loans][Swingline Loans] in the amount of $[____] on [____]1 (a Business
Day).

 

2.The [Term Loans][Revolving Credit Loans][Swingline Loans] to be prepaid are of
the following Tranche: _______________________.

 

3.[The [Term Loans][Revolving Credit Loans] to be prepaid are of the following
Type: [Eurodollar Rate Loans][Base Rate Loans].]

 

4.[If the Type of [Term Loans][Revolving Credit Loans] to be prepaid are
Eurodollar Rate Loans, they have an Interest Period of [___] months that will
end on [____].]

 

[Signature page follows]

 

 



1The earliest date on which such prepayment may occur is determined by the
provisos to the first sentence of Section 2.05(a)(i) and, in the case of the
prepayment of Swingline Loans, the provisos to the first sentence of Section
2.05(a)(ii).

 



 B-1 

 

 



  THE KEYW CORPORATION             By:         Name:       Title:  

 

 B-1 

 

 

EXHIBIT C-1

 

[FORM OF] TERM NOTE

 

$[___________] [Date]

 

FOR VALUE RECEIVED, the undersigned (including its permitted successors, the
“Borrower”), hereby, promises to pay to [_____________________] or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the aggregate unpaid principal amount of
each Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of April [4], 2017 (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined unless otherwise defined herein), among The KEYW Corporation, a Maryland
corporation (the “Borrower”) and a wholly-owned subsidiary of The KEYW Holding
Corporation, a Maryland corporation (“Parent”), Parent, each Lender from time to
time party thereto and Royal Bank of Canada, as Administrative Agent.

 

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Credit Agreement
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits and subject to the provisions thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Term Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement. Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
(but shall not be required to) attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 C-1-1 

 

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

  THE KEYW CORPORATION             By:         Name:       Title:  

 

 C-1-2 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date Type of
Loan Made Amount of
Loan Made End of
Interest
Period (if
 applicable) Amount of
Principal or
Interest Paid
This Date Outstanding
Principal
Balance This
Date Notation
Made By                                          

 

 C-1-3 

 

 

EXHIBIT C-2

 

[FORM OF] REVOLVING CREDIT NOTE

 

$[___________] [Date]

 

FOR VALUE RECEIVED, the undersigned (including its permitted successors, the
“Borrower”) hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the aggregate unpaid principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of April [4], 2017 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined unless otherwise defined herein), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, as
Administrative Agent.

 

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under the Credit Agreement from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits and subject to the provisions
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Revolving Credit Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also (but shall not be required
to) attach schedules to this Revolving Credit Note and endorse thereon the date,
amount and maturity of its Revolving Credit Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 C-2-1 

 

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

  THE KEYW CORPORATION             By:         Name:       Title:  

 

 C-2-2 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date Type of
Loan Made Amount of
Loan Made End of
Interest
Period (if
applicable) Amount of
Principal or
Interest Paid
This Date Outstanding
Principal
Balance This
Date Notation
Made By                                          

 

 C-2-3 

 

 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

Financial Statement Date: _______,

 

To:           Royal Bank of Canada, as Administrative Agent

 

Royal Bank of Canada
RBC Agency Services Group

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4
Attention: Ann Hurley
Email: ann.hurley@rbccm.com
Phone: (416) 842-3996

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April [4], 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, as
Administrative Agent. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [_______________________] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of Parent and its Subsidiaries ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Credit Agreement for the fiscal
quarter of Parent and its Subsidiaries ended as of the above date. Such
financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a review of the activities of the Borrower during such fiscal
period.

 

 D-1 

 

 

[select one:]

 

[To the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

 

—or—

 

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.          The Total Net Leverage Ratio analyses and information set forth on
Schedule 2 attached hereto are true and accurate in all material respects on and
as of the date of this Certificate.

 

4.          The Interest Coverage Ratio analyses and information set forth on
Schedule 3 attached hereto are true and correct in all material respect on and
as of the date of this Certificate.

 

[5.          Attached hereto as Schedule 4 are all supplements to Schedule 5.12
to the Credit Agreement as required by the Credit Agreement.]

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[___________________, ____].

 

  THE KEYW CORPORATION             By:         Name:       Title:  

 

 D-2 

 

 

For the Quarter/Year ended [_____] (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Total Net Leverage Ratio.

 

A. Consolidated EBITDA                 1. Consolidated Net Income: net income
(or loss) for such period taken as a single accounting period determined in
accordance with GAAP; provided, that there shall be excluded (a) the income (or
loss) of any Person (other than a Subsidiary of Parent) in which any other
Person (other than Parent or any of its Subsidiaries) has a joint interest
(provided that Consolidated Net Income shall be increased by the amount of
dividends or other distributions actually paid in cash or Cash Equivalents to
any Loan Party by such other Person during such period), (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Parent or is merged into or consolidated with Parent or any of its Subsidiaries
or that Person’s assets are acquired by Parent or any of its Subsidiaries, (c)
the income (or loss) of any Subsidiary of Parent to the extent that the
declaration or payment of dividends or similar distributions or other payment by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any material agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary,
(d) any after-Tax gains or losses attributable to asset sales or returned
surplus assets of any Plan and (e) to the extent not included in clauses (a)
through (d) above, any extraordinary gains or extraordinary losses.            
      plus $               2. to the extent deducted (or in the case of clause
(viii) below, not included) in determining Consolidated Net Income for such
period, the sum, without duplication of:    

 

  (i) total interest expense (including that portion attributable to Capitalized
Lease Obligations in accordance with GAAP and capitalized interest) in
accordance with GAAP with respect to all outstanding Indebtedness of Parent and
its Subsidiaries, amortization or write-off of debt discount, debt issuance,
warrant and other equity issuance costs and commissions, discounts, redemption
premium and other fees and charges associated with Capitalized Lease Obligations
or other Indebtedness or the permitted acquisition or repayment of any
Indebtedness of Parent and its Subsidiaries $             (ii) any provision for
Taxes based on income, profits or capital for such period, including state,
foreign and franchise and similar Taxes and any tax distributions made during
such period $

 



 D-3 

 

 

  (iii) total depreciation expense $               (iv) total amortization
expense $               (v) any other non-cash charges (other than any such
non-cash item to the extent it represents an accrual of, or reserve for,
anticipated cash expenditures in any future period) $               (vi)
transaction costs (including retention and transaction bonuses), expenses or
charges (other than depreciation or amortization expenses) related to any equity
offering, sale or redemption or repurchase of equity interest or non-ordinary
course disposition or divestiture, acquisition or similar Investment,
Disposition, recapitalization, in each case, permitted hereunder, or the
incurrence or amendment of Indebtedness permitted to be incurred hereunder (in
each case, whether or not successful, and including the Transactions) $        
      (vii) (x) any costs (including fees and expenses) incurred to the extent
covered by indemnification provisions in any agreement or otherwise reimbursable
by a third-party, (y) any costs incurred with respect to liability, casualty
events or business interruption, to the extent covered by insurance and received
during such period and (z) the amount of any non-recurring restructuring charge
or reserve, retention, severance or integration costs or other non-recurring
business optimization expense or cost1 $               (viii) pro forma “run
rate” cost savings, operating expense reductions and synergies, in each case,
related to permitted acquisitions and divestitures consummated by Parent and
projected by the Borrower in good faith (and certified by the chief financial
officer of Borrower in reasonable detail) to result from actions taken or
expected to be taken (in the good faith determination of Borrower) within twelve
months after the date any such transaction is consummated, and in each case to
the extent reasonably expected to be realized within such twelve month period2 $
 

 

 



1Provided that (A) amounts added-back to Consolidated EBITDA in reliance on
clauses (vii)(x) and (vii)(y) shall only be permitted so long as Parent or its
applicable Subsidiary has submitted in good faith, and reasonably expects to
receive payment in connection with, a claim for reimbursement of such amounts
under the relevant indemnification provision or insurance policy (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within the next four (4) fiscal quarters) and such
coverage or claim has not been denied by the applicable indemnifying party or
carrier in writing within two hundred seventy (270) days of such submission and
(B) amounts added-back to Consolidated EBITDA in reliance on clause (vii)(z),
together with amounts added-back to Consolidated EBITDA pursuant to clause
(viii), shall not, in the aggregate, exceed 10.0% of Consolidated EBITDA
(determined prior to giving effect to such add-backs) in any four consecutive
fiscal quarter period.

 

2Provided that amounts added-back to Consolidated EBITDA in reliance on clause
(b)(viii) (including any such amounts that would be permitted to be included in
financial statements prepared in accordance with Regulation S-X, but excluding
any such amounts relating to the Transactions), together with amounts added-back
to Consolidated EBITDA pursuant to clause (vii)(z) above shall not, in the
aggregate, exceed 10.0% of Consolidated EBITDA (determined prior to giving
effect to such add-backs) in any four consecutive fiscal quarter period.

 



 D-4 

 

 

  (ix) any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such loss has not been realized) pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815-Derivatives and Hedging $            
  (x) regular and recurring fees paid to the Administrative Agent and the
Lenders pursuant to the Loan Documents and fees and out-of-pocket expenses
incurred in connection with the Loan Documents, including any amendments or
waivers $               (xi) without duplication of any amounts included in the
determination of interest expenses pursuant to clause (i) above, net payments
made in respect of hedging obligations and other derivative instruments entered
into for the purpose of hedging interest rate risk $               (xii) any
extraordinary expenses and charges of the Borrower and its Subsidiaries for such
period $               (xiii) non-cash stock based compensation expenses $      
        (xiv) any unrealized foreign currency translation losses resulting from
the impact of foreign currency changes on the valuation of assets and
liabilities of Parent and its Subsidiaries $               Total $              
minus    

 

  3. to the extent included in the calculation of such Consolidated Net Income,
the sum, without duplication, of:    

 

  (i) non-cash income Tax benefits or gains and other non-cash items added in
the calculation of Consolidated Net Income (other than any such non-cash item
(x) to the extent it is anticipated to result in the receipt of cash payments in
any future period or in respect of which cash was received in a prior period or
(y) which represents the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period) $               plus    

 

 D-5 

 



  (ii) amounts (whether positive or negative) otherwise included in Consolidated
EBITDA solely as a result of the cumulative effect of a change in accounting
principles during such period $               plus                   (iii) any
non-cash mark-to-market gains relating to any Swap Contracts permitted pursuant
to this Agreement $               plus                   (iv) any non-cash
mark-to-market gains relating to any Swap Contracts permitted pursuant to the
Credit Agreement $               plus                   (v) any unrealized
foreign currency translation gains resulting from the impact of foreign currency
changes on the valuation of assets and liabilities of Borrower and its
Subsidiaries $               equals      

 



  7. Consolidated EBITDA3 4 $             B.   Consolidated Funded Indebtedness:
                1. all third-party indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit, Capitalized Lease Obligations
and other purchase money indebtedness and guarantees of any of the foregoing
obligations, of Parent and its Subsidiaries on a consolidated basis5 $  



 



C.    Total Net Leverage Ratio:

 



  1. Consolidated Funded Indebtedness (Line B.1) (less up to $25,000,000 of
Unrestricted Cash and Cash Equivalents of as of the date of such determination)
of Parent and its Subsidiaries as of the end of such Test Period $  

 

 





3Provided that in the case of each of the foregoing, as determined on a
consolidated basis for Parent and its Subsidiaries in conformity with GAAP.

 

4Notwithstanding anything herein to the contrary, Consolidated EBITDA (before
giving effect to any pro forma adjustments or other adjustments contemplated in
the definitions of Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect)
shall be deemed to be (i) $13,878,000 for the fiscal quarter ended March 31,
2016, (ii) $15,493,000 for the fiscal quarter ended June 30, 2016,
(iii) $14,297,000 for the fiscal quarter ended September 30, 2016 and
(iv) $12,989,000 for the fiscal quarter ended December 31, 2016.

 

5Provided that any Indebtedness that is issued at a discount to its initial
principal amount shall be calculated based on the entire stated principal amount
thereof, without giving effect to any discounts or upfront payments.

 



 D-6 

 

 

    divided by                2. Consolidated EBITDA of the Parent and its
subsidiaries for such Test Period (Line A.7)6 $  

 



  equals ____:1.00       Required Level for the applicable Test Period:
____:1.007     In Compliance: [Y/N]

 

 





6Provided that, so long as the Convertible Notes have not matured or been
satisfied in full on or prior to the applicable date of determination of the
Total Net Leverage Ratio, from and following the consummation of a Permitted
Convertible Notes Escrow Refinancing, the aggregate outstanding principal amount
of any Convertible Notes shall not be included in the determination of
Consolidated Funded Indebtedness pursuant to clause (a) above.

 

7Include applicable level set forth in Section 7.10(a) of the Credit Agreement.

 

 D-7 

 

 

For the Quarter/Year ended [_____] (“Statement Date”)

 

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

 

Interest Coverage Ratio.

 



A. Consolidated EBITDA (as determined in Schedule 2 to this Compliance
Certificate) $           B. Taxes paid in cash by Parent or any of its
Subsidiaries: $           C. The sum of (a) all interest, premium payments,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest but excluding amortization of debt discount and premium) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and paid (or required to be
paid) in cash during such period, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP and paid (or required to be paid) in cash during such
period plus (c) the implied interest component of Synthetic Leases with respect
to such period: $           D.  Interest Coverage Ratio:    



 

  1. Consolidated EBITDA (Line A) minus Taxes paid in cash (Line B): $          
      divided by                 2. Consolidated Interest Expense (Line C) $    
            Equals ____:1.00

 

Required Level for the applicable Test Period: 3.00:1.00     In Compliance:
[Y/N]    

 

 D-8 

 

 

SCHEDULE 4
to the Compliance Certificate
(Supplements to Schedule 5.12 of the Credit Agreement)

 



 D-1 

 



 

EXHIBIT E

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:   _____________________________         2. Assignee:  
_____________________________ [and is an Affiliate/Approved Fund       of
[identify Lender]]         3. Borrower:   The KEYW Corporation, a Maryland
corporation         4. Administrative Agent:   ROYAL BANK OF CANADA, as the
administrative agent under the Credit Agreement referred to below         5.
Credit Agreement:   Credit Agreement, dated as of April [4], 2017 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among The KEYW Corporation, a
Maryland corporation (the “Borrower”) and a wholly-owned subsidiary of The KEYW
Holding Corporation, a Maryland corporation (“Parent”), Parent, each Lender from
time to time party thereto and Royal Bank of Canada, as Administrative Agent.

 

 E-1 

 

 

6.          Assigned Interest:

 

Facility Assigned  Aggregate Amount of
Commitment/ Loans
for all Lenders*   Amount of
Commitment/ Loans
Assigned*   Percentage
Assigned of
Commitment/Loans                Initial Revolving Credit Facility  $    $      %
                 Initial Term Facility  $    $      %                 
Incremental Term Facility  $    $      %                  Extended Term Loans 
$    $      %                  Extended Revolving Commitment  $    $      %   
              Swingline Loans  $    $      %

 

7.          Trade Date:       _____________________________

 

Effective Date:     _______________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

[Remainder of this page intentionally left blank]

 

 E-2 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:              Title:         ASSIGNEE
  [NAME OF ASSIGNEE]         By:              Title:

 

Consented to and Accepted:

 

ROYAL BANK OF CANADA, as

Administrative Agent

 

By:       Name:     Title:           [Consented to and Accepted]      
[                         ], as L/C Issuer         By:       Name:     Title:  
]1       [                         ], as Swingline Lender         By:      
Name:     Title:   ]2

 



 



1To be included only if the Assignment is in respect of a Revolving Credit
Facility.

 

2To be included only if the Assignment is in respect of a Revolving Credit
Facility.

 

 E-3 

 

 

[Consented to and Accepted:

        THE KEYW CORPORATION,   as Borrower         By:          Name:    

Title:  ]3

 

 



 



3To be included unless an Event of Default has occurred and is continuing at the
time of assignment or (ii) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund.

 

 E-4 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower or any of its Subsidiaries or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower or
any of its Subsidiaries or any other Person of any of their respective
obligations under any Loan Document or any other instrument or documents
furnished pursuant hereto or thereto.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) it is not a Disqualified Lender (Competitor), as such term is
defined in the Credit Agreement, (iv) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has delivered
a true and complete Administrative Questionnaire, (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, (viii) it is not (A) a Defaulting Lender (as such term is defined
in the Credit Agreement) or a Subsidiary of a Defaulting Lender and would not,
upon becoming a Lender under the Credit Agreement, constitute a Defaulting
Lender or a Subsidiary of a Defaulting Lender, (B) a natural person or (C) a
Disqualified Lender, as such term is defined in the Credit Agreement and (ix) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, (ii) it will be bound by the provisions of
the Loan Documents, including that it appoints and authorizes the Administrative
Agent to take such action on its behalf to exercise such powers under the Credit
Agreement and the other Loan Documents as are deleted to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 E-5 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or other electronic means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of NEW YORK.

 

[Remainder of this page intentionally left blank]

 

 E-6 

 

 

EXHIBIT F

 

FORM OF GUARANTY

 

[See attached.]

 

 F-1 

 

 

EXHIBIT G

 

FORM OF security agreement

 

[See attached.]

 

 G-1 

 

 

EXHIBIT H

 

[FORM OF] Solvency Certificate

 

[_______], 20[__]

 

Pursuant to Section 4.01(f) of the Credit Agreement, dated as of April [4], 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada, in
its capacity as administrative agent (the “Administrative Agent”) (the “Credit
Agreement”), the undersigned hereby certifies to the Administrative Agent and
Lenders, solely in such undersigned’s capacity as [chief financial officer]
[specify other officer with equivalent duties] of the Borrower, and not
individually (and without personal liability), as follows:

 

As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:

 

(a)          the amount of the fair value of the assets of the Borrower and its
subsidiaries, on a consolidated basis as of such date, exceeds, on a
consolidated basis, the amount of all liabilities of the Borrower and its
subsidiaries on a consolidated basis, contingent or otherwise,

 

(b)          the present fair saleable value of the property (on a going concern
basis) of the Borrower and its subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business,

 

(c)          the Borrower and its subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured in the ordinary course of
business and

 

(d)          the Borrower and its subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, any business or transaction
contemplated as of the date hereof for which they have unreasonably small
capital.

 

For purposes of this solvency certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 



 H-1 

 

 

The undersigned is familiar with the business and financial position of the
Borrower and its subsidiaries (taken as a whole). In reaching the conclusions
set forth in this solvency certificate, the undersigned has made such other
investigations and inquiries as the undersigned has deemed appropriate, having
taken into account the nature of the particular business anticipated to be
conducted by the Borrower and its subsidiaries (taken as a whole) after
consummation of the transactions contemplated by the Credit Agreement.

 

[Signature Page Follows]

 

 H-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

  By:        Name:     Title:

 

  

 

 

EXHIBIT I

 

Intercompany Subordination Agreement

 

[See Attached]

 

  

 

 

Intercompany Subordination Agreement

 

Dated as of April [ ], 2017

SUBORDINATION

 

Reference is made to (i) that certain Credit Agreement, dated as of April [ ],
2017 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among The KEYW
Corporation, a Maryland corporation (the “Borrower”) and a wholly-owned
subsidiary of The KEYW Holding Corporation, a Maryland corporation (“Parent”),
Parent, each Lender from time to time party thereto and Royal Bank of Canada as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties thereunder (the “Secured Parties”) and (ii) any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection with the Credit Agreement, and in each case as amended,
modified, renewed, refunded, replaced, restated, restructured, increased,
supplemented or refinanced in whole or in part from time to time, regardless of
whether such amendment, modification, renewal, refunding, replacement,
restatement, restructuring, increase, supplement or refinancing is with the same
lenders or holders, agents or otherwise. Capitalized terms used herein but not
otherwise defined shall have the meaning ascribed to such terms in the Credit
Agreement.

 

All Indebtedness of each of the undersigned identified as an “Obligor” on the
signature pages hereof (in such capacity for the purposes of this Intercompany
Subordination Agreement, an “Obligor”) to each of the other undersigned
identified as a “Subordinated Creditor” on the signature pages hereof (in such
capacity for the purposes of this Intercompany Subordination Agreement, a
“Subordinated Creditor”) now or hereafter existing (whether created directly or
acquired by assignment or otherwise), and all interest, premiums, costs,
expenses or indemnification amounts thereon or payable in respect thereof or in
connection therewith, are hereinafter referred to as the “Subordinated Debt”.

 

This Intercompany Subordination Agreement is entered into and delivered pursuant
to Section 7.03(d) of the Credit Agreement.

 

Section 1.           Subordination. Each Subordinated Creditor and each Obligor
agrees that the Subordinated Debt is and shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to the
prior payment in full of all Obligations of any such Obligor now or hereafter
existing under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) (collectively, the “Senior Obligations”). For the purposes
of this Intercompany Subordination Agreement, the Senior Obligations shall be
deemed to have been paid in full upon (and as used in this Intercompany
Subordination Agreement, “paid in full” or “payment in full” shall mean) the
termination of the Aggregate Commitments and the payment in full in cash of the
Senior Obligations (other than contingent indemnification or other obligations
as to which no claim has been asserted and obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) payable under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement).

 

Section 2.          Events of Subordination. (a) In the event of any
dissolution, winding up, liquidation, arrangement, reorganization, adjustment,
protection, relief or composition of any Obligor or its debts, whether voluntary
or involuntary, in any bankruptcy, insolvency, arrangement, reorganization,
receivership, relief or other similar case or proceeding under any Debtor Relief
Law or upon an assignment for the benefit of creditors or any other marshalling
of the assets and liabilities of any Obligor or otherwise, then the Secured
Parties shall be entitled to receive payment in full of the Senior Obligations
before any Subordinated Creditor is entitled to receive any payment from or on
behalf of any Obligor of all or any of the Subordinated Debt, and any payment or
distribution of any kind (whether in cash, property or securities) that
otherwise would be payable or deliverable upon or with respect to the
Subordinated Debt in any such case, proceeding, assignment, marshalling or
otherwise (including any payment that may be payable by reason of any other
indebtedness of such Obligor being subordinated to payment of the Subordinated
Debt) shall be paid or delivered directly to the Administrative Agent for the
account of the Secured Parties for application (in the case of cash) to, or as
collateral (in the case of non- cash property or securities) for, the payment or
prepayment of the Senior Obligations until the Senior Obligations shall have
been paid in full.

 

  

 

 

(b)          In the event that (i) any Event of Default described in
Section 8.01(a), (f) or (g) of the Credit Agreement shall have occurred and be
continuing or (ii) any judicial proceeding shall be pending with respect to any
Event of Default under the Credit Agreement, then no payment (including any
payment that may be payable by reason of any other Indebtedness of any Obligor
being subordinated to payment of the Subordinated Debt) shall be made by or on
behalf of any Obligor for or on account of any Subordinated Debt, and no
Subordinated Creditor shall take or receive from any Obligor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
including, without limitation, from or by way of collateral, payment of all or
any of the Subordinated Debt, unless and until (x) all Senior Obligations shall
have been paid in full or (y) such Event of Default shall have been cured or
waived.

 

(c)          In the event that any Event of Default under the Credit Agreement
(other than an Event of Default described in the foregoing clause (b)(i)) shall
have occurred and be continuing and the Administrative Agent gives written
notice thereof to each Subordinated Creditor, then no payment (including any
payment that may be payable by reason of any other indebtedness of any Obligor
being subordinated to payment of the Subordinated Debt) shall be made by or on
behalf of any Obligor for or on account of any Subordinated Debt, and no
Subordinated Creditor shall take or receive from any Obligor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
including, without limitation, from or by way of collateral, payment of all or
any of the Subordinated Debt, unless and until (x) all Senior Obligations shall
have been paid in full or (y) such Event of Default shall have been cured or
waived.

 

(d)          Except as otherwise set forth in Sections 2(a) through (c) above,
any Obligor is permitted to pay or have paid on its behalf, and any Subordinated
Creditor is entitled to receive, any payment or prepayment of principal and
interest on the Subordinated Debt as permitted by the Credit Agreement.

 

Section 3.        In Furtherance of Subordination. Each Subordinated Creditor
agrees as follows:

 

(a)          If any proceeding referred to in Section 2(a) above is commenced by
or against any Obligor:

 

(i)          the Administrative Agent is hereby irrevocably authorized and
empowered (in its own name or in the name of each Subordinated Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in Section 2(a) and give
acquittance therefor and to file claims and proofs of claim and take such other
action (including, without limitation, voting the Subordinated Debt or enforcing
any security interest or other lien securing payment of the Subordinated Debt)
as it may deem necessary or advisable for the exercise or enforcement of any of
the rights or interests of the Administrative Agent or the Secured Parties; and

 

(ii)          each Subordinated Creditor shall duly and promptly take such
action as the Administrative Agent may request (A) to collect the Subordinated
Debt for the account of the Secured Parties and to file appropriate claims or
proofs or claim in respect of the Subordinated Debt, (B) to execute and deliver
to the Administrative Agent such powers of attorney, assignments, or other
instruments as the Administrative Agent may request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated Debt,
and (C) to collect and receive any and all payments or distributions which may
be payable or deliverable upon or with respect to the Subordinated Debt.

 

  

 

 

(b)          All payments or distributions upon or with respect to the
Subordinated Debt which are received by each Subordinated Creditor from or on
behalf of any Obligor contrary to the provisions of this Intercompany
Subordination Agreement shall be received and thereafter held in trust for the
benefit of the Secured Parties, shall be segregated from other funds and
property held by such Subordinated Creditor and shall be forthwith paid over to
the Administrative Agent for the account of the Secured Parties in the same form
as so received (with any necessary indorsement) to be applied (in the case of
cash) to, or held as collateral (in the case of non-cash property or securities)
for, the payment or prepayment of the Senior Obligations in accordance with the
terms of the Credit Agreement.

 

(c)          The Administrative Agent is hereby authorized to demand specific
performance of this Intercompany Subordination Agreement, whether or not any
Obligor shall have complied with any of the provisions hereof applicable to it,
at any time when any Subordinated Creditor shall have failed to comply with any
of the provisions of this Intercompany Subordination Agreement applicable to it.
Each Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

 

(d)          If, at any time, all or part of any payment with respect to Senior
Obligations theretofore made (whether by Parent, the Borrower, any other Loan
Party or any other Person or enforcement of any right of setoff or otherwise) is
rescinded, avoided or must otherwise be returned by the holders of Senior
Obligations for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Parent, the Borrower, any other Loan
Party or such other Persons or as the result of any avoidance or other actions
commenced therein), the provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.

 

(e)          Each Subordinated Creditor agrees that it shall not object to the
entry of any order or orders approving any cash collateral stipulations,
adequate protection stipulations or similar stipulations executed by the
Administrative Agent or any other Secured Party in any proceeding by or against
Parent, the Borrower or any other Loan Party pursuant to any Debtor Relief Law
or any similar federal, foreign, state or local statute.

 

Section 4.        Rights of Subrogation. Each Subordinated Creditor agrees that
no payment or distribution to the Administrative Agent or the other Secured
Parties pursuant to the provisions of this Intercompany Subordination Agreement
shall entitle such Subordinated Creditor to exercise any right of subrogation in
respect thereof until the Senior Obligations shall have been paid in full (other
than contingent indemnification or other obligations as to which no claim has
been asserted, obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements and outstanding Letters of Credit which
have been Cash Collateralized).

 

Section 5.        Further Assurances. Each Subordinated Creditor and each
Obligor will, at its expense and at any time and from time to time, promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Administrative Agent may
reasonably request in writing, in order to protect any right or interest granted
or purported to be granted hereby or to enable the Administrative Agent or any
Secured Parties to exercise and enforce its rights and remedies hereunder.

 

  

 

 

Section 6.        Agreements in Respect of Subordinated Debt. No Subordinated
Creditor will sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such sale, assignment, pledge, encumbrance or
disposition is made subject to this Intercompany Subordination Agreement.

 

Section 7.        Agreement by the Obligors. Each Obligor hereby agrees that it
will not make any payment in respect of any Subordinated Debt, or take any other
action in respect thereof, in each case, if such payment or other action would
be in contravention of the provisions of this Intercompany Subordination
Agreement.

 

Section 8.        Obligations Hereunder Not Affected. All rights, interests,
agreements and obligations of the Administrative Agent, the other Secured
Parties, each Subordinated Creditor and each Obligor under this Intercompany
Subordination Agreement, shall remain in full force and effect irrespective of:

 

(i)any amendment, extension, renewal, compromise, discharge, acceleration or
other change in the time for payment or the terms of the Senior Obligations or
any part thereof;

 

(ii)any taking, holding, exchange, enforcement, waiver, release, failure to
perfect, sell or otherwise dispose of any security for payment of any Guaranty
or any Senior Obligations;

 

(iii)the application of security and directing the order or manner of sale
thereof as the Administrative Agent and the Secured Parties in their sole
discretion may determine;

 

(iv)the release or substitution of one or more of any endorsers or other
guarantors of any of the Senior Obligations;

 

(v)the taking of, or failure to take any action which might in any manner or to
any extent vary the risks of any Guarantor or which, but for this Section 8
might operate as a discharge of such Guarantor;

 

(vi)any defense arising by reason of any disability, change in corporate
existence or structure or other defense of any Obligor, any other Guarantor or a
Subordinated Creditor, the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of such Obligor, any
other Guarantor or a Subordinated Creditor;

 

(vii)any defense based on any claim that such Guarantor’s or Subordinated
Creditor’s obligations exceed or are more burdensome than those of any Obligor,
any other Guarantor or any other subordinated creditor, as applicable;

 

(viii)the benefit of any statute of limitations affecting such Guarantor’s or
Subordinated Creditor’s liability hereunder;

 

  

 

 

(ix)any right to proceed against any Obligor, proceed against or exhaust any
security for the Senior Obligations, or pursue any other remedy in the power of
any Secured Party, whatsoever;

 

(x)any benefit of and any right to participate in any security now or hereafter
held by any Secured Party, and

 

(xi)to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.

 

This Intercompany Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Obligations is rescinded, avoided, or must otherwise be returned by the
Administrative Agent or any Secured Party upon the insolvency, bankruptcy or
reorganization of any Obligor or otherwise, all as though such payment had not
been made.

 

Section 9.        Treatment of Guaranty and Security of Subordinated Debt. Any
payments or distributions of any kind or character made to, or received by, any
Subordinated Creditor in respect of any guaranty or security in support of the
Subordinated Debt shall be subject to the terms of this Intercompany
Subordination Agreement and applied on the same basis as payments or
distributions made directly by the Obligor under such Subordinated Debt. To the
extent that Parent, the Borrower or any of its Subsidiaries that is a Loan Party
(other than the respective Obligor or Obligors which are already parties hereto)
provide a guarantee or any security in support of any Subordinated Debt, the
party which is the lender of the respective Subordinated Debt will cause each
such Person to become a party hereto (if such Person is not already a party
hereto) within sixty (60) days of the execution and delivery of the respective
guarantee or security documentation (or such later date as the Administrative
Agent shall reasonably agree, in each case, to the extent permitted by
applicable Law and not giving rise to materially adverse Tax consequences);
provided that any failure to comply with the foregoing requirements of this
Section 9 will have no effect whatsoever on the subordination provisions
contained herein (which shall apply to all payments or distributions received
with respect to any guarantee or security for any Subordinated Debt, whether or
not the Person furnishings such guarantee or security is a party hereto).

 

Section 10.        Waiver. Each Subordinated Creditor and each Obligor hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the Senior Obligations and this Intercompany Subordination
Agreement and any requirement that the Administrative Agent or any other Secured
Party protect, secure, perfect or insure any security interest or lien or any
property subject thereto or exhaust any right or take any action against any
Obligor or any other person or entity or any collateral.

 

Section 11.        Amendments, Etc. No amendment or waiver of any provision of
this Intercompany Subordination Agreement, and no consent to any departure by
any Subordinated Creditor or any Obligor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent, such Obligor and each Subordinated Creditor, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 12.        Addresses for Notices. (a) Except as provided in
subsection (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

  

 

 

(i)if to any Obligor, any Subordinated Creditor or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule I hereto; and

 

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications
provided for hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Obligor or
Subordinated Creditor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
or other written acknowledgement); provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Section 13.        No Waiver; Remedies; Conflict of Terms. No failure on the
part of the Administrative Agent or any Secured Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. In
the event of any conflict between the terms of this Intercompany Subordination
Agreement and the terms of the Credit Agreement, the terms of the Credit
Agreement shall govern. In the event of any conflict between the terms of this
Intercompany Subordination Agreement and the terms of any Collateral Document,
the terms of such Collateral Document shall govern.

 

Section 14.        Joinder. Upon execution and delivery after the date hereof by
any Subsidiary of a joinder agreement in substantially the form of Exhibit A
hereto, each such Subsidiary shall become an Obligor and/or a Subordinated
Creditor, as applicable, hereunder with the same force and effect as if
originally named as an Obligor or a Subordinated Creditor, as applicable,
hereunder. The rights and obligations of each Obligor and each Subordinated
Creditor hereunder shall remain in full force and effect notwithstanding the
addition of any new Obligor or Subordinated Creditor as a party to this
Intercompany Subordination Agreement.

 

  

 

 

Section 15.        Governing Law; Jurisdiction; Etc. (a) THIS INTERCOMPANY
SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

(b)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK AND OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INTERCOMPANY SUBORDINATION AGREEMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS INTERCOMPANY
SUBORDINATION AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY OTHER SECURED PARTY OR ANY L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS INTERCOMPANY SUBORDINATION
AGREEMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT IN ANY COURT REFERRED
TO IN SECTION 15(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 12 OF THIS INTERCOMPANY SUBORDINATION
AGREEMENT. NOTHING IN THIS INTERCOMPANY SUBORDINATION AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 



  

 

 

(e)          EACH PARTY TO THIS INTERCOMPANY SUBORDINATION AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS INTERCOMPANY SUBORDINATION AGREEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS INTERCOMPANY SUBORDINATION AGREEMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS INTERCOMPANY SUBORDINATION AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 15(E) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

 

[Remainder of page left intentionally blank]

 

  

 

 

Subordinated Creditors:   THE KEYW CORPORATION               By:           Name:
       

Title:

                THE KEYW HOLDING CORPORATION               By:           Name:  
      Title:  

 

[Signature Page to Intercompany Subordination Agreement]

 

  

 

 

Obligors:   SOTERA HOLDINGS INC.               By:           Name:        

Title:

                SOTERA DEFENSE SOLUTIONS, INC.               By:           Name:
        Title:  

 

[Signature Page to Intercompany Subordination Agreement]

 

  

 

 

Agreed and acknowledged as of the date above written:

 

ROYAL BANK OF CANADA,   as Administrative Agent         By:       Name:    

Title:

 

 

[Signature Page to Intercompany Subordination Agreement]

 

  

